 
Exhibit 10.3
 


Execution Version
AMENDMENT


THIS AMENDMENT (this “Amendment”), dated as of June 23, 2016 (the “Effective
Date”), is entered into among INSIGHT RECEIVABLES, LLC (“Insight Receivables”),
INSIGHT ENTERPRISES, INC. (“Insight”, the “Servicer” or the “Performance
Guarantor”), GOTHAM FUNDING CORPORATION (a “Conduit” or a “Purchaser”), THE BANK
OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, individually (“BTMU” or a
“Purchaser”) and as Managing Agent for the Gotham Purchaser Group,  GOTHAM
FUNDING CORPORATION (a “Purchaser”), and WELLS FARGO BANK, NATIONAL ASSOCIATION,
individually (“WFB” or a “Purchaser”) and as agent for the Purchasers (in such
capacity, the “Agent”).  Capitalized terms used herein but not defined herein
shall have the meanings provided in the Receivables Purchase Agreement defined
below.
 
WHEREAS, Insight Receivables, the Servicer, the Purchasers and the Agent are
parties to that certain Receivables Purchase Agreement dated as of December 31,
2002 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Receivables Purchase Agreement”); and
 
WHEREAS, the parties to this Amendment wish to amend the Receivables Purchase
Agreement on the terms and conditions hereinafter set forth;
 
NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.  Amendments.  Subject to the fulfillment of the conditions precedent
set forth in Section 3 below, the Receivables Purchase Agreement is hereby
amended in accordance with Exhibit A hereto:  (a) by deleting each term thereof
which is lined-out and (b) by inserting each term thereof which is
double-underlined, in each case in the place where such term appears
therein.  For the avoidance of doubt, notwithstanding anything to the contrary
contained in any prior amendment or amendments to the Receivables Purchase
Agreement, the Receivables Purchase Agreement set forth in Exhibit A hereto
reflects the current agreement of the parties hereto as to all of the terms and
provisions of the Receivables Purchase Agreement as of the Effective Date.
 
SECTION 2.  Representations.  Each Seller Party hereby represents and warrants
to the Agent and the Purchasers, as to itself, as of the Effective Date hereof
that:
 
(a)           Power and Authority; Due Authorization, Execution and
Delivery.  The execution and delivery by such Seller Party of this Amendment,
and the performance of its obligations under the Receivables Purchase Agreement
as amended hereby are within its corporate or company powers and authority and
have been duly authorized by all necessary corporate or company action on its
part.  This Amendment has been duly executed and delivered by such Seller Party.
 
(b)           Binding Effect.  This Amendment constitutes the legal, valid and
binding obligation of such Seller Party enforceable against such Seller Party in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.  Conditions Precedent.  This Amendment shall become effective as of
the close of business on the Effective Date, subject to the satisfaction of the
conditions precedent that (a) each of the representations set forth in Section 2
above is true and correct on and as of the Effective Date as though made on and
as of such date (or, to the extent such representations and warranties
specifically relate to an earlier date, that each of such representations and
warranties was true, correct and complete in all material respects on and as of
such earlier date), (b) the Agent shall have received (i) counterparts of this
Amendment executed by each of the parties hereto, (ii) counterparts of an
Assignment Agreement, effective as of the date hereof, duly executed by PNC
Bank, National Association, as assignor, in favor of The Bank of
Tokyo-Mitsubishi UFJ, Ltd. and Gotham Funding Corporation; (iii) counterparts of
an Eighth Amended and Restated Fee Letter, dated as of the date hereof, duly
executed by WFB, BTMU and Insight Receivables, and each of the Purchasers shall
have received payment of its fees due thereunder; and (iv) counterparts of an
Agent’s Fee Letter, duly executed by WFB and Insight Receivables, and payment of
its fee due thereunder.
 
SECTION 4.  Reference to and Effect on the Receivables Purchase Agreement.
 
4.1             Upon the effectiveness of this Amendment, (i) each reference in
the Receivables Purchase Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import shall mean and be a reference to the
Receivables Purchase Agreement, as amended hereby, and (ii) each reference to
the Receivables Purchase Agreement in any other Transaction Document or any
other document, instrument or agreement executed and/or delivered in connection
therewith, shall mean and be a reference to the Receivables Purchase Agreement
as amended hereby.
 
4.2             Except as specifically amended hereby, the terms and conditions
of the Receivables Purchase Agreement shall remain in full force and effect, and
are hereby ratified and confirmed.  The Undertaking is also hereby ratified and
confirmed.
 
SECTION 5.  Costs and Expenses.  Insight Receivables agrees to pay on demand all
reasonable costs and expenses of the Agent in connection with the preparation,
execution and delivery of this Amendment and the other instruments and documents
to be delivered in connection herewith, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Agent with respect
thereto and with respect to advising the Agent and the Purchasers party hereto
as to their respective rights and responsibilities hereunder and thereunder.
 
SECTION 6.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of this Amendment by facsimile
or other electronic transmission (i.e., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart hereof and deemed an original.
 
SECTION 7.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, BUT NOT LIMITED TO, 735 ILCS
SECTION 105/5-1 ET SEQ., BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW
PROVISIONS) OF THE STATE OF ILLINOIS.
 
SECTION 8.  Section Titles.  The section titles contained in this Amendment are
and shall be without substance, meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.
 
2

Amendment to RPA
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective
officers thereunto duly authorized as of the date first above written.
 
 
 

 
INSIGHT RECEIVABLES, LLC
                   
By:
/s/ Lynn Willden
 
Name:  
Lynn Willden
 
Title:
Treasurer
                   
INSIGHT ENTERPRISES, INC., as Servicer and Performance Guarantor
                   
By:
/s/ Lynn Willden
 
Name:
Lynn Willden
 
Title:
Treasurer

 
 
3
Amendment to RPA
 
 

--------------------------------------------------------------------------------

 
 

 
GOTHAM FUNDING CORPORATION
                   
By:
/s/ David V. DeAngelis
 
Name:  
David V. DeAngelis
 
Title:
Vice President
                   
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., individually and as Managing Agent for
the Gotham Purchaser Group
                   
By:
/s/ Christopher Pohl
 
Name:
Christopher Pohl
 
Title:
Managing Director

 
 
4
Amendment to RPA
 
 

--------------------------------------------------------------------------------

 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Agent
             
By:
/s/ Ryan Tozier
 
Name:  
Ryan Tozier
 
Title:
Vice President

 
 
5
Amendment to RPA
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO OMNIBUS AMENDMENT




 
 
 

 
 
RECEIVABLES PURCHASE AGREEMENT
 
dated as of December 31, 2002
 
Among
 
INSIGHT RECEIVABLES, LLC, as Seller,
 
INSIGHT ENTERPRISES, INC., as Servicer,
 
THE ENTITIES PARTY HERETO FROM TIME TO TIME AS
 
PURCHASERSCONDUITS,
 
THE ENTITIES PARTY HERETO FROM TIME TO TIME AS FINANCIAL INSTITUTIONS,


THE ENTITIES PARTY HERETO FROM TIME TO TIME AS
MANAGING AGENTS
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as successor Agent
 




 
 

--------------------------------------------------------------------------------

 


RECEIVABLES PURCHASE AGREEMENT
 


 
This Receivables Purchase Agreement, dated as of December 31, 2002, is among
Insight Receivables, LLC, an Illinois limited liability company (“Seller”),
Insight Enterprises, Inc., a Delaware corporation (“Insight”), as initial
Servicer (the Servicer together with Seller, the “Seller Parties” and each a
“Seller Party”), PNC Bank, National Association (“PNC”), Wells Fargo Bank,
National Association (“Wells Fargo”), each of the other financial
institutionsthe entities from time to time party hereto (as Conduits (the
“Conduits”), the entities from time to time party hereto as Financial
Institutions (the “Financial Institutions” and together with PNC and Wells
Fargothe Conduits, the “Purchasers”), the entities from time to time party
hereto as Managing Agents (the “Managing Agents”), and Wells Fargo Bank,
National Association,  as successor agent for the Purchasers hereunder or any
further successor agent hereunder (together with its successors and assigns
hereunder, the “Agent”).  Unless defined elsewhere herein, capitalized terms
used in this Agreement shall have the meanings assigned to such terms in Exhibit
I.
 
PRELIMINARY STATEMENTS
 
Seller desires to transfer and assign Purchaser Interests to the Agent for the
benefit of theone or more Purchasers from time to time.
 
The Purchasers severally agree that they shall, subject to the terms and
conditions of this Agreement, purchase Purchaser Interests through the Agent
from time to time.
 
ARTICLE I
 
PURCHASE ARRANGEMENTS
 
Section 1.1          Same-Day Purchase Facility.
 
(a)           Upon the terms and subject to the conditions hereof, Seller may,
at its option, sell and assign Same-Day Purchaser Interests to the Agent for the
ratable benefit of the Purchasers.  In accordance with the terms and conditions
set forth herein, each of the Purchasers severally agrees to purchase, through
the Agent, such Purchaser’s Percentage of such Purchaser Interests from time to
timesole benefit of Wells Fargo in an aggregate amount at any one time
outstanding not to exceed (i) for all Purchasers, the Purchase Limit at such
time, and (ii) for any Purchaser, its Commitment at such time.the Same-Day
Commitment, by providing the Agent with written notice in a form set forth as
Exhibit II-A hereto of each Incremental Purchase (a “Same-Day Purchase Notice”)
no later than 1:00 p.m. (New York time) on the Business Day of such Incremental
Purchase via the Agent’s electronic “C.E.O.” portal.  Each Same-Day Purchase
Notice shall be subject to Section 6.2 hereof, shall be irrevocable by Seller
and shall specify the requested Purchase Price (which shall not be less than
$1,000,000) for the offered Same-Day Purchaser Interest.  A Same-Day Purchase
Notice that is received after 1:00 p.m. (New York time) on a Business Day shall
be deemed received on the next Business Day.  On the date of each Incremental
Purchase of Same-Day Purchaser Interests, upon satisfaction of the applicable
conditions precedent set forth in Article VI, Wells Fargo shall wire transfer to
the Facility Account, in immediately available funds, no later than 4:00 p.m.
(New York time), an amount equal to the Purchase Price for such Same-Day
Purchaser Interest.
 
(b)           Seller shall provide the Agent with written notice in a form set
forth as Exhibit II-C (a “Same-Day Reduction Notice”) of any proposed reduction
of the Capital of the Same-Day Purchaser Interests from Collections no later
than 1:00 p.m. (New York time) on the Business Day of each proposed reduction,
and the Agent will promptly notify Wells Fargo of such Same-Day Reduction Notice
after receipt thereof.  Such Same-Day Reduction Notice shall designate (i) the
date (the “Proposed Same-Day Reduction Date”) upon which any such reduction of
the Capital of Same-Day Purchaser Interests shall occur (which date shall give
effect to the notice period set forth above), and (ii) the aggregate amount of
Capital to be reduced (the “Aggregate Same-Day Reduction”), which shall be
distributed solely to Wells Fargo.  Only one (1) Same-Day Reduction Notice shall
be outstanding at any time.  A Same-Day Reduction Notice received after 1:00
p.m. (New York time) on a Business Day shall be deemed to have been received on
the next Business Day.
 
(bc)           Seller may, upon at least 5 Business Days’ irrevocable written
notice to the PurchasersWells Fargo, terminate in whole or reduce in part the
unused portion of the Purchase Limit.  Upon any reduction of the Purchase Limit,
the Commitments shall be permanently reduced by a corresponding aggregate amount
in accordance with their respective PercentagesSame-Day Commitment; provided,
however, that in no event may the Same-Day Commitment be reduced below the
aggregate outstanding Capital of the Same-Day Purchaser Interests.  Each
reduction in the Purchase LimitSame-Day Commitment shall be in an aggregate
amount equal to $5,000,0001,000,000 or a larger multiple of $1,000,000500,000.
 
Section 1.2          Standard Purchase Facility.
 
Section 1.2          Increases.  Seller shall provide the Purchasers with
notice, in accordance with Section 14.2,(a) Upon the terms and subject to the
conditions hereof, Seller may, at its option, sell and assign Purchaser
Interests to the Agent for the benefit of the Purchaser Groups, by providing the
Agent and the Managing Agent(s) with a written notice in a form set forth as
Exhibit IIII-B hereto of each Incremental Purchase (a “(a “Standard Purchase
Notice”) no later than 11:00 a6:00 p.m. (ChicagoNew York time) on the Business
Day prior to the date of such Incremental Purchase.  Each Purchase Notice shall
be subject to Section 6.2 hereof and, except as set forth below, shall be
irrevocable and shall specify the requested Purchase Price (which shall not be
less than $5,000,000 in the aggregate) and the date of purchase.  A which
notice, in the case of the Agent, shall be delivered the Agent’s electronic
“C.E.O.” portal. A Standard Purchase Notice received after 11:00 a6:00 p.m.
(ChicagoNew York time) on a Business Day shall be deemed received on the next
Business Day. Following receipt of each Standard Purchase Notice, the Managing
Agents will promptly advise their respective Purchaser Groups, of the contents
of such Standard Purchase Notice.  For each Purchaser  Group that includes a
Conduit, such Conduit may, at its option, instruct its Managing Agent to cause
the Agent to purchase on such Conduit’s behalf, or if any Conduit shall decline
to purchase, its Managing Agent (or if there is no Conduit in a Purchaser Group,
the Managing Agent for such Purchaser Group) shall cause the Agent to purchase
on behalf of the Financial Institution(s) in such Purchaser Group, its Purchaser
Group’s Pro Rata Share of such Standard Purchaser Interests from time to time in
an aggregate amount not to exceed at such time the aggregate amount of its
Purchaser Group’s Standard Commitments.  On the date of each Incremental
Purchase under this Section 1.2(a), upon satisfaction of the applicable
conditions precedent set forth in Article VI, each PurchaserConduit or the
Financial Institution(s) in its Purchaser Group, as applicable (or if there is
no Conduit in a Purchaser Group, the Financial Institution(s) in such Purchaser
Group) shall wire transfer to the Facility Account, in immediately available
funds, no later than 11:00 a2:00 p.m. (ChicagoNew York time), an amount equal to
such Purchaser’s(i) in the case of any Conduit, such Conduit’s Purchaser Group’s
Pro Rata Share of the aggregate Purchase Price for such Incremental Purchase or
(ii) in the case of a Financial Institution, such Financial
Institution’s Percentage of its related Purchaser Group’s Pro Rata Share of the
aggregate Purchase Price for such Incremental Purchase.
 
Section 1.3          Decreases.(b)  Seller shall provide the PurchasersAgent and
the Managing Agent(s) with written notice, in accordance with Section 14.2 (a “a
form set forth as Exhibit II-D (a “Standard Reduction Notice”), of any proposed
reduction of Aggregate Capital from Collections no later than 12:00 noon
(Chicago time) on the6:00 p.m. (New York time) at least one (1) Business Day
ofbefore each proposed reduction.  Such Reduction Notice shall designate (i) the
date (the “Proposed Standard Reduction Date”) upon which any such reduction of
Aggregate Capital shall occur (which date shall give effect to the notice period
set forth above), and (ii) the amount of Aggregate Capital of the Standard
Purchaser Interests to be reduced (the “Aggregate Standard Reduction”), which
reduction shall be distributed ratably to each Purchaser Group in accordance
with its Percentagetheir Pro Rata Shares and shall be applied by each Managing
Agent ratably to the Standard Purchaser Interests of the Purchasers in such
Managing Agent’s Purchaser Group in accordance with the amount of Capital (if
any) owing to such Purchasers.  Only one (1) Standard Reduction Notice shall be
outstanding at any time.  A Standard Reduction Notice received after 12:00 noon
(Chicago6:00 p.m. (New York time) on a Business Day shall be deemed received on
the next Business Day.
 
(c)           Seller may, upon at least 5 Business Days’ notice to the Agent,
which notice shall be promptly delivered by the Agent to each Managing Agent,
terminate in whole or reduce in part the unused portion of the Standard
Commitments ratably amongst the Purchaser Groups in accordance with their
respective Pro Rata Shares (and within each Purchaser Group, ratably to the
Financial Institutions in accordance with their respective
Percentages);  provided, however, that in no event may the Standard Commitments
be reduced below the aggregate outstanding Capital of the Standard Purchaser
Interests.  Each reduction in the Standard Commitments shall be in an aggregate
amount equal to $5,000,000 or a larger multiple of $1,000,000.
 
(d)           For the avoidance of doubt, it is hereby acknowledged and agreed
that (i) the Same-Day Purchaser Interests shall rank pari passu with the
Standard Purchaser Interests in all respects, and (ii) each Purchase shall
consist solely of Standard Purchaser Interests or Same-Day Purchaser Interests.
 
Section 1.41.3     Payment Requirements.  All amounts to be paid or deposited by
any Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than noon (Chicago2:00
p.m. (New York time) on the day when due in immediately available funds, and if
not received before noon (Chicagoby 2:00 p.m. (New York time) shall be deemed to
be received on the next succeeding Business Day.  If such amounts are payable to
a Purchaser  they shall be paid to its related Managing Agent, for the account
of such Purchaser, at its address listed beneath its signature on its signature
page to this Agreement until otherwise notified by such PurchaserManaging
Agent.  All computations of Yield, per annum fees calculated as part of any CP
Costs, per annum fees hereunder and per annum fees under the Fee Letters shall
be made on the basis of a year of 360 days for the actual number of days
elapsed.  If any amount hereunder shall be payable on a day which is not a
Business Day, such amount shall be payable on the next succeeding Business Day.
 


 
ARTICLE II
 
PAYMENTS AND COLLECTIONS
 
Section 2.1         Payments.  Notwithstanding any limitation on recourse
contained in this Agreement, Seller shall immediately pay to the Purchaserseach
Managing Agent when due, for the account of the related Purchaser(s) in its
Purchaser Group on a full recourse basis, (i) such fees as set forth in the
applicable Fee Letters (which fees shall be sufficient to pay all fees owing to
the Purchasers), (ii) all amounts payable as YieldCP Costs, (iii) all amounts
payable as Yield, (iv) all amounts payable as Deemed Collections (which shall be
immediately due and payable by Seller and applied to reduce outstanding
Aggregate Capital hereunder in accordance with Sections 2.2 and 2.3 hereof),
(ivv) all amounts required pursuant to Section 2.6, (vvi) all amounts payable
pursuant to Article X, if any, (vivii) except as otherwise provided in Section
8.6 of this Agreement, all Servicer costs and expenses, including the Servicing
Fee,  in connection with servicing, administering and collecting the
Receivables, (viiviii) all Broken Funding Costs and (viiiix) all Default Fees
(collectively, the “Obligations”).  If any Person fails to pay any of the
Obligations when due, such Person agrees to pay, on demand, the Default Fee in
respect thereof until paid.  Notwithstanding the foregoing, no provision of this
Agreement or the Fee Letters shall require the payment or permit the collection
of any amounts hereunder in excess of the maximum permitted by applicable
law.  If at any time Seller receives any Collections or is deemed to receive any
Collections, Seller shall immediately pay such Collections or Deemed Collections
to the Servicer for application in accordance with the terms and conditions
hereof and, at all times prior to such payment, such Collections or Deemed
Collections shall be held in trust by Seller for the exclusive benefit of the
Purchasers, the Managing Agents and the Agent.
 
Section 2.2         Collections Prior to Amortization.   Prior to the
Amortization Date, any Collections and/or Deemed Collections received by the
Servicer shall be set aside and held in trust by the Servicer for the payment of
any accrued and unpaid Aggregate Unpaids or for a Reinvestment as provided in
this Section 2.2.  If at any time any Collections are received by the Servicer
prior to the Amortization Date, (i) the Servicer shall set aside the Termination
Percentage (hereinafter defined) of Collections evidenced by the Purchaser
Interests of each Terminating PurchaserFinancial Institution and (ii) Seller
hereby requests and the applicable Purchaser or Purchasers (other than any
Terminating PurchasersFinancial Institutions) hereby agree to make,
simultaneously with such receipt, a reinvestment (each a “Reinvestment”) with
that portion of the balance of each and every Collection received by the
Servicer that is part of any Purchaser Interest (other than any Purchaser
Interests of Terminating PurchasersFinancial Institutions), such that after
giving effect to such Reinvestment, the amount of Capital of such Purchaser
Interest immediately after such receipt and corresponding Reinvestment shall be
equal to the amount of Capital immediately prior to such receipt.  On each
Settlement Date prior to the occurrence of the Amortization Date, the Servicer
shall remit to each Purchaser’sManaging Agent’s respective account its Purchaser
Group’s Pro Rata Share of the amounts set aside during the period since the
immediately prior Settlement Date that have not been subject to a Reinvestment
and apply such amounts (if not previously paid in accordance with Section 2.1)
first, to reduce unpaid Obligations and second, to reduce the Capital of all
Purchaser Interests of Terminating PurchasersFinancial Institutions, applied
ratably to each Terminating PurchaserFinancial Institution according to its
respective Termination Percentage.  If such Capital and Obligations shall be
reduced to zero, any additional Collections received by the Servicer (i) if
applicable, shall be remitted to each Purchaser’sManaging Agent’s respective
account no later than noon (Chicago1:00 p.m. (New York time) to the extent
required to fund any Aggregate Same-Day Reduction onor Aggregate Standard
Reduction notified by Seller for such Settlement Date and (ii) any balance
remaining thereafter shall be remitted from the Servicer to Seller on such
Settlement Date.  Each Terminating PurchaserFinancial Institution shall be
allocated a ratable portion of Collections from the date of its becoming a
Terminating PurchaserFinancial Institution (the “Termination Date”) until such
Terminating Financing Institution’s Capital shall be paid in full.  This ratable
portion shall be calculated on the Termination Date of each Terminating
Purchaser as a percentageFinancial Institution as a Percentage equal to (i)
Capital of such Terminating PurchaserFinancial Institution outstanding on its
Termination Date, divided by (ii) the Aggregate Capital outstanding on such
Termination Date (the “Termination Percentage”).  Each Terminating
Purchaser’sFinancial Institution’s Termination Percentage shall remain constant
prior to the Amortization Date.  On and after the Amortization Date, each
Termination Percentage shall be disregarded, and each Terminating
Purchaser’sFinancial Institution’s Capital shall be reduced ratably with all
PurchasersFinancial Institutions in accordance with Section 2.3.
 
Section 2.3         Collections Following Amortization.  On the Amortization
Date and on each day thereafter, the Servicer shall set aside and hold in trust,
for the holder of each Purchaser Interest, all Collections received on such day
and an additional amount for the payment of any accrued and unpaid Obligations
owed by Seller and not previously paid by Seller in accordance with Section
2.1.  On and after the Amortization Date, the Servicer shall, at any time upon
the request from time to time by (or pursuant to standing instructions from) the
Agent or any PurchaserManaging Agent (i) remit to each Purchaser’sManaging
Agent’s respective account, in accordance with the Percentages of the
Purchasers,its Purchaser Group’s Pro Rata Share of the amounts set aside
pursuant to the preceding sentence, and (ii) apply such amounts to ratably
reduce the Capital associated with each such Purchaser Interest and any other
Aggregate Unpaids.
 
Section 2.4         Application of Collections.  If there shall be insufficient
funds on deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds:
 
first, to the payment of the Servicer’s reasonable out-of-pocket costs and
expenses in connection with servicing, administering and collecting the
Receivables, including the Servicing Fee, if Seller or one of its Affiliates is
not then acting as the Servicer,
 
second, to the reimbursement of the Agent’s and the Purchaser’sManaging Agents’
costs and expenses (including reasonable fees of legal counsel) of collection
and enforcement of this Agreement,
 
third, ratably to the payment of all accrued and unpaid fees under the Fee
Letters, CP Costs and Yield, ratably in accordance with the respective amounts
thereof owing to each Purchaser Group,
 
fourth, (to the extent applicable) to the ratable reduction of the Aggregate
Capital (without regard to any Termination Percentage), provided, however, that
prior to the Amortization Date, Seller shall be entitled to designate whether it
wishes to reduce the Capital of the Same-Day Purchaser Interests, the Capital of
the Standard Purchaser Interests, or the Capital of all Purchaser Interests, and
if Seller designates only one type of Purchaser Interest to be reduced, the
holder(s) of the other type of Purchaser Interest shall not be entitled to share
in any payment under this clause fourth,
 
fifth, for the ratable payment of all other unpaid Obligations, and
 
fourth, (to the extent applicable) to the ratable reduction of the Aggregate
Capital (without regard to any Termination Percentage),
 
fifth, for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as the Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations, and
 
sixth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.
 
Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in this Section 2.4, and except as provided in fourth
above, shall be shared ratably (within each priority) among the Agent, the
Managing Agents and the Purchasers in accordance with the amount of such
Aggregate Unpaids owing to each of them in respect of each such priority.
 
Section 2.5         Payment Rescission.  No payment of any of the Aggregate
Unpaids shall be considered paid or applied hereunder to the extent that, at any
time, all or any portion of such payment or application is rescinded by
application of law or judicial authority, or must otherwise be returned or
refunded for any reason.  Seller shall remain obligated for the amount of any
payment or application so rescinded, returned or refunded, and shall promptly
pay each Purchaserto the Agent and each Managing Agent, as applicable (for
application to the Person or Persons who suffered such rescission, return or
refund) the full amount thereof, plus the Default Fee from the date of any such
rescission, return or refunding.
 
Section 2.6         Maximum Purchaser Interests and AggregateCapital.
 
(a)           Seller shall ensure that at no time shall (i) the aggregate of all
Purchaser Interests of the Purchasers exceed in the aggregate 100% or, (ii) the
Aggregateaggregate Capital exceeds the Purchase Limit.  If the aggregate of
theof all Same-Day Purchaser Interests of the Purchasersexceed the Same-Day
Commitment, or (iii) the aggregate Capital of all Standard Purchaser Interests
exceed the sum of the Standard Commitments.
 
(b)           If the aggregate of all Purchaser Interests exceeds 100%, Seller
shall pay to the Purchasersapplicable Managing Agent(s) within one (1) Business
Day after Seller’s knowledge thereof, an amount to be applied to reduce the
Aggregate Capital (allocated to each PurchaserManaging Agent based on its
Percentagerelated Purchaser Group’s Pro Rata Share), such that after giving
effect to such payment (and the application thereof to reduce the Aggregate
Capital) the aggregate of the Purchaser Interests equals or is less than 100%.
 
(c)           If the Aggregateaggregate Capital of all Same-Day Purchaser
Interests exceeds the Purchase LimitSame-Day Commitment, Seller shall pay to the
PurchasersWells Fargo within one (1) Business Day after Seller’s knowledge
thereof, an amount to be applied to reduce the Aggregateaggregate Capital
(allocated to eachof its Same-Day Purchaser based on its Percentage)Interests,
such that after giving effect to such payment the Aggregate Capital equals or is
less than the Purchase Limit, such excess is eliminated.
 
(d)           If the aggregate Capital of all Standard Purchaser Interests
exceeds the aggregate amount of the Standard Commitments, Seller shall pay to
the Managing Agents within one (1) Business Day, an amount to be applied to
reduce such aggregate Capital (allocated to each Managing Agent based on its
related Purchaser Group’s Pro Rata Share), such that after giving effect to such
payment, the aggregate Capital of the Standard Purchaser Interests equals or is
less than the sum of the Standard Commitments.
 
Section 2.7         Clean UpClean-Up Call.  In addition to Seller’s rights
pursuant to Section 1.3Sections 1.1(c) and 1.2(c), Seller shall have the right
(after providing two (2) Business Days’ written notice to the PurchasersAgent,
which notice shall be promptly delivered by the Agent to the Managing Agents),
at any time following the reduction of the Aggregate Capital to a level that is
less than 25.0% of the original Purchase Limitaggregate amount of the Standard
Commitments plus the Same-Day Commitment, to repurchase from the Purchasers all,
but not less than all, of the then outstanding Purchaser Interests.  The
purchase price in respect thereof shall be an amount equal to the Aggregate
Unpaids through the date of such repurchase, payable in immediately available
funds.  Such repurchase shall be without representation, warranty or recourse of
any kind, on the part of, or against any Purchaser, any Managing Agent or the
Agent.
 


 
ARTICLE III
 
[RESERVED]CP FUNDING
 
Section 3.1         CP Costs.  Seller shall pay CP Costs with respect to the
Capital associated with each Standard Purchaser Interest of each Conduit for
each day that any Capital in respect of such Standard Purchaser Interest is
outstanding.  Each Standard Purchaser Interest directly or indirectly funded
substantially with Pooled Commercial Paper issued directly or indirectly by a
Conduit will accrue CP Costs each day on a pro rata basis, based upon the
percentage share the Capital of such Standard Purchaser Interest represents in
relation to all assets held by such Conduit or its Related CP Issuer and
directly or indirectly funded substantially with Pooled Commercial Paper.
 
Section 3.2         CP Costs Payments.  On each Monthly Settlement Date, Seller
shall pay to each Managing Agent of a Purchaser Group with a Conduit (for the
benefit of the Conduit(s) in its related Purchaser Group) an aggregate amount
equal to all accrued and unpaid CP Costs in respect of the Capital associated
with all Standard Purchaser Interests of such Conduits for the immediately
preceding Accrual Period in accordance with Article II.
 
Section 3.3         Calculation of CP Costs.  On the fifth (5th) Business Day
immediately preceding each Monthly Settlement Date, each Conduit shall calculate
the aggregate amount of CP Costs in respect of the Capital associated with all
Standard Purchaser Interests of such Conduit for the applicable Accrual Period
and shall notify its related Managing Agent of such aggregate amount.  Upon
receipt of such calculations from its Conduit for the applicable Accrual Period,
such Managing Agent shall promptly forward to Seller a summary of such
calculations.
 
ARTICLE IV
 
FINANCIAL INSTITUTION FUNDING
 
Section 4.1         Financial Institution Funding.  Each Same-Day Purchaser
Interest of Wells Fargo, and each Standard Purchaser Interest of the Financial
Institutions, shall accrue Yield for each day during its Tranche Period at a
rate equal to the Discount Rate in accordance with the terms and conditions
hereof.  Until any PurchaserManaging Agent gives notice to Seller of the
suspension of the LIBO Rate in accordance with Section 4.34.5, and prior to the
occurrence and continuation of an Amortization Event, the Discount Rate for any
Purchaser Interest held by a Financial Institution pursuant to the terms and
conditions hereof shall be the LIBO Rate.  From and after the giving of the
notice described in Section 4.34.5, and after the occurrence and continuation of
an Amortization Event, the Discount Rate for any Purchaser Interest held by the
applicable Financial Institution shall be the Alternate Base Rate. If a
Financial Institution acquires by assignment from its related Conduit any
Purchaser Interest pursuant to a Liquidity Agreement, each Purchaser Interest so
assigned shall each be deemed to have a new Tranche Period commencing on the
date of any such assignment.
 
Section 4.2         Yield Payments.  On the Monthly Settlement Date (a) for each
Purchaser Interest of the Financial Institutions (other than Financial
Institutions in the Wells Fargo Purchaser Group), Seller shall pay to each
applicable Managing Agent (for the benefit of the Financial Institutions in its
related Purchaser Group) an aggregate amount equal to the accrued and unpaid
Yield for the entire Tranche Period of each such Purchaser Interest in
accordance with Article II and (b) for each Purchaser Interest of the Financial
Institutions in the Wells Fargo Purchaser Group, Seller shall pay to the
applicableManaging Agent in the Wells Fargo Purchaser Group (for the benefit of
the Financial Institutions in such Purchaser Group) an aggregate amount equal to
the accrued and unpaid Yield for the most recently ended Accrual Period in
respect of the portion of Capital held by suchthe Wells Fargo Purchaser Group
during such Accrual Period in accordance with Article II.
 
Section 4.3         Selection and Continuation of Tranche Periods.
 
(a)           With consultation from (and approval by) each related Managing
Agent, Seller shall from time to time request Tranche Periods for the Purchaser
Interests of the Financial Institutions in each Purchaser Group (other than the
Wells Fargo Purchaser Group), provided that, if at any time such Financial
Institutions shall have a Purchaser Interest, Seller shall always request
Tranche Periods such that at least one Tranche Period with respect to Purchaser
Interests held by each such Financial Institution shall end on the date
specified in clause (A) of the definition of Monthly Settlement Date.
 
(b)           Seller or any Managing Agent (other than the Managing Agent in the
Wells Fargo Purchaser Group), upon notice to and consent by the other received
at least three (3) Business Days prior to the end of a Tranche Period (the
“Terminating Tranche”) for any Purchaser Interest, may, effective on the last
day of the Terminating Tranche:  (i) divide any such Purchaser Interest into
multiple Purchaser Interests, (ii) combine any such Purchaser Interest with one
or more other Purchaser Interests that have a Terminating Tranche ending on the
same day as such Terminating Tranche or (iii) combine any such Purchaser
Interest with new Purchaser Interests to be purchased on the day such
Terminating Tranche ends, provided, that in no event may a Purchaser Interest of
a Conduit be combined with a Purchaser Interest of a Financial Institution and
in no event may a Purchaser Interest of one Purchaser Group be combined with a
Purchaser Interest of another Purchaser Group.
 
Section 4.4          [Reserved]
 
Section 4.34.5    Suspension of the LIBO Rate.  (a) If any PurchaserFinancial
Institution notifies Sellerits related Managing Agent that it has determined
that funding its PercentagePurchaser Group’s Pro Rata Share of the Purchaser
Interests at a LIBO Rate would violate any applicable law, rule, regulation, or
directive of any governmental or regulatory authority, whether or not having the
force of law, or that (i) deposits of a type and maturity appropriate to match
fund its Purchaser Interests at such LIBO Rate are not available or (ii) such
LIBO Rate does not accurately reflect the cost of acquiring or maintaining a
Purchaser Interest at such LIBO Rate, then such PurchaserManaging Agent shall
suspend the availability of such LIBO Rate and any Purchaser Interest accruing
Yield at such LIBO Rate shall accrue interest at the Alternate Base Rate.
 
(b)           If less than all of the PurchasersFinancial Institutions give a
notice to Sellerthe Managing Agents pursuant to Section 4.34.5(a), each
PurchaserFinancial Institution which gave such a notice shall be obliged, at the
request of Seller, or such Financial Institution’s Managing Agent (on behalf of
the related Conduit, if any), to assign all of its rights and obligations
hereunder to (i) another Financial Institution that is acceptable to such
related Conduit (if any) or (ii) another funding entity nominated by Seller that
is acceptable to such related Conduit (if any) and willing to participate in
this Agreement and the related Liquidity Agreement through the StatedLiquidity
Termination Date in the place of such notifying PurchaserFinancial Institution;
provided that (i) the notifying PurchaserFinancial Institution receives payment
in full, pursuant to an Assignment Agreement, of an amount equal to such
notifying Purchaser’sFinancial Institution’s share of the Capital and Yield
owing to it and all accrued but unpaid fees and other costs and expenses payable
in respect of its Purchaser Interests, and (ii) the replacement
PurchaserFinancial Institution otherwise satisfies the requirements of Section
12.1(b).
 
Section 4.6         Liquidity Agreement Fundings.  The parties hereto
acknowledge that a Conduit may put all or any portion of its Purchaser Interests
to the Financial Institutions in its Purchaser Group at any time pursuant such
Conduit’s related Liquidity Agreement to finance or refinance the necessary
portion of its Purchaser Interests through a funding under such Liquidity
Agreement to the extent available.  The fundings under the Liquidity Agreement
will accrue interest at the Discount Rate in accordance with Section
4.1.  Regardless of whether a funding of Purchaser Interests by the Financial
Institutions constitutes the direct purchase of a Purchaser Interest hereunder,
an assignment under the related Liquidity Agreement of a Purchaser Interest
originally funded by a Conduit or the sale of one or more participations under
the related Liquidity Agreement in a Purchaser Interest originally funded by a
Conduit, each Financial Institution participating in a funding of a Purchaser
Interest shall have the rights and obligations of a “Purchaser” hereunder with
the same force and effect as if it had directly purchased such Purchaser
Interest from Seller hereunder.
 


 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
Section 5.1         Representations and Warranties of Thethe Seller
Parties.  Each Seller Party hereby represents and warrants to the Agent, the
Managing Agents and the Purchasers, as to itself, as of the date hereof and as
of the date of each Incremental Purchase and the date of each Reinvestment that:
 
(a)           Corporate Existence and Power.  Such Seller Party is a corporation
or limited liability company duly organized, validly existing and in good
standing under the laws of its state of incorporation or formation.  Such Seller
Party is duly qualified to do business and is in good standing as a foreign
corporation or limited liability company, and has and holds all corporate or
limited liability company power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted except where the failure to so qualify or to so
have or hold could not reasonably be expected to have a Material Adverse Effect.
 
(b)           Power and Authority; Due Authorization, Execution and
Delivery.  The execution and delivery by such Seller Party of this Agreement and
each other Transaction Document to which it is a party, and the performance of
its obligations hereunder and thereunder and, in the case of Seller, Seller’s
use of the proceeds of purchases made hereunder, are within its corporate or
company powers and authority and have been duly authorized by all necessary
corporate or company action on its part.  This Agreement and each other
Transaction Document to which such Seller Party is a party has been duly
executed and delivered by such Seller Party.
 
(c)           No Conflict.  The execution and delivery by such Seller Party of
this Agreement and each other Transaction Document to which it is a party, and
the performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws or
certificate of formation or limited liability company agreement, (ii) any law,
rule or regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound that is material to the operation of its business, or (iv) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property, and do not result in the creation or imposition of any Adverse
Claim on assets of such Seller Party or its Subsidiaries (except as created
hereunder); and no transaction contemplated hereby requires compliance with any
bulk sales act or similar law.
 
(d)           Governmental Authorization.  Other than the filing of the
financing statements required hereunder, no authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by such Seller
Party of this Agreement and each other Transaction Document to which it is a
party and the performance of its obligations hereunder and thereunder.
 
(e)           Actions, Suits.  There are no actions, suits or proceedings
pending, or to the best of such Seller Party’s knowledge, threatened, against or
affecting such Seller Party, or any of its properties, in or before any court,
arbitrator or other body, that could reasonably be expected to have a Material
Adverse Effect.  Such Seller Party is not in default with respect to any order
of any court, arbitrator or governmental body.
 
(f)           Binding Effect.  This Agreement and each other Transaction
Document to which such Seller Party is a party constitute the legal, valid and
binding obligations of such Seller Party enforceable against such Seller Party
in accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
 
(g)           Accuracy of Information.  All information heretofore furnished by
such Seller Party or any of its Affiliates to the Agent, the Managing Agents or
the Purchasers for purposes of or in connection with this Agreement, any of the
other Transaction Documents or any transaction contemplated hereby or thereby
is, and all such information hereafter furnished by such Seller Party or any of
its Affiliates to the Agent, the Managing Agents or the Purchasers will be, true
and accurate in every material respect on the date such information is stated or
certified and does not and will not knowingly contain any material misstatement
of fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading; provided, that any such information
constituting projections or pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by the
party providing the same to be reasonable at the time made, it being recognized
by the Agent and the Purchasers that such projections as to future events are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections may differ from the projected results.
 
(h)           Use of Proceeds.  No proceeds of any purchase hereunder will be
used (i) for a purpose that violates, or would be inconsistent with, Regulation
T, U or X promulgated by the Board of Governors of the Federal Reserve System
from time to time or (ii) to acquire any security in any transaction which is
subject to Section 12, 13 or 14 of the Securities Exchange Act of 1934, as
amended.
 
(i)           Good Title.  Immediately prior to each purchase hereunder, Seller
shall be the legal and beneficial owner of the Receivables and Related Security
with respect thereto, free and clear of any Adverse Claim, except as created by
the Transaction Documents.  There have been duly filed all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.
 
(j)           Perfection.  This Agreement, together with the filing of the
financing statements contemplated hereby, is effective to, and shall, upon each
purchase hereunder, transfer to the Agent for the benefit of the Purchasers (and
the Agent for the benefit of such Purchasers shall acquire from Seller) a valid
and perfected first priority undivided percentage ownership or security interest
in each Receivable existing or hereafter arising and in the Related Security and
Collections with respect thereto, free and clear of any Adverse Claim, except as
created by the Transactions Documents.  There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the Agent’s (on
behalf of the Purchasers) ownership or security interest in the Receivables, the
Related Security and Collections.
 
(k)           Places of Business and Locations of Records; Jurisdiction of
Organization.  The principal places of business and chief executive office of
such Seller Party and the offices where it keeps all of its Records are located
at the address(es) listed on Exhibit III or such other locations of which the
Agent and the PurchasersManaging Agents have been notified in accordance with
Section 7.2(a) in jurisdictions where all action required by Section 14.4(a) has
been taken and completed.  Seller is an Illinois limited liability
company.  Seller’s Federal Employer Identification Number and Illinois
organizational number are correctly set forth on Exhibit III.
 
(l)           Collections.  The conditions and requirements set forth in Section
7.1(j) and Section 8.2 have at all times been satisfied and duly performed.  The
names and addresses of all Collection Banks, together with the account numbers
of the Collection Accounts of Seller at each Collection Bank and the post office
box number of each Lock-Box, are listed on Exhibit IV.  Seller has not granted
any Person, other than the Agent as contemplated by this Agreement, dominion and
control of any Lock-Box or Collection Account, or the right to take dominion and
control of any such Lock-Box or Collection Account at a future time or upon the
occurrence of a future event.
 
(m)           Material Adverse Effect.  (i) The initial Servicer represents and
warrants that since June 30December 31, 20022015, no event has occurred that
could reasonably be expected to have a material adverse effect on the financial
condition or operations of the initial Servicer and its Subsidiaries or the
ability of the initial Servicer to perform its obligations under this Agreement,
and (ii) Seller represents and warrants that since the date of this Agreement,
no event has occurred that would have a material adverse effect on (A) the
financial condition or operations of Seller, (B) the ability of Seller to
perform its obligations under the Transaction Documents, or (C) the
collectibility of the Receivables generally or any material portion of the
Receivables.
 
(n)           Names.  In the past five (5) years, Seller has not used any
company names, trade names or assumed names other than the name in which it has
executed this Agreement.
 
(o)           Ownership of Seller.  The Member owns, directly or indirectly,
100% of the issued and outstanding membership interests of Seller, free and
clear of any Adverse Claim other than the Adverse Claim in favor of (i) the
Administrative Agent as contemplated by the Credit Agreement and (ii) the
FloorplanChannel Finance Collateral Agent as contemplated by the
FloorplanChannel Finance Credit Agreement.
 
(p)           Not an Investment Company.  Such, Covered Fund, Etc.  Seller Party
is not (i) an “investment company” or a company “controlled by an investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute. (the “Investment Company Act”), nor (ii) a “covered
fund” under Section 13 of the U.S. Bank Holding Company Act of 1956, as amended,
and the applicable rules and regulations thereunder.  In determining that Seller
is not a covered fund, Seller is entitled to rely on the exemption from the
definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act.
 
(q)           Compliance with Law.  Such Seller Party has complied in all
material respects with all applicable laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject.  Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation.
 
(r)           Compliance with Credit and Collection Policy.  Such Seller Party
has complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any change
to such Credit and Collection Policy, except such material change as to which
the PurchasersManaging Agents have been notified in accordance with Section
7.1(a)(vii).
 
(s)           Payments to Originators.  With respect to each Receivable
transferred to Seller under the Receivables Sale Agreement, Seller has given
reasonably equivalent value to the applicable Originator in consideration
therefor and such transfer was not made for or on account of an antecedent
debt.  No transfer by any Originator of any Receivable under the Receivables
Sale Agreement is or may be voidable under any section of the Bankruptcy Reform
Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.
 
(t)           Enforceability of Contracts.  Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
 
(u)           Eligible Receivables.  Each Receivable included in the Net
Eligible Receivables Balance as an Eligible Receivable on the date of its
purchase under the Receivables Sale Agreement was an Eligible Receivable on such
purchase date and, as of the date of each Report or any other report delivered
pursuant to Section 8.5 or Section 6.2(a)(ii), each Receivable included in the
Net Eligible Receivables Balance on such Report or other report was an Eligible
Receivable.
 
(v)           Net Eligible Receivables Balance.  Seller has determined that,
immediately after giving effect to each purchase hereunder, the Net Eligible
Receivables Balance is equal to or greater than the sum of (i) the Aggregate
Capital, plus (ii) the Aggregate Reserves.
 
(w)           Accounting.  The manner in which such Seller Party accounts for
the transactions contemplated by this Agreement and the Receivables Sale
Agreement does not jeopardize the true sale analysis.
 
(x)           Purpose.  Seller has determined that, from a business viewpoint,
the purchase of the Receivables and related interests thereto from Insight under
the Receivables Sale Agreement, and the sale of Purchaser Interests to the
Purchasers and the other transactions contemplated herein, are in the best
interests of Seller.
 
(y)           Financial Statements.  The September 30, 2002December 31, 2015
consolidated financial statements of Insight and its Subsidiaries heretofore
delivered to the Agent, Managing Agents and the Purchasers were prepared in
accordance with generally accepted accounting principles in effect on the date
such statements were prepared (except for the absence of footnotes and subject
to year-end audit adjustments) and fairly present in all material respects the
consolidated financial condition and operations of Insight and its Subsidiaries
at such date and the consolidated results of their operations for the period
then ended.
 
(z)           Payments in Ordinary Course.  Each remittance of Collections by
the Seller to the Agent, the Managing Agents or the Purchasers hereunder will
have been made (i) in payment of a debt incurred in the ordinary course of
business or financial affairs and (ii) in the ordinary course of business or
financial affairs.
 
(aa)           OFAC.  No Seller Party (i) is an “enemy” or an “ally of the
enemy” within the meaning of Section 2 of the Trading with the Enemy Act of the
United States (50 U.S.C. App. §§ 1 et seq.), as amended, (ii) is in violation of
(A) the Trading with the Enemy Act, as amended, (B) any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto or (C) the PATRIOT Act, (iii) is a Sanctioned Person or
Sanctioned Country, (ii) has its assets located in Sanctioned Countries, or
(iii) derives income from investments in, or transactions with, Sanctioned
Persons or Sanctioned Countries.  No part of the proceeds of any of the
purchases, including without limitation, Incremental Purchases and
Reinvestments, made hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.
 
(aa)           Anti-Corruption Laws and Sanctions.  Policies and procedures have
been implemented and maintained by or on behalf of each of the Seller Parties
that are designed to achieve compliance by the Seller Parties and their
respective Subsidiaries, directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, giving due regard to the nature
of such Person’s business and activities, and each of the Seller Parties, their
respective Subsidiaries and their respective officers and employees and, to the
knowledge of each of the Seller Parties, its respective officers, employees,
directors and agents acting in any capacity in connection with or directly
benefitting from the credit facility established hereby, are in compliance with
Anti-Corruption Laws and applicable Sanctions, in each case in all material
respects.  None of (a) the Seller Parties or any of their respective
Subsidiaries or, to the knowledge of the Seller Parties, as applicable, any of
their respective directors, officers, employees, or agents that will act in any
capacity in connection with or directly benefit from the credit facility
established hereby, is a Sanctioned Person, and (b) the Seller Parties nor any
of their respective Subsidiaries is organized or resident in a Sanctioned
Country.  No purchase of any Purchaser Interest or use of proceeds thereof by
any Seller Party in any manner permitted under the Transaction Documents will
violate Anti-Corruption Laws or applicable Sanctions.
 
(bb)           Liquidity Coverage Ratio.  Seller has not, does not and will not
during the term of this Agreement (i) issue any obligations that (A) constitute
asset-backed commercial paper, or (B) are securities required to be registered
under the Securities Act of 1933 (the “33 Act”) or that may be offered for sale
under Rule 144A or a similar exemption from registration under the 33 Act or the
rules promulgated thereunder, or (ii) issue any other debt obligations or equity
interests other than the Subordinated Notes (as defined in the Receivables Sale
Agreement), the equity interests issued to its parent, or debt obligations
substantially similar to the obligations of the Seller under this Agreement that
are (A) issued to other banks or asset-backed commercial paper conduits in
privately negotiated transactions, and (B) subject to transfer restrictions
substantially similar to the transfer restrictions set forth in this
Agreement.  Seller further represents and warrants that its assets and
liabilities are consolidated with the assets and liabilities of Insight for
purposes of GAAP.
 
Section 5.2         Financial Institution Representations and Warranties.  Each
Financial Institution that is in a Purchaser Group that contains a Conduit
hereby represents and warrants to the Agent and the Managing Agent in its
related Purchaser Group:
 
(a)           Existence and Power.  Such Financial Institution is a corporation
or a banking association duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization, and has all
corporate power to perform its obligations hereunder.
 
(b)           No Conflict.  The execution and delivery by such Financial
Institution of this Agreement and the performance of its obligations hereunder
are within its corporate powers, have been duly authorized by all necessary
corporate action, do not contravene or violate (i) its certificate or articles
of incorporation or association or by-laws, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or any of its property is bound, or (iv) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property, and do not result in the creation or imposition of any Adverse
Claim on its assets.  This Agreement has been duly authorized, executed and
delivered by such Financial Institution.
 
(c)           Governmental Authorization.  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by such Financial
Institution of this Agreement and the performance of its obligations hereunder.
 
(d)           Binding Effect.  This Agreement constitutes the legal, valid and
binding obligation of such Financial Institution enforceable against such
Financial Institution in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).
 
ARTICLE VI
 
CONDITIONS OF PURCHASES
 
Section 6.1         Conditions Precedent to Initial Incremental Purchase.  The
initial Incremental Purchase of a Purchaser Interest under this Agreement is
subject to the conditions precedent that (a) the Agent and the
PurchasersManaging Agents shall have received on or before the date of such
purchase those documents listed on Schedule B and (b) the Agent and the
PurchasersManaging Agents shall have received all fees and expenses required to
be paid on such date pursuant to the terms of this Agreement and the Fee
Letters.
 
Section 6.2         Conditions Precedent to All Purchases and
Reinvestments.  Each Incremental Purchase and each Reinvestment shall be subject
to the further conditions precedent that (a) in the case of each such
Incremental Purchase or Reinvestment:  (i) the Servicer shall have delivered to
the Agent and the PurchasersManaging Agents on or prior to the date of such
purchase, in form and substance satisfactory to the Agent, all Reports as and
when due under Section 8.5 and (ii) upon the Agent’s or any Purchaser’sManaging
Agent’s reasonable request, the Servicer shall have delivered to the Agent and
the PurchasersManaging Agents at least three (3) days prior to such purchase or
Reinvestment an interim report in the form of a Monthly Report, Weekly Report or
Daily Report showing the amount of Eligible Receivables; (b) the Facility
Termination Date shall not have occurred; (c) each PurchaserManaging Agent shall
have received such other approvals, opinions or documents as it may reasonably
request and (d) on the date of each such Incremental Purchase or Reinvestment,
the following statements shall be true (and acceptance of the proceeds of such
Incremental Purchase or Reinvestment shall be deemed a representation and
warranty by Seller that such statements are then true):
 
(i)           the representations and warranties set forth in Section 5.1 are
true and correct on and as of the date of such Incremental Purchase or
Reinvestment as though made on and as of such date (or, to the extent such
representations and warranties specifically relate to an earlier date, that such
representations and warranties were true, correct and complete in all material
respects on and as of such earlier date);
 
(ii)           no event has occurred and is continuing, or would result from
such Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event; and
 
(iii)           the Aggregateaggregate of all Purchaser Interests does not
exceed in the aggregate 100%, the aggregate Capital of all Same-Day Purchaser
Interests does not exceed the Purchase LimitSame-Day Commitment, and the
aggregate Capital of all Standard Purchaser Interests dodoes not exceed 100%the
sum of the Standard Commitments.
 
It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that the
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment.  The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the Agent
or any PurchaserManaging Agent, which right may be exercised at any time on
demand of the Agent or any such PurchaserManaging Agent within thirty (30) days
after the Agent or any such PurchaserManaging Agent shall have obtained
knowledge of such failure, to rescind the related purchase and direct Seller to
pay to the applicable Managing Agent for the benefit of the Purchasers in its
Purchaser Group an amount equal to the Collections prior to the Amortization
Date that shall have been applied to the affected Reinvestment.
 
ARTICLE VII
 
COVENANTS
 
Section 7.1         Affirmative Covenants of The Seller Parties.  Until the date
on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, as set forth below:
 
(a)           Financial Reporting.  Such Seller Party will maintain, for itself
and each of its Subsidiaries, a system of accounting established and
administered in accordance with GAAP, and furnish or cause to be furnished to
the Agent and the PurchasersManaging Agents:
 
(i)           Annual Reporting.  Within 90 days after the end of each of its
respective fiscal years, audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows for Insight and
its consolidated subsidiaries as of the end of and for such year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
reported on by KPMG LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of Insight
and its consolidated subsidiaries on a consolidated basis in accordance with
GAAP consistently applied; provided, that the Seller Parties shall be deemed to
have delivered the foregoing to the Agent and the PurchasersManaging Agents if
such information has been filed with the Securities and Exchange Commission and
is available on the EDGAR site at www.sec.gov or any successor government site
that is freely and readily available to the Agent and the PurchasersManaging
Agents without charge, or has been made available on Insight’s website
www.insight.com, and the delivery date therefor shall be deemed to be the first
day on which such information is available to the Agent and the
PurchasersManaging Agents on one of such web pages; provided, further, that
Insight will promptly notify the Agent and the PurchasersManaging Agents of each
posting to such sites upon the occurrence thereof.  In order to provide such
notices promptly, Insight agrees that it shall register the Agent and the
PurchasersManaging Agents in the appropriate Insight databases necessary to
cause such notices to be sent automatically (including, without limitation, by
e-mail to e-mail addresses agreed upon by the Agent and the PurchasersManaging
Agents) on the applicable filing dates, and Purchasersthe Managing Agents agree
to self-subscribe to receive such notices on Insight’s website.
 
(ii)           Within 45 days after the end of each of the first three fiscal
quartersFiscal Quarters of its respective fiscal years, unaudited consolidated
balance sheets of Insight and related unaudited consolidated statements of
operations, and cash flows as of the end of and for such fiscal quarterFiscal
Quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, together with internally prepared balance sheets and statements of income
for Seller, all certified by an Authorized Officer of Insight or Seller, as
applicable, as presenting fairly in all material respects the financial
condition and results of operations of Insight and its consolidated Subsidiaries
on a consolidated basis or Seller, as applicable, in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided, that the foregoing shall be deemed to have been
delivered to the Agent and the PurchasersManaging Agents if such information has
been filed with the Securities and Exchange Commission and is available on the
EDGAR site at www.sec.gov or any successor government site that is freely and
readily available to the Agent and the PurchasersManaging Agents without charge,
or has been made available on Insight’s website www.insight.com, and the
delivery date therefor shall be deemed to be the first day on which such
information is available to the Agent and the PurchasersManaging Agents on one
of such web pages; provided, further, that Insight will promptly notify the
Agent and the PurchasersManaging Agents of each posting to such sites upon the
occurrence thereof.  In order to provide such notices promptly, Insight agrees
that it shall register the Agent and the PurchasersManaging Agents in the
appropriate Insight databases necessary to cause such notices to be sent
automatically (including, without limitation, by e-mail to e-mail addresses
agreed upon by the Agent and the PurchasersManaging Agents) on the applicable
filing dates, and Purchasersthe Managing Agents agree to self-subscribe to
receive such notices on Insight’s website.
 
(iii)           Compliance Certificate.  Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibits V-A and V-B, as applicable, signed by such Seller Party’s Authorized
Officer and dated the date of such annual financial statement or such quarterly
financial statement, as the case may be.
 
(iv)           Statements and Reports.  Promptly upon the furnishing thereof to
the shareholders or members of such Seller Party copies of all financial
statements, reports and proxy statements so furnished; provided, that the Seller
Parties shall be deemed to have delivered the foregoing to the Agent and the
PurchasersManaging Agents if such information has been filed with the Securities
and Exchange Commission and is available on the EDGAR site at www.sec.gov or any
successor government site that is freely and readily available to the Agent and
the PurchasersManaging Agents without charge, or has been made available on
Insight’s website www.insight.com, and the delivery date therefor shall be
deemed to be the first day on which such information is available to the Agent
and the PurchasersManaging Agents on one of such web pages; provided, further,
that Insight will promptly notify the Agent and the PurchasersManaging Agents of
each posting to such sites upon the occurrence thereof.  In order to provide
such notices promptly, Insight agrees that it shall register the Agent and the
PurchasersManaging Agents in the appropriate Insight databases necessary to
cause such notices to be sent automatically (including, without limitation, by
e-mail to e-mail addresses agreed upon by the Agent and the PurchasersManaging
Agents) on the applicable filing dates, and Purchasersthe Managing Agents agree
to self-subscribe to receive such notices on Insight’s website.
 
(v)           S.E.C. Filings.  Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which Insight or any of its Subsidiaries files with the Securities and Exchange
Commission; provided, that the Seller Parties shall be deemed to have delivered
the foregoing to the Agent and the PurchasersManaging Agents if such information
has been filed with the Securities and Exchange Commission and is available on
the EDGAR site at www.sec.gov or any successor government site that is freely
and readily available to the Agent and the PurchasersManaging Agents without
charge, or has been made available on Insight’s website www.insight.com, and the
delivery date therefor shall be deemed to be the first day on which such
information is available to the Agent and the PurchasersManaging Agents on one
of such web pages; provided, further, that Insight will promptly notify the
Agent and the PurchasersManaging Agents of each posting to such sites upon the
occurrence thereof.  In order to provide such notices promptly, Insight agrees
that it shall register the Agent and the PurchasersManaging Agents in the
appropriate Insight databases necessary to cause such notices to be sent
automatically (including, without limitation, by e-mail to e-mail addresses
agreed upon by the Agent and the PurchasersManaging Agents) on the applicable
filing dates, and Purchasersthe Managing Agents agree to self-subscribe to
receive such notices on Insight’s website.
 
(vi)           Copies of Notices.  Promptly upon its receipt of any notice,
request for consent, financial statements, certification, report or other
communication under or in connection with any Transaction Document from any
Person other than the Agent, any Managing Agent or any Purchaser, copies of the
same.
 
(vii)           Change in Credit and Collection Policy.  At least thirty (30)
days prior to the effectiveness of any material change in or material amendment
to the Credit and Collection Policy, a copy of the Credit and Collection Policy
then in effect and a notice (A) indicating such change or amendment, and (B) if
such proposed change or amendment would be reasonably likely to adversely affect
the collectibility of the Receivables or decrease the credit quality of any
newly created Receivables, requesting each Purchaser’s consent thereto.
 
(viii)           [Reserved].
 
(ix)           Other Information.  Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Seller Party as the
Agent or any Purchaser may from time to time reasonably request in order to
protect the interests of the Agent, the Managing Agents and the Purchasers under
or as contemplated by this Agreement.
 
(b)           Notices.  Such Seller Party will notify the Agent in writing of
any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:
 
(i)           Amortization Events or Potential Amortization Events.  The
occurrence of each Amortization Event and each Potential Amortization Event, by
a statement of an Authorized Officer of such Seller Party.
 
(ii)           Judgment and Proceedings.  (A) (1) The entry of any judgment or
decree against the Servicer or any of its respective Subsidiaries if the
aggregate amount of all judgments and decrees then outstanding against the
Servicer and its Subsidiaries exceeds $15,000,00025,000,000, and (2) the
institution of any litigation, arbitration proceeding or governmental proceeding
against the Servicer which, if adversely determined to the Servicer, could
reasonably be expected to have a Material Adverse Effect; and (B) the entry of
any judgment or decree or the institution of any litigation, arbitration
proceeding or governmental proceeding against Seller.
 
(iii)           Material Adverse Effect.  The occurrence of any event or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.
 
(iv)           Termination Date.  The occurrence of the “Termination Date” under
and as defined in the Receivables Sale Agreement.
 
(v)           Defaults Under Other Agreements.  (A) The occurrence of a default
or an event of default under any other financing arrangement pursuant to which
the Seller is a debtor or an obligor or (B) the occurrence of a default or an
event of default under any financing arrangement pursuant to which the Servicer
is a debtor or an obligor and relating to Specified Indebtedness.
 
(vi)           Appointment of Independent Director. The decision to appoint a
new director of the Seller as an “Independent Director” for purposes of this
Agreement, such notice to (A) be issued not less than ten (10) days prior to the
effective date of such appointment and (B) certify that the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Director.”
 
(c)           Compliance with Laws and Preservation of Corporate
Existence.  Such Seller Party will comply in all respects with (i) all
applicable laws, rules and regulations to which it may be subject except (A)
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings and (B) where the failure to comply could not reasonably
be expected to have a Material Adverse Effect, and (ii) all applicable orders,
writs, judgments, injunctions, decrees and awards to which it may be subject
which have not been stayed by appropriate proceedings.  Such Seller Party will
preserve and maintain its corporate or limited liability company existence,
rights, franchises and privileges in the jurisdiction of its incorporation, and
qualify and remain qualified in good standing or active status as a foreign
corporation or limited liability company in each jurisdiction where its business
is conducted except where the failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect.
 
(d)           Audits.  Such Seller Party will furnish to the Agent and each
PurchaserManaging Agent from time to time such information with respect to it
and the Receivables as the Agent or any PurchaserManaging Agent may reasonably
request.  Such Seller Party will, from time to time during regular business
hours as requested by the Agent or any PurchaserManaging Agent upon reasonable
notice and at the sole cost of such Seller Party, permit the Agent, the
PurchasersManaging Agents or their agents or representatives (and cause each
Originator to permit the Agent, the PurchasersManaging Agents or their agents or
representatives), (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of such Person relating to the
Receivables and the Related Security, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of such Person for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to such Person’s financial condition or the Receivables
and the Related Security or any Person’s performance under any of the
Transaction Documents or any Person’s performance under the Contracts and, in
each case, with any of the officers or employees of Seller or the Servicer
having knowledge of such matters.  To the extent it is reasonably possible to do
so, any such visitations, examinations and discussions shall be conducted
concurrently so as to minimize interference with the operations of such Seller
Party.
 
(e)           Keeping and Marking of Records and Books.
 
(i)           The Servicer will (and will cause each Originator to) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable).  The
Servicer will (and will cause each Originator to) give the Agent and each
PurchaserManaging Agent notice of any material change in the administrative and
operating procedures referred to in the previous sentence.
 
(ii)           Such Seller Party will (and will cause each Originator to) (A) on
or prior to the date hereof, mark its master data processing records and other
books and records relating to the PurchaserManaging Agent Interests with a
legend, acceptable to the Agent and the PurchasersManaging Agents, describing
the Purchaser Interests and (B) upon the request of the Agent or any
PurchaserManaging Agent (x) mark each Contract with a legend describing the
Purchaser Interests and (y) deliver to the Agent all Contracts (including,
without limitation, all multiple originals of any such Contract) relating to the
Receivables.
 
(f)           Compliance with Contracts and Credit and Collection Policy.  Such
Seller Party will (and will cause each Originator to) timely and fully (i)
perform and comply with all provisions, covenants and other promises required to
be observed by it under the Contracts related to the Receivables, and (ii)
comply in all material respects with the Credit and Collection Policy in regard
to each Receivable and the related Contract.
 
(g)           Performance and Enforcement of Receivables Sale Agreement.  Seller
will perform its obligations and undertakings under and pursuant to the
Receivables Sale Agreement, will purchase Receivables thereunder in strict
compliance with the terms thereof and will enforce the rights and remedies
accorded to Seller under the Receivables Sale Agreement.  Seller will take all
actions to perfect and enforce its rights and interests (and the rights and
interests of the Agent, the Managing Agents and the Purchasers as assignees of
Seller) under the Receivables Sale Agreement as the Agent, any Managing Agent or
any Purchaser may from time to time reasonably request, including, without
limitation, making claims to which it may be entitled under any indemnity,
reimbursement or similar provision contained in the Receivables Sale Agreement.
 
(h)           Ownership.  Seller will (or will cause each Originator to) take
all necessary action to (i) vest legal and equitable title to the Receivables,
the Related Security and the Collections purchased by Seller under the
Receivables Sale Agreement irrevocably in Seller, free and clear of any Adverse
Claims other than Adverse Claims in favor of the Agent, the Managing Agents and
the Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Seller’s
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of Seller therein
as the Agent, any Managing Agent or any Purchaser may reasonably request), and
(ii) establish and maintain, in favor of the Agent, for the benefit of the
Managing Agents and the Purchasers, a valid and perfected first priority
undivided percentage ownership interest (and/or a valid and perfected first
priority security interest) in all Receivables, Related Security and Collections
to the full extent contemplated herein, free and clear of any Adverse Claims
other than Adverse Claims in favor of the Agent for the benefit of the Managing
Agents and the Purchasers (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Agent’s (for the benefit of the Managing Agents and the Purchasers) interest in
such Receivables, Related Security and Collections and such other action to
perfect, protect or more fully evidence the interest of the Agent for the
benefit of the Managing Agents and the Purchasers as the Agent, any Managing
Agent or any Purchaser may reasonably request).
 
(i)           Purchasers’ Reliance.  Seller acknowledges that the Purchasers are
entering into the transactions contemplated by this Agreement in reliance upon
Seller’s identity as a legal entity that is separate from Insight, each
Originator and any Affiliate thereof (each an “Insight Entity”).  Therefore,
from and after the date of execution and delivery of this Agreement, Seller
shall take all reasonable steps, including, without limitation, all steps that
the Agent or any PurchaserManaging Agent may from time to time reasonably
request, to maintain Seller’s identity as a separate legal entity and to make it
manifest to third parties that Seller is an entity with assets and liabilities
distinct from those of any Insight Entity and not just a division of an Insight
Entity.  Without limiting the generality of the foregoing and in addition to the
other covenants set forth herein, Seller will:
 
(A)           conduct its own business in its own name and require that all
full-time employees of Seller, if any, identify themselves as such and not as
employees of any Insight Entity (including, without limitation, by means of
providing appropriate employees with business or identification cards
identifying such employees as Seller’s employees);
 
(B)           compensate all employees, consultants and agents, if any,
directly, from Seller’s own funds, for services provided to Seller by such
employees, consultants and agents and, to the extent any employee, consultant or
agent of Seller is also an employee, consultant or agent of an Insight Entity,
allocate the compensation of such employee, consultant or agent between Seller
and such Insight Entity, as applicable, on a basis that reflects the services
rendered to Seller and such Insight Entity, as applicable;
 
(C)           clearly identify its offices (by signage or otherwise) as its
offices and, if such office is located in the offices of an Insight Entity,
Seller shall lease such office at a fair market rent;
 
(D)           have a separate telephone number, which will be answered only in
its name and separate stationery, invoices and checks in its own name;
 
(E)           conduct all transactions with each Insight Entity (including,
without limitation, any delegation of its obligations hereunder as Servicer)
strictly on an arm’s-length basis, allocate all overhead expenses (including,
without limitation, telephone and other utility charges) for items shared
between Seller and such Insight Entity on the basis of actual use to the extent
practicable and, to the extent such allocation is not practicable, on a basis
reasonably related to actual use;
 
(F)           at all times have a Board of Directors consisting of three
members, at least one member of which is an Independent Director;
 
(G)           observe all limited liability company formalities as a distinct
entity, and ensure that all corporate actions relating to (A) the selection,
maintenance or replacement of the Independent Director, (B) the dissolution or
liquidation of Seller or (C) the initiation of, participation in, acquiescence
in or consent to any bankruptcy, insolvency, reorganization or similar
proceeding involving Seller, are duly authorized by unanimous vote of its Board
of Directors (including the Independent Director);
 
(H)           maintain Seller’s books and records separate from those of any
Insight Entity and otherwise readily identifiable as its own assets rather than
assets of any Insight Entity;
 
(I)           prepare its financial statements separately from those of any
Insight Entity and insure that any consolidated financial statements of each
Insight Entity thereof that include Seller and that are filed with the
Securities and Exchange Commission or any other governmental agency have notes
clearly stating that Seller is a separate corporate entity and that its assets
will be available first and foremost to satisfy the claims of the creditors of
Seller;
 
(J)           except as herein specifically otherwise provided, maintain the
funds or other assets of Seller separate from, and not commingled with, those of
any Insight Entity and only maintain bank accounts or other depository accounts
to which Seller alone is the account party, into which Seller alone makes
deposits and from which Seller alone (or the Agent hereunder) has the power to
make withdrawals;
 
(K)           pay all of Seller’s operating expenses from Seller’s own assets
(except for certain payments by an Insight Entity or other Persons pursuant to
allocation arrangements that comply with the requirements of this Section
7.1(i));
 
(L)           operate its business and activities such that:   it does not
engage in any business or activity of any kind, or enter into any transaction or
indenture, mortgage, instrument, agreement, contract, lease or other
undertaking, other than the transactions contemplated and authorized by this
Agreement and the Receivables Sale Agreement; and does not create, incur,
guarantee, assume or suffer to exist any indebtedness or other liabilities,
whether direct or contingent, other than (1) as a result of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (2) the incurrence of obligations under this
Agreement, (3) the incurrence of obligations, as expressly contemplated in the
Receivables Sale Agreement, to make payment to the Originators thereunder for
the purchase of Receivables from the Originators under the Receivables Sale
Agreement, and (4) the incurrence of operating expenses in the ordinary course
of business of the type otherwise contemplated by this Agreement;
 
(M)           maintain its limited liability company agreement in conformity
with this Agreement, such that (1) it does not amend, restate, supplement or
otherwise modify its certificate of formation or limited liability company
agreement in any respect that would impair its ability to comply with the terms
or provisions of any of the Transaction Documents, including, without
limitation, Section 7.1(i) of this Agreement and (2) at all times that this
Agreement is in effect, it provides for (x) not less than ten (10) days’ prior
written notice to the Agent of the replacement or appointment of any director
that is to serve as an Independent Director for purposes of this Agreement, and
(y) the condition precedent to giving effect to such replacement or appointment
that the Seller certify that the designated Person satisfied the criteria set
forth in the definition herein of “Independent Director”;
 
(N)           maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement, such that it does not amend, restate, supplement,
cancel, terminate or otherwise modify the Receivables Sale Agreement, or give
any consent, waiver, directive or approval thereunder or waive any default,
action, omission or breach under the Receivables Sale Agreement or otherwise
grant any indulgence thereunder, without (in each case) the prior written
consent of the Agent and each PurchaserManaging Agent;
 
(O)           maintain its limited liability company separateness such that it
does not merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions,
and except as otherwise contemplated herein) all or substantially all of its
assets (whether now owned or hereafter acquired) to, or acquire all or
substantially all of the assets of, any Person, nor at any time create, have,
acquire, maintain or hold any interest in any Subsidiary;
 
(P)           maintain at all times the Required Capital Amount (as defined in
the Receivables Sale Agreement) and refrain from making any dividend,
distribution, redemption of membership interests or payment of any subordinated
indebtedness which would cause the Required Capital Amount to cease to be so
maintained; and
 
(Q)           take such other actions as are necessary on its part to ensure
that the facts and assumptions set forth in the opinion issued by Quarles &
Brady LLP, as counsel for Seller, in connection with the closing or initial
Incremental Purchase under this Agreement and relating to substantive
consolidation issues, and in the certificates accompanying such opinion, remain
true and correct in all material respects at all times.
 
(j)           Collections.  Such Seller Party will cause (1) all proceeds from
all Lock-Boxes (other than collections with respect to Excluded Receivables,
which such Seller Party will cause to be directly deposited into a separate
account of Insight Direct identified by Insight Direct) to be directly deposited
by a Collection Bank into a Collection Account and (2) each Lock-Box and
Collection Account to be subject at all times to a Collection Account Agreement
that is in full force and effect. In the event any payments relating to
Receivables are remitted directly to Seller or any Affiliate of Seller, Seller
will remit (or will cause all such payments to be remitted) directly to a
Collection Bank and deposited into a Collection Account within two (2) Business
Days following receipt thereof, and, at all times prior to such remittance,
Seller will itself hold or, if applicable, will cause such payments to be held
in trust for the exclusive benefit of the Agent, the Managing Agents and the
Purchasers.  Seller will maintain exclusive ownership, dominion and control
(subject to the terms of this Agreement) of each Lock-Box and Collection Account
and shall not grant the right to take dominion and control of any Lock-Box or
Collection Account at a future time or upon the occurrence of a future event to
any Person, except to the Agent as contemplated by this Agreement.  Each Seller
Party will cause each payment under an Excluded Receivable to be made to an
account other than a Collection Account.
 
(k)           Taxes.
 
(i)       Seller will (A) file all tax returns and reports required by law to be
filed by it and will promptly pay all taxes and governmental charges at any time
owing, except for taxes being diligently contested in good faith and for which
adequate reserves have been established and (B) pay when due any taxes payable
in connection with the Receivables, exclusive of taxes on or measured by income
or gross receipts of the Conduits, the  Agent, the Managing Agents or any
PurchaserFinancial Institution.
 
(ii)       Servicer will file all tax returns and reports required by law to be
filed by it and will promptly pay all taxes and governmental charges at any time
owing that, if not filed or paid, would result in a Material Adverse Effect,
except for taxes being diligently contested in good faith and for which adequate
reserves have been established.
 
(l)           Insurance.  Seller will maintain in effect, or cause to be
maintained in effect, at Seller’s own expense, such casualty and liability
insurance as Seller shall deem appropriate in its good faith business
judgment.  The Agent, for the benefit of the Managing Agents and the Purchasers,
shall be named as an additional insured with respect to all such liability
insurance maintained by Seller.  Seller will pay or cause to be paid, the
premiums therefor and deliver to the Agent and each PurchaserManaging Agent
evidence satisfactory to the Agent and the PurchasersManaging Agents of such
insurance coverage.  Copies of each policy shall be furnished to the Agent and
any PurchaserManaging Agent in certificated form upon the Agent’s or such
Purchaser’sManaging Agent’s request.  The foregoing requirements shall not be
construed to negate, reduce or modify, and are in addition to, Seller’s
obligations hereunder.
 
(m)           Payment to the Originators.  With respect to any Receivable
purchased by Seller from any Originator, such sale shall be effected under, and
in strict compliance with the terms of, the Receivables Sale Agreement,
including, without limitation, the terms relating to the amount and timing of
payments to be made to the applicable Originator in respect of the purchase
price for such Receivable.
 
(n)           Anti-Corruption Laws and Sanctions.  Policies and procedures will
be maintained and enforced by or on behalf of the Seller Parties that are
designed in good faith and in a commercially reasonable manner to promote and
achieve compliance, in the reasonable judgment of such Seller Party, by such
Seller Party and each of its Subsidiaries, if any,  and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, in each case giving due regard to the nature of such
Person’s business and activities.
 
Section 7.2         Negative Covenants of The Seller Parties.  Until the date on
which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, that:
 
(a)           Name Change, Offices and Records.  Such Seller Party will not
change its name, identity, corporate or limited liability company structure
(within the meaning of Section 9-507 of the UCC) or jurisdiction of organization
or relocate its chief executive office or any office where Records are kept
unless it shall have:  (i) given the Agent and the PurchasersManaging Agents at
least thirty (30) days’ prior written notice thereof (or such shorter period as
the Agent shall agree) and (ii) delivered to the Agent and the
PurchasersManaging Agents all financing statements, instruments and other
documents requested by the Agent, any Managing Agent or any Purchaser in
connection with such change or relocation.
 
(b)           Change in Payment Instructions to Obligors.  Except as may be
required by the Agent pursuant to Section 8.2(b), such Seller Party will not add
or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Agent and the PurchasersManaging Agents shall
have received, at least ten (10) days before the proposed effective date
therefor, (i) written notice of such addition, termination or change and (ii)
with respect to the addition of a Collection Bank or a Collection Account or
Lock-Box, an executed Collection Account Agreement with respect to the new
Collection Account or Lock-Box; provided, however, that the Servicer may make
changes in instructions to Obligors regarding payments if such new instructions
require such Obligor to make payments to another existing Collection Account.
 
(c)           Modifications to Contracts and Credit and Collection Policy.  Such
Seller Party will not, and will not permit any Originator to, make any change to
the Credit and Collection Policy that could adversely affect the collectibility
of the Receivables or decrease the credit quality of any newly created
Receivables without each Purchaser’sManaging Agent’s prior written
consent.  Except as provided in Section 8.2(d), the Servicer will not, and will
not permit any Originator to, extend, amend or otherwise modify the terms of any
Receivable or any Contract related thereto other than in accordance with the
Credit and Collection Policy.
 
(d)           Sales, Liens.  Seller will not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises (other than rights to payments and related proceeds
under any Contract, which rights have been sold to a Contract Payment Purchaser
in connection with a Contract Payment Sale transaction), or any Lock-Box or
Collection Account, or assign any right to receive income with respect thereto
(other than, in each case, the creation of the interests therein in favor of the
Agent, the Managing Agents and the Purchasers provided for herein), and Seller
will defend the right, title and interest of the Agent and the Purchasers in, to
and under any of the foregoing property, against all claims of third parties
claiming through or under Seller or any Originator.  Seller will not create or
suffer to exist any mortgage, pledge, security interest, encumbrance, lien,
charge or other similar arrangement on any of its inventory, the financing or
lease of which gives rise to any Receivable.
 
(e)           Net Eligible Receivables Balance.  At no time prior to the
Amortization Date shall Seller permit the Net Eligible Receivables Balance to be
less than an amount equal to the sum of (i) the Aggregate Capital plus (ii) the
Aggregate Reserves.
 
(f)           Termination Date Determination.  Seller will not designate the
Termination Date (as defined in the Receivables Sale Agreement), or send any
written notice to the Originators in respect thereof, without the prior written
consent of the Agent and each PurchaserManaging Agent, except with respect to
the occurrence of such Termination Date arising pursuant to Section 5.1(d) of
the Receivables Sale Agreement.
 
(g)           Anti-Corruption Laws and Sanctions.  The Borrower will not request
any Loan, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Loan (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding or
financing any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, in each case to the extent doing so would
violate any Sanctions, or (C) in any other manner that would result in liability
to any party hereto under any applicable Sanctions or the violation of any
Sanctions by any such Person.
 


 
ARTICLE VIII
 
ADMINISTRATION AND COLLECTION
 
Section 8.1         Designation of Servicer.
 
(a)           The servicing, administration and collection of the Receivables
shall be conducted by such Person (the “Servicer”) so designated from time to
time in accordance with this Section 8.1.  Insight is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Servicer pursuant to
the terms of this Agreement.  The Agent may, at any time following the
occurrence and during the continuance of an Amortization Event or Potential
Amortization Event, designate as Servicer any Person to succeed Insight or any
successor Servicer.
 
(b)           Without the prior written consent of the Agent and each
Purchaser,Managing Agent, Insight shall not be permitted to delegate any of its
duties or responsibilities as Servicer to any Person other than (i) Seller, (ii)
the applicable Originator with respect to the Receivables originated by such
Originator and (iii) with respect to certain Charged-Off Receivables, outside
collection agencies in accordance with its customary practices.  Neither Seller
nor any Originator shall be permitted to further delegate to any other Person
any of the duties or responsibilities of the Servicer delegated to it by
Insight.  If at any time the Agent, in accordance with Section 8.1(a), shall
designate as Servicer any Person other than Insight, all duties and
responsibilities theretofore delegated by Insight to Seller may, at the
discretion of the Agent, be terminated forthwith on notice given by the Agent to
Insight and to Seller.
 
(c)           Notwithstanding the foregoing subsection (b), (i) unless the Agent
shall have designated a Person other than Insight to act as Servicer pursuant to
this Section 8.1, Insight shall be and remain primarily liable to the Agent, the
Managing Agents and the Purchasers for the full and prompt performance of all
duties and responsibilities of the Servicer hereunder and (ii) the Agent, the
Managing Agents  and the Purchasers shall be entitled to deal exclusively with
Insight in matters relating to the discharge by the Servicer of its duties and
responsibilities hereunder.  The Agent, the Managing Agents and the Purchasers
shall not be required to give notice, demand or other communication to any
Person other than Insight in order for communication to the Servicer and its
sub-servicer or other delegate with respect thereto to be
accomplished.  Insight, at all times that it is the Servicer, shall be
responsible for providing any sub-servicer or other delegate of the Servicer
with any notice given to the Servicer under this Agreement.
 
Section 8.2         Duties of Servicer.
 
(a)           The Servicer shall take or cause to be taken all such actions as
may be necessary or advisable to collect each Receivable from time to time, all
in accordance with applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy.
 
(b)           The Servicer will instruct all Obligors to pay all Collections
directly to a Lock-Box or Collection Account.  The Servicer shall effect a
Collection Account Agreement substantially in the form of Exhibit VI with each
bank party to a Collection Account at any time.  In the case of any remittances
received in any Lock-Box or Collection Account that shall have been identified,
to the satisfaction of the Servicer, to not constitute Collections or other
proceeds of the Receivables or the Related Security, the Servicer shall promptly
remit such items to the Person identified to it as being the owner of such
remittances, and in the case of Excluded Receivables, to a collection account of
Insight Direct identified by Insight Direct.  From and after the date the Agent
delivers to any Collection Bank a Collection Notice pursuant to Section 8.3, the
Agent may request that the Servicer, and the Servicer thereupon promptly shall
instruct all Obligors with respect to the Receivables, to remit all payments
thereon to a new depositary account specified by the Agent and, at all times
thereafter, Seller and the Servicer shall not deposit or otherwise credit, and
shall not permit any other Person to deposit or otherwise credit to such new
depositary account any cash or payment item other than Collections.  The
Servicer will instruct all Obligors with respect to all Excluded Receivables to
make all payments with respect to Excluded Receivables to locations other than a
Lock-Box or Collection Account.
 
(c)           The Servicer shall administer the Collections in accordance with
the procedures described herein and in Article II.  The Servicer shall set aside
and hold in trust for the account of Seller and the, on the one hand, and the
Agent, Managing Agents and Purchasers, on the other, their respective shares of
the Collections in accordance with Article II.  The Servicer shall, upon the
request of the Agent, segregate, in a manner acceptable to the Agent, all cash,
checks and other instruments received by it from time to time constituting
Collections from the general funds of the Servicer or Seller prior to the
remittance thereof in accordance with Article II.  If the Servicer shall be
required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the Agent such
allocable share of Collections of Receivables set aside for the Purchasers on
the first Business Day following receipt by the Servicer of such Collections,
duly endorsed or with duly executed instruments of transfer.
 
(d)           The Servicer may, in accordance with the Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable or
Charged-Off Receivable or limit the rights of the Agent or the Purchasers under
this Agreement.  Notwithstanding anything to the contrary contained herein,
after the occurrence and during the continuation of an Amortization Event, the
Agent shall have the absolute and unlimited right to direct the Servicer to
commence or settle any legal action with respect to any Receivable or to
foreclose upon or repossess any Related Security.
 
(e)           The Servicer shall hold in trust for Seller and the Purchasers all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Agent, deliver
or make available to the Agent all such Records, at a place selected by the
Agent.  The Servicer shall, as soon as practicable following receipt thereof
turn over to Seller any cash collections or other cash proceeds received with
respect to Indebtedness not constituting Receivables.  The Servicer shall, from
time to time at the request of any Purchaser, furnish to the Purchasers
(promptly after any such request) a calculation of the amounts set aside for the
Purchasers pursuant to Article II.
 
(f)           Any payment by an Obligor in respect of any indebtedness owed by
it to any Originator, Insight or Seller shall, except as otherwise specified by
such Obligor or otherwise required by contract or law and unless otherwise
instructed by the Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.
 
Section 8.3         Collection Notices.  Following the occurrence and during the
continuance of an Amortization Event or a Potential Amortization Event, the
Agent is authorized at any time to date and to deliver to the Collection Banks
the Collection Notices.  Seller hereby transfers to the Agent for the benefit of
the Purchasers, effective when the Agent delivers such notice, the exclusive
ownership and control of each Lock-Box and the Collection Accounts.  In case any
authorized signatory of Seller whose signature appears on a Collection Account
Agreement shall cease to have such authority before the delivery of such notice,
such Collection Notice shall nevertheless be valid as if such authority had
remained in force.  Seller hereby authorizes the Agent, and agrees that the
Agent shall be entitled to (i) endorse Seller’s name on checks and other
instruments representing Collections, (ii) enforce the Receivables, the related
Contracts and the Related Security and (iii) take such action as shall be
necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the Agent
rather than Seller.
 
Section 8.4         Responsibilities of Seller.  Anything herein to the contrary
notwithstanding, the exercise by the Agent, the Managing Agents and the
Purchasers of their rights hereunder shall not release the Servicer, any of the
Originators, Insight or Seller from any of their duties or obligations with
respect to any Receivables or under the related Contracts.  The Purchasers shall
have no obligation or liability with respect to any Receivables or related
Contracts, nor shall any of them be obligated to perform the obligations of
Seller.
 
Section 8.5         Reports.  The Servicer shall prepare and forward to the
Agent and each PurchaserManaging Agent (i) upon not less than ten (10) Business
Days’ notice by the Agent, on Wednesday of each week, a Weekly Report, (ii) on
the fifteenthtwentieth (1520th) day of each month (or if such day is not a
Business Day, the immediately succeeding Business Day) and, following the
occurrence and during the continuance of an Amortization Event or a Potential
Amortization Event (but not before), at such times as the Agent or any
PurchaserManaging Agent shall request, a Monthly Report, (iii) at such times as
the Agent or any PurchaserManaging Agent shall request, a listing by Obligor of
all Receivables together with an aging of such Receivables and (iv) upon not
less than ten (10) Business Days’ notice by the Agent, on each Business Day, a
Daily Report.
 
Section 8.6         Servicing Fees.  In consideration of Insight’s agreement to
act as Servicer hereunder, the Purchasers hereby agree that, so long as Insight
shall continue to perform as Servicer hereunder, Seller shall pay over to
Insight a fee (the “Servicing Fee”) on the first day of each month, in arrears
for the immediately preceding month, equal to 1.0% per annum times the average
daily Net Eligible Receivables Balance during such period, as compensation for
its servicing activities.
 
ARTICLE IX
 
AMORTIZATION EVENTS
 
Section 9.1         Amortization Events.  The occurrence of any one or more of
the following events shall constitute an Amortization Event:
 
(a)           Any Seller Party shall fail (i) to make any payment or deposit
required hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a) and paragraph 9.1(e)) and such failure shall continue for three (3)
consecutive Business Days after such Seller Party has notice thereof.
 
(b)           Any representation, warranty, certification or statement made by
any Seller Party in this Agreement, any other Transaction Document or in any
other document delivered pursuant hereto or thereto shall prove to have been
incorrect when made or deemed made.
 
(c)           (i) The failure of Seller to pay any Indebtedness when due; or
(ii) the failure of the Servicer, Insight or any Originator to pay any
“Specified Indebtedness” (hereinafter defined) when due; or the default by any
Seller Party, Insight or any Originator in the performance of any term,
provision or condition contained in any agreement under which any Specified
Indebtedness was created or is governed, the effect of which is to cause, or to
permit the holder or holders of such Specified Indebtedness to cause, such
Specified Indebtedness to become due prior to its stated maturity; or any such
Specified Indebtedness of the Servicer, Insight or any Originator shall be
declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the date of maturity thereof. As used
herein, “Specified Indebtedness” means Indebtedness which, individually or in
the aggregate with other Indebtedness, has an aggregate principal amount or face
value in excess of $25,000,000.
 
(d)           (i) Any Seller Party, any Originator or any of its Subsidiaries
shall generally not pay its debts as such debts become due or shall admit in
writing its inability to pay its debts generally or shall make a general
assignment for the benefit of creditors; or (ii) any proceeding shall be
instituted by or against any Seller Party, any Originator or any of its
Subsidiaries seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property and, in the case of any
such proceeding instituted against such Person, either such proceeding shall
remain undismissed or unstayed for a period of sixty (60) days or an order for
relief shall have been entered in such proceedings or a receiver, trustee or
similar official shall have been appointed in such proceedings; or (iii) any
Seller Party, any Originator or any of its Subsidiaries shall take any corporate
action to authorize any of the actions set forth in clauses (i) or (ii) above in
this subsection (d).
 
(e)           Seller, Insight or any Originator shall (i) fail to perform or
observe any term, covenant or agreement under the Receivables Sale Agreement, or
(ii) fail to enforce its rights under the Receivables Sale Agreement after the
occurrence of any such failure described in clause (i).
 
(f)           Seller shall fail to comply with the terms of Section 2.6 hereof.
 
(g)           As at the end of any Fiscal Month:
 
(i)         the weighted average of the Default Ratios for the three
mostrecently ended Fiscal Months shall exceed 7.0%;
 
 
(ii)
the weighted average of the Delinquency Ratios for the three most recently ended
Fiscal Months shall exceed (x) 13.516.0%;

 
 
(iii)
the weighted average of the Dilution Trigger Ratios for the three most recently
ended Fiscal Months shall exceed 6.00%.

 
For purposes of this Section 9.1(g), the “weighted average” of each of the
ratios referenced above for any three Fiscal Month Period shall be determined by
adding the numerators of such ratio for each of such three Fiscal Months and
dividing that sum by the sum of the denominators of such ratio for each of such
three Fiscal Months.
 
(h)           A Change of Control shall occur.
 
(i)           (i) (w) One or more judgments for the payment of money shall be
rendered against Seller, (x) one or more nonmonetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect shall be rendered against Seller, (y) one or more
judgments for the payment of money in an aggregate amount in excess of
$15,000,00025,000,000 (to the extent not covered by a valid and binding policy
of insurance in favor of the Servicer, the applicable Originator or the
applicable Subsidiary with respect to which the related insurer has been
notified of a claim for payment and has not disputed such claim) shall be
rendered against the Servicer, any Originator, any of their Subsidiaries or any
combination of the foregoing and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Servicer, any Originator or any of their Subsidiaries to
enforce any such judgment, or (z) one or more nonmonetary judgments or orders
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, shall be rendered against the Servicer, any Originator,
any of their Subsidiaries or any combination of the foregoing and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Servicer, any
Originator or any of their Subsidiaries to enforce any such judgment.
 
(j)           A “Termination Date” under and as defined in the Receivables Sale
Agreement shall occur under the Receivables Sale Agreement or any Originator
shall for any reason cease to transfer, or cease to have the legal capacity to
transfer, or otherwise be incapable of transferring Receivables to Seller under
the Receivables Sale Agreement.
 
(k)           This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Seller, or the Agent, for the
benefit of the Managing Agents and the Purchasers, shall cease to have a valid
and perfected first priority security interest in the Receivables, the Related
Security and the Collections with respect thereto and the Collection Accounts.
 
(l)           The Total Leverage Ratio, as of the last day of each Fiscal
Quarter of Insight, shall exceed 2.75 to 1.00.exceeds 3.00 to 1.00; provided
that after a Qualified Acquisition has been consummated, an Amortization Event
shall occur only  if the Total Leverage Ratio exceeds (i) 3.50 to 1.00 as of the
last day of any Fiscal Quarter for the four Fiscal Quarter period beginning with
the Fiscal Quarter in which a Qualified Acquisition is consummated (the “First
Period”), (ii) 3.25 to 1.00 as of the last day of any Fiscal Quarter for the
four Fiscal Quarter period immediately succeeding the First Period or (iii) 3.00
to 1.00 as of the last day of any Fiscal Quarter ending thereafter.
 
(m)           The Fixed Charge Coverage Ratio, as of the last day of each Fiscal
Quarter of Insight, shall be less than 1.25 to 1.00.
 
(n)           The Asset Coverage Ratio,Receivables Amount as of the last day of
each Fiscal Quarter of Insight, shall be less than 1.75 to 1.00or equal to the
aggregate outstanding principal amount of Consolidated Funded Indebtedness at
such time.
 
(o)           Any Person shall be appointed as an Independent Director of the
Seller without prior notice thereof having been given to the Agent in accordance
with Section 7.1(b)(vi).
 
Section 9.2         Remedies.  Upon the occurrence and during the continuation
of an Amortization Event, the Agent may, or upon the direction of the Required
PurchasersFinancial Institutions shall, take any of the following actions: (i)
replace the Person then acting as Servicer, (ii) declare the Amortization Date
to have occurred, whereupon the Amortization Date shall forthwith occur, without
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Seller Party; provided, however, that upon the occurrence of an
Amortization Event described in Section 9.1(d)(ii), or of an actual or deemed
entry of an order for relief with respect to any Seller Party under the Federal
Bankruptcy Code, the Amortization Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Seller Party, (iii) to the fullest extent permitted by applicable
law, declare that the Default Fee shall accrue with respect to any of the
Aggregate Unpaids outstanding at such time, (iv) deliver the Collection Notices
to the Collection Banks, and (v) notify Obligors of the Purchasers’ interest in
the Receivables.  The aforementioned rights and remedies shall be without
limitation, and shall be in addition to all other rights and remedies of the
Agent, the Managing Agents and the Purchasers otherwise available under any
other provision of this Agreement, by operation of law, at equity or otherwise,
all of which are hereby expressly preserved, including, without limitation, all
rights and remedies provided under the UCC, all of which rights shall be
cumulative.
 
ARTICLE X
 
INDEMNIFICATION
 
Section 10.1       Indemnities by The Seller Parties.  Without limiting any
other rights that the Agent, the Managing Agents or any Purchaser may have
hereunder or under applicable law, (A) Seller hereby agrees to indemnify (and
pay upon demand to) the Agent and, each Managing Agent, each Purchaser and any
Related CP Issuer and their respective assigns, officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees (which attorneys may be employees
of the Agent or, such Managing Agent, such Purchaser or such Related CP Issuer)
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by a Purchaser of an interest in the Receivables, and (B) the
Servicer hereby agrees to indemnify (and pay upon demand to) each Indemnified
Party for Indemnified Amounts awarded against or incurred by any of them arising
out of the Servicer’s activities as Servicer hereunder excluding, however, in
all of the foregoing instances under the preceding clauses (A) and (B):
 
(a)           Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from bad
faith, gross negligence or willful misconduct on the part of the Indemnified
Party seeking indemnification;
 
(b)           Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; or
 
(c)           taxes imposed by the United States or the jurisdiction in which
such Indemnified Party’s principal executive office is located, on or measured
by the overall net income of such Indemnified Party to the extent that the
computation of such taxes is consistent with the characterization for income tax
purposes of the acquisition by the Purchasers of Purchaser Interests as a loan
or loans by the Purchasers to Seller secured by the Receivables, the Related
Security, the Collection Accounts and the Collections;
 
provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement.  Without limiting the generality
of the foregoing indemnification, Seller or Servicer, as applicable, shall
indemnify each Indemnified Party for Indemnified Amounts (including, without
limitation, losses in respect of uncollectible receivables, regardless of
whether reimbursement therefor would constitute recourse to Seller or the
Servicer) relating to or resulting from:
 
(i)           any representation or warranty made by any Seller Party or any
Originator (or any officers of any such Person) under or in connection with this
Agreement, any other Transaction Document or any other information or report
delivered by any such Person pursuant hereto or thereto, which shall have been
false or incorrect when made or deemed made;
 
(ii)           the failure by Seller, the Servicer or any Originator to comply
with any applicable law, rule or regulation with respect to any Receivable or
Contract related thereto, or the nonconformity of any Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of any Originator to keep or perform any of its obligations, express or implied,
with respect to any Contract;
 
(iii)           any failure of Seller, the Servicer or any Originator to perform
its duties, covenants or other obligations in accordance with the provisions of
this Agreement or any other Transaction Document;
 
(iv)           any products liability, personal injury or damage suit, or other
similar claim arising out of or in connection with merchandise, insurance or
services that are the subject of any Contract or any Receivable;
 
(v)           any dispute, claim, offset or defense (other than discharge in
bankruptcy of an Obligor) of an Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;
 
(vi)           the commingling of Collections of Receivables at any time with
other funds;
 
(vii)           any investigation, litigation or proceeding related to or
arising from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of an Incremental Purchase or a
Reinvestment, the ownership of the Purchaser Interests or any other
investigation, litigation or proceeding relating to Seller, the Servicer or any
Originator in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;
 
(viii)           any inability to litigate any claim against any Obligor in
respect of any Receivable as a result of such Obligor being immune from civil
and commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
 
(ix)           any Amortization Event described in Section 9.1(d);
 
(x)           any failure of Seller to acquire and maintain legal and equitable
title to, and ownership of any Receivable and the Related Security and
Collections with respect thereto from Insight, free and clear of any Adverse
Claim (other than as created hereunder); or any failure of Seller to give
reasonably equivalent value to an Originator under the Receivables Sale
Agreement in consideration of the transfer by such Originator of any Receivable,
or any attempt by any Person to void such transfer under statutory provisions or
common law or equitable action;
 
(xi)           any failure to vest and maintain vested in the Agent for the
benefit of the Purchasers, or to transfer to the Agent for the benefit of the
Purchasers, legal and equitable title to, and ownership of, a first priority
perfected undivided percentage ownership interest (to the extent of the
Purchaser Interests contemplated hereunder) or security interest in the
Receivables, the Related Security and the Collections, free and clear of any
Adverse Claim (except as created by the Transaction Documents);
 
(xii)           the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivable,
the Related Security and Collections with respect thereto, and the proceeds of
any thereof, whether at the time of any Incremental Purchase or Reinvestment or
at any subsequent time;
 
(xiii)           any action or omission by any Seller Party which reduces or
impairs the rights of the Agent or the Purchasers with respect to any Receivable
or the value of any such Receivable;
 
(xiv)           any attempt by any Person to void any Incremental Purchase or
Reinvestment hereunder under statutory provisions or common law or equitable
action; and
 
(xv)           the failure of any Receivable included in the calculation of the
Net Eligible Receivables Balance as an Eligible Receivable to be an Eligible
Receivable at the time so included.
 
Section 10.2       Increased Cost and Reduced Return.  (a)  If any Regulatory
Change (i) subjects any Purchaser or any Funding Source to any charge or
withholding on or with respect to any Funding Agreement or this Agreement or a
Purchaser’s or Funding Source's obligations under a Funding Agreement or this
Agreement, or on or with respect to the Receivables, or changes the basis of
taxation of payments to any Purchaser or any Funding Source of any amounts
payable under any Funding Agreement or this Agreement (except for changes in the
rate of tax on the overall net income of a Purchaser or Funding Source or taxes
excluded by Section 10.1 and attributed to a Purchaser’s or Funding Source’s
failure to comply with  Section 12.7) or (ii) imposes, modifies or deems
applicable any reserve, assessment, fee, tax, insurance charge, special deposit
or similar requirement against assets of, deposits with or for the account of,
or liabilities of a Funding Source or a Purchaser, or credit extended by a
Funding Source or a Purchaser pursuant to a Funding Agreement or this Agreement
or (iii) imposes any other condition the result of which is to increase the cost
to a Funding Source or a Purchaser of performing its obligations under a Funding
Agreement or this Agreement, or to reduce the rate of return on a Funding
Source's or Purchaser’s capital as a consequence of its obligations under a
Funding Agreement or this Agreement, or to reduce the amount of any sum received
or receivable by a Funding Source or a Purchaser under a Funding Agreement or
this Agreement, or to require any payment calculated by reference to the amount
of interests or loans held or interest received by it, then, upon demand by the
applicable PurchaserManaging Agent, Seller shall pay to such Managing Agent, for
the benefit of the relevant Funding Source or Purchaser, such amounts charged to
such Funding Source or Purchaser or such amounts to otherwise compensate such
Funding Source or such Purchaser for such increased cost or such reduction.  The
term “Regulatory Change” shall mean (i) the adoption after the date hereof of
any applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy) or any change therein after the date
hereof, (ii) any change after the date hereof in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency, or (iii) the compliance,
whether commenced prior to or after the date hereof, by any Purchaser with (x)
the final rule titled Risk-Based Capital Guidelines; Capital Adequacy
Guidelines; Capital Maintenance: Regulatory Capital; Impact of Modifications to
Generally Accepted Accounting Principles; Consolidation of Asset-Backed
Commercial Paper Programs; and Other Related Issues, adopted by the United
States bank regulatory agencies on December 15, 2009, or any rules or
regulations promulgated in connection therewith by any such agency, (y) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder, issued in connection therewith or in
implementation thereof, and (z) all requests, rules, guidelines and directives
(collectively, “Basel Directives”) promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or by the United States or foreign regulatory authorities to
implement any Basel Directives.
 


(b)           A certificate of the applicable Purchaser or Funding Source
setting forth the amount or amounts necessary to compensate such Purchaser or
Funding Source pursuant to paragraph (a) of this Section 10.2 shall be delivered
to the Seller and shall be conclusive absent manifest error.
 
(c)           If any Purchaser or any Funding Source has or anticipates having
any claim for compensation from the Seller pursuant to clause (iii) of the
definition of Regulatory Change appearing in paragraph (a) of this Section 10.2,
and such Purchaser or Funding Source believes that having the facility publicly
rated by one credit rating agency would reduce the amount of such compensation
by an amount deemed by such Purchaser or Funding Source to be material, such
Purchaser or Funding Source shall provide written notice to the Seller and the
Servicer (a “Ratings Request”) that such Purchaser or Funding Source intends to
request a public rating of the facility from one credit rating agency selected
by such Purchaser or Funding Source and reasonably acceptable to the Seller, of
at least “A”, or its equivalent (the “Required Rating”).  The Seller and the
Servicer agree that they shall cooperate with such Purchaser’s or Funding
Source’s efforts to obtain the Required Rating, and shall provide the applicable
credit rating agency (either directly or through distribution to the Agent or
the, applicable Managing Agent, Purchaser or Funding Source), any information
requested by such credit rating agency for purposes of providing and monitoring
the Required Rating.  The PurchasersManaging Agents shall pay (i) the initial
fees payable to the credit rating agency for providing the rating, (ii)
reasonable attorneys’ fees of counsel for PurchasersManaging Agents and the
Seller, payable in connection with obtaining the rating, subject to a cap of
$10,000 in the aggregate, and (iii) all ongoing fees payable to the credit
rating agency for their continued monitoring of the rating, in each case
allocated among the PurchasersManaging Agents based on the Pro Rata Share of
their PercentagesPurchaser Groups.  Nothing in this Section 10.2(c) shall
preclude any Purchaser or Funding Source from demanding compensation from the
Seller pursuant to Section 10.2(a) hereof at any time and without regard to
whether the Required Rating shall have been obtained, or shall require any
Purchaser or Funding Source to obtain any rating on the facility prior to
demanding any such compensation from the Seller.
 
Section 10.3       Other Costs and Expenses.  Seller shall pay to the Agent, the
Managing Agents and the Purchasers all reasonable costs and out-of-pocket
expenses in connection with the preparation, execution, delivery, amendment and
administration of this Agreement, the transactions contemplated hereby and the
other documents to be delivered hereunder, including without limitation, the
cost of auditors auditing the books, records and procedures of Seller (provided,
that prior to the occurrence of any Amortization Event or Potential Amortization
Event, Seller shall only be required to pay for the cost of one such audit per
calendar year), reasonable fees and out-of-pocket expenses of legal counsel for
each Purchaser, each Managing Agent and the Agent (which such counsel may be
employees of such Purchaser, such Managing Agent or the Agent) with respect
thereto and with respect to advising such Purchaser, such Managing Agent and the
Agent as to their respective rights and remedies under this Agreement.  Seller
shall pay to the Agent, such Managing Agent and each Purchaser any and all
reasonable costs and expenses of the Agent, each Managing Agent and such
Purchaser, if any, including reasonable counsel fees and expenses in connection
with the enforcement of this Agreement and the other documents delivered
hereunder and in connection with any restructuring or workout of this Agreement
or such documents, or the administration of this Agreement following an
Amortization Event.
 
ARTICLE XI
 
THE AGENT
 
Section 11.1        Authorization and Action.  Each Purchaser hereby designates
and appoints (i) Wells Fargo to act as its agent hereunder and under each other
Transaction Document, and (ii) the Managing Agent in its Purchaser Group to act
as its agent hereunder and under each other Transaction Document, authorizes the
Agent and such Purchaser’s Managing Agent, as the case may be, to take such
actions as agent on its behalf and to exercise such powers as are delegated to
the Agent or such Managing Agent by the terms of this Agreement and the other
Transaction Documents together with such powers as are reasonably incidental
thereto.  TheNeither the Agent nor the Managing Agents shall not have any duties
or responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent shall be read into this Agreement or any
other Transaction Document or otherwise exist for the Agent or the Managing
Agents.  In performing its functions and duties hereunder and under the other
Transaction Documents, (ix) the Agent shall act solely as agent for the
Purchasers, and (ii) theeach Managing Agent shall notact solely as agent for the
Conduit and Financial Institutions in its Purchaser Group, and (iii) neither the
Agent nor any Managing Agent shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any Seller Party or any of such
Seller Party’s successors or assigns.  TheNeither the Agent nor any Managing
Agent shall not be required to take any action that exposes the Agent or such
Managing Agent to personal liability or that is contrary to this Agreement, any
other Transaction Document or applicable law.  The appointment and authority of
the Agent and the Managing Agents hereunder shall terminate upon the
indefeasible payment in full of all Aggregate Unpaids.  Each Purchaser hereby
authorizes the Agent to file each of the Uniform Commercial Code financing
statements and to execute the Collection Account Agreements on behalf of such
Purchaser (the terms of which shall be binding on such Purchaser).
 
Section 11.2        Delegation of Duties.  The Agent and the Managing Agents may
execute any of itstheir respective duties under this Agreement and each other
Transaction Document by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such
duties.  TheNeither the Agent nor any Managing Agent shall not be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.
 
Section 11.3        Exculpatory Provisions.  None of the Agent, the Managing
Agents or any of itstheir respective directors, officers, agents or employees
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or them under or in connection with this Agreement or any other Transaction
Document (except for its, their or such Person’s own gross negligence or willful
misconduct), or (ii) responsible in any manner to any of the Purchasers for any
recitals, statements, representations or warranties made by any Seller Party
contained in this Agreement, any other Transaction Document or any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement, or any other Transaction Document
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, or any other Transaction Document or any other
document furnished in connection herewith or therewith, or for any failure of
any Seller Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith.  TheNeither the Agent nor any Managing Agent shall not be
under any obligation to any Purchaser to ascertain or to inquire as to the
observance or performance of any of the agreements or covenants contained in, or
conditions of, this Agreement or any other Transaction Document, or to inspect
the properties, books or records of the Seller Parties.  TheNeither the Agent
nor any Managing Agent shall not be deemed to have knowledge of any Amortization
Event or Potential Amortization Event unless the Agent or such Managing Agent,
as applicable, has received notice from a Seller Party or a Purchaser. No
Managing Agent shall have any responsibility hereunder to any Purchaser other
than the Purchasers in its Purchaser Group.
 
Section 11.4        Reliance by Agent. and the Managing Agents.
 
(a)  The Agent shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to Seller), independent accountants and other experts
selected by the Agent.  The Agent shall in all cases be fully justified in
failing or refusing to take any action under this Agreement or any other
Transaction Document unless it shall first receive such advice or concurrence of
the Managing Agents, the Required Purchasers (Financial Institutions or all of
the Purchasers, as applicable), as it deems appropriate and it shall first be
indemnified to its satisfaction by the Purchasers, provided that unless and
until the Agent shall have received such advice, the Agent may take or refrain
from taking any action, as the Agent shall deem advisable and in the best
interests of the Purchasers.  The Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
Managing Agents or the Required Financial Institutions or all of the Purchasers,
as applicable, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Purchasers.
 
(b)           Each Managing Agent shall in all cases be entitled to rely, and
shall be fully protected in relying, upon any document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to Seller), independent accountants and
other experts selected by such Managing Agent.  Each Managing Agent shall in all
cases be fully justified in failing or refusing to take any action under this
Agreement or any other Transaction Document unless it shall first receive such
advice or concurrence of the Purchasers in its related Purchaser Group as it
deems appropriate and it shall first be indemnified to its satisfaction by the
Purchasers, provided that unless and until such Managing Agent shall have
received such advice, such Managing Agent may take or refrain from taking any
action, as such Managing Agent shall deem advisable and in the best interests of
the Purchasers in its related Purchaser Group.  Each Managing Agent shall in all
cases be fully protected in acting, or in refraining from acting, in accordance
with a request of the Purchasers in its related Purchaser Group, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Purchasers.
 
Section 11.5        Non-Reliance on Agent and Other Purchasers.  Each Purchaser
expressly acknowledges that none of the Agent, any other Purchaser northe
Managing Agents or any of their respective officers, directors, employees,
agents, attorneys-in-fact or affiliates has made any representations or
warranties to it and that no act by the Agent or any other PurchaserManaging
Agent hereafter taken, including, without limitation, any review of the affairs
of any Seller Party, shall be deemed to constitute any representation or
warranty by the Agent or such other PurchaserManaging Agent.  Each Purchaser
represents and warrants to the Agent and the other PurchasersManaging Agents
that it has and will, independently and without reliance upon the Agent, any
Managing Agent or any other Purchaser and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of Seller and made its own decision to
enter into this Agreement, the other Transaction Documents and all other
documents related hereto or thereto.
 
Section 11.6       Reimbursement and Indemnification.  The PurchasersFinancial
Institutions agree to reimburse and indemnify the Agent, and itsthe Financial
Institutions in each Purchaser Group agree to reimburse the Managing Agent for
such Purchaser Group, and their respective officers, directors, employees,
representatives and agents ratably according to their (a) Percentages (in the
case of any reimbursement and indemnity obligations owing to its Managing Agent)
or (b) Total Commitments (in the case of any reimbursement and indemnity
obligations owing to the Agent), to the extent not paid or reimbursed by the
Seller Parties (i) for any amounts for which the Agent, in its capacity as
Agent, or any Managing Agent, acting in its capacity as a Managing Agent, is
entitled to reimbursement by the Seller Parties hereunder and (ii) for any other
expenses incurred by the Agent, in its capacity as Agent, or any Managing Agent,
acting in its capacity as a Managing Agent, and acting on behalf of its related
Purchasers, in connection with the administration and enforcement of this
Agreement and the other Transaction Documents.
 
Section 11.7        Agent in itsand the Managing Agents in their Individual
CapacityCapacities.  The Agent, each Managing Agent and each of itstheir
respective Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with Seller or any Affiliate of Seller as though
it were not the Agent or a Managing Agent hereunder.  With respect to the
acquisition of Purchaser Interests pursuant to this Agreement, the Agent and
each Managing Agent shall have the same rights and powers under this Agreement
in its individual capacity as any other Purchaser and may exercise the same as
though it were not the Agent or a Managing Agent, and the terms “Financial
Institution,” “Purchaser,” “Financial Institutions” and “Purchasers” shall
include the Agent and each Managing Agent in its individual capacity.
 
Section 11.8        Successor Agent.  The Agent may, upon five days’ notice to
Seller and the Purchasers, and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity) resign as
Agent.  If the Agent shall resign, then the Required PurchasersFinancial
Institutions during such five-day period shall appoint from among the remaining
PurchasersManaging Agents a successor Agent.  If for any reason no successor
Agent is appointed by the Required PurchasersFinancial Institutions during such
five-day period, then effective upon the termination of such five day period,
the PurchasersManaging Agents shall perform all of the duties of the Agent
hereunder and under the other Transaction Documents and Seller and the Servicer
(as applicable) shall make all payments in respect of the Aggregate Unpaids
directly to the applicable PurchasersManaging Agents and for all purposes shall
deal directly with the PurchasersManaging Agents.  After the effectiveness of
any retiring Agent’s resignation hereunder as Agent, the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other
Transaction Documents and the provisions of this Article XI and Article X shall
continue in effect for its benefit with respect to any actions taken or omitted
to be taken by it while it was Agent under this Agreement and under the other
Transaction Documents.
 
Section 11.9        Successor Managing Agent.  A Managing Agent may, upon five
days’ notice to Seller, the Agent and the Purchasers in its Purchaser Group, and
a Managing Agent will, upon the direction of all of the Purchasers in such
Managing Agent’s Purchaser Group (other than such Managing Agent, in its
individual capacity) resign as Managing Agent.  If a Managing Agent shall
resign, then the Financial Institutions in such Managing Agent’s Purchaser Group
shall appoint a successor managing agent during such five-day period.  If for
any reason no successor Managing Agent is appointed by such Financial
Institutions during such five-day period, then effective upon the termination of
such five-day period, the Purchasers in such Managing Agent’s Purchaser Group
shall perform all of the duties of the resigning Managing Agent hereunder and
under the other Transaction Documents and Seller and the Servicer (as
applicable) shall make all payments in respect of the Aggregate Unpaids directly
to the applicable Purchasers and for all purposes shall deal directly with such
Purchasers.  After the effectiveness of any retiring Managing Agent’s
resignation hereunder, the retiring Managing Agent shall be discharged from its
duties and obligations hereunder and under the other Transaction Documents and
the provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was a Managing Agent under this Agreement and under the other Transaction
Documents.
 
ARTICLE XII
 
ASSIGNMENTS; PARTICIPATIONS
 
Section 12.1        Assignments.
 
(a)           Neither Seller nor the Servicer shall have the right to assign its
rights or obligations under this Agreement.
 
(a)           Seller and each Financial Institution hereby agree and consent to
the complete or partial assignment by any Conduit of all or any portion of its
rights under, interest in, title to and obligations under this Agreement to (i)
the Financial Institutions in its Purchaser Group pursuant to a Liquidity
Agreement, (ii) to any commercial paper issuing conduit for which a Managing
Agent serves as administrative agent or in a similar capacity or (iii) with the
prior written consent of Seller (which consent shall not be unreasonably
withheld or delayed), to any other Person; provided that Seller shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the related Managing Agent within 5 Business Days after having
received notice thereof.  Upon such assignment, any such Conduit shall be
released from its obligations so assigned.  Further, Seller and each Financial
Institution hereby agree that any assignee of any Conduit of this Agreement of
all or any of the Purchaser Interests of such Conduit shall have all of the
rights and benefits under this Agreement as if the term “Conduit” explicitly
referred to such party, and no such assignment shall in any way impair the
rights and benefits of such Conduit hereunder.  Neither Seller nor the Servicer
shall have the right to assign its rights or obligations under this Agreement.
 
(b)           Any PurchaserFinancial Institution may at any time and from time
to time assign to one or more Persons (each a “Purchasing PurchaserFinancial
Institutions”) all or any part of its rights and obligations under this
Agreement pursuant to an assignment agreement, substantially in the form set
forth in Exhibit VII hereto (an “Assignment Agreement”) executed by such
Purchasing PurchaserFinancial Institution and such selling Financial
Institution.  To the extent that any such Financial Institution is part of a
Purchaser Group with a Conduit, the consent of such Conduit shall be required
prior to the effectiveness of any such assignment.  Each assignee of a
PurchaserFinancial Institution must (i) have a short-term debt rating of A-1 or
better by S&P and P-1 by Moody’s and (ii) agree to deliver to its related
Managing Agent and Conduit (if any), promptly following any request therefor by
the such Managing Agent, an enforceability opinion in form and substance
satisfactory to such Managing Agent and such Conduit.  Upon delivery by a
PurchaserFinancial Institution of the executed Assignment Agreement to its
related Managing Agent and the Agent, such selling PurchaserFinancial
Institution shall be released from its obligations hereunder to the extent of
such assignment.  Thereafter the Purchasing PurchaserFinancial Institution shall
for all purposes be a PurchaserFinancial Institution party to this Agreement and
shall have all the rights and obligations of a PurchaserFinancial Institution
under this Agreement to the same extent as if it were an original party hereto
and no further consent or action by Seller, the Purchasers, the related Managing
Agent or the Agent shall be required.
 
(c)           Each of the PurchasersFinancial Institutions agrees that in the
event that it shall cease to have a short-term debt rating of A-1 or better by
S&P and P-1 by Moody’s (an “Affected PurchaserFinancial Institution”), such
Affected PurchaserFinancial Institution shall be obliged, at the request of a
Seller Partythe Conduit in its Purchaser Group or the applicable Managing Agent,
to assign all of its rights and obligations hereunder to (x) another
PurchaserFinancial Institution or (y) another funding entity nominated by such
Seller PartyManaging Agent and acceptable to the related Conduit (if any), and
willing to participate in this Agreement through the Liquidity Termination Date
in the place of thesuch Affected PurchaserFinancial Institution; provided that
the Affected PurchaserFinancial Institution receives payment in full, pursuant
to an Assignment Agreement, of an amount equal to such Purchaser’s Pro Rata
Share of the Aggregate Capital and Yield owing to the Purchaser and all accrued
by unpaid fees andFinancial Institution’s Capital, Yield and all accrued but
unpaid fees under the Purchasers’ Fee Letter and its Purchaser Group’s Pro Rata
Share other costs and expenses payable in respect of its Pro Rata Share of the
Purchaser Interests of the Purchasers.
 
Section 12.2        Participations.  Any PurchaserFinancial Institution may, in
the ordinary course of its business at any time sell to one or more Persons
(each a “Participant”) participating interests in the Purchaser Interests of
such PurchaserFinancial Institutions or any other interest of such
PurchaserFinancial Institution hereunder.  Notwithstanding any such sale by a
PurchaserFinancial Institution of a participating interest to a Participant,
such Purchaser’sFinancial Institution’s rights and obligations under this
Agreement shall remain unchanged, such PurchaserFinancial Institution shall
remain solely responsible for the performance of its obligations hereunder, and
Seller, the PurchasersConduits, the Managing Agents and the Agent shall continue
to deal solely and directly with such PurchaserFinancial Institution in
connection with such Purchaser’sFinancial Institution’s rights and obligations
under this Agreement.  Each PurchaserFinancial Institution agrees that any
agreement between such PurchaserFinancial Institution and any such Participant
in respect of such participating interest shall not restrict such
Purchaser’sFinancial Institution’s right to agree to any amendment, supplement,
waiver or modification to this Agreement, except for any amendment, supplement,
waiver or modification described in Section 14.1(b)(i).
 
Section 12.3        Extension of Stated Termination Date.  Seller may advise the
PurchasersManaging Agents that represent Conduits in writing of itsSeller’s
desire to extend the StatedLiquidity Termination Date for an additional 364
days, provided such request is made not more than 60 days prior to, and not less
than 45 days prior to, the then current Stated Termination Date.  Each
Purchasersuch Managing Agent, upon being so advised by Seller, shall
notifypromptly notify each Financial Institution in its related Purchaser Group
of any such request and each such Financial Institution shall notify its related
Managing Agent and Conduit, Seller and the Agent of its decision to accept or
decline the request for such extension no later than 30 days prior to the then
current StatedLiquidity Termination Date (it being understood that each
PurchaserFinancial Institution may accept or decline such request in its sole
discretion and on such terms as it may elect, and the failure to so notify its
related Managing Agent and Conduit, Seller and the Agent shall be deemed an
election not to extend by such PurchaserFinancial Institution).  In the event
that at least one PurchaserFinancial Institution agrees to extend the Stated
Termination Date, the Seller Parties, the Agent and, the extending Purchaser or
PurchasersFinancial Institutions and the applicable Managing Agent or Managing
Agents shall enter into such documents as such extending PurchasersFinancial
Institutions may deem necessary or appropriate to reflect such extension, and
all reasonable costs and expenses incurred by such extending PurchasersFinancial
Institutions, the Managing Agents and the Agent (including reasonable attorneys’
fees and disbursements) shall be paid by Seller.  In the event that any
PurchaserFinancial Institution declines the request to extend the
StatedLiquidity Termination Date (each such PurchaserFinancial Institution being
referred to herein as a “Non-Renewing PurchaserFinancial Institution”), and the
Commitment of such Non-Renewing PurchaserFinancial Institution is not assigned
to another Person in accordance with the terms of this Article XII prior to the
then current Stated Termination Date, the Purchase Limit shall be reduced by an
amount equal to each such Non-Renewing Purchaser’sFinancial Institution’s
Commitment on the then current StatedLiquidity Termination Date.
 
Section 12.4        Terminating PurchasersFinancial Institutions.
 
(a)           Any Affected PurchaserFinancial Institution or Non-Renewing
PurchaserFinancial Institution which has not assigned its rights and obligations
hereunder if requested pursuant to this Article XII shall be a “Terminating
PurchaserFinancial Institution” for purposes of this Agreement as of the then
current StatedLiquidity Termination Date (or, in the case of any Affected
PurchaserFinancial Institution, such earlier date as declared by the Agent).
 
(b)           The Commitment of any PurchaserFinancial Institution shall
terminate on the date it becomes a Terminating PurchaserFinancial
Institution.  Upon reduction to zero of the Capital of all of the Purchaser
Interests of a Terminating PurchaserFinancial Institution (after application of
Collections thereto pursuant to Sections 2.2 and 2.4) all rights and obligations
of such Terminating PurchaserFinancial Institution hereunder shall be terminated
and such Terminating PurchaserFinancial Institution shall no longer be a
“PurchaserFinancial Institution” hereunder; provided, however, that the
provisions of Article X shall continue in effect for its benefit with respect to
Purchaser Interests or the Commitment held by such Terminating
PurchaserFinancial Institution prior to its termination as a PurchaserFinancial
Institution.
 
Section 12.5        Federal Reserve.  Notwithstanding any other provision of
this Agreement to the contrary, any PurchaserFinancial Institution may at any
time pledge or grant a security interest in all or any portion of its rights
(including, without limitation, any Purchaser Interest and any rights to payment
of Capital and Yield) under this Agreement to secure obligations of such
PurchaserFinancial Institution to a Federal Reserve Bank, without notice to or
consent of Seller or the Agent; provided that no such pledge or grant of a
security interest shall release a PurchaserFinancial Institution from any of its
obligations hereunder, or substitute any such pledgee or grantee for such
PurchaserFinancial Institution as a party hereto.
 
Section 12.6        Additional PurchasersPurchaser Groups.  Upon Seller’s
request with approval of the Agent and each PurchaserManaging Agent, an
additional Purchaser Group may be added to this Agreement at any time by the
execution and delivery of a Joinder Agreement by the members of such proposed
additional Purchaser Group, Seller, the Servicer, the Agent and each existing
PurchaserManaging Agent, and execution and delivery of a reaffirmation of the
Performance Undertaking, which execution and delivery shall not be unreasonably
refused by such parties.  Upon the effective date of such Joinder Agreement, (i)
each Person specified therein as a “PurchaserConduit” shall become a party
hereto as a PurchaserConduit, entitled to the rights and subject to the
obligations of a PurchaserConduit hereunder, (ii) each Person specified therein
as a “Financial Institution” shall become a party hereto as a Financial
Institution, entitled to the rights and subject to the obligations of a
Financial Institution hereunder, (iii) each Person specified therein as a
“Managing Agent” shall become a party hereto as a Managing Agent, entitled to
the rights and subject to the obligations of a Managing Agent hereunder and
(iiv) the Purchase Limit shall be increased by an amount equal to the
Commitmentaggregate Commitments of the PurchaserFinancial Institutions party to
such Joinder Agreement.
 
Section 12.7        Withholding Tax Exemption. (a)  At least five (5) Business
Days prior to the first date on which any amount is payable hereunder for the
account of any Purchaser, each Purchaser that is not a “United States person”
for United States federal income tax purposes agrees that it will deliver to
each of Seller and theits related Managing Agent a copy of a completed United
States Internal Revenue Service Form W-8BEN-E, W-8ECI or W-8IMY with all
necessary attachments or applicable successor forms, certifying in each case
that such Purchaser is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes.  Each such
Purchaser further undertakes to deliver to each of Seller and theits related
Managing Agent a copy of such form (or a successor form) on or before the date
that such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent forms so delivered by it, and such
amendments thereto or extensions or renewals thereof as may be reasonably
requested by Seller or theits related Managing Agent, in each case certifying
that such Purchaser is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless any
change in any treaty, law or regulation has occurred prior to the date on which
any such delivery would otherwise be required which renders all such forms
inapplicable or which prevents such Purchaser from duly completing and
delivering any such form with respect to it and such Purchaser advises Seller
and theits related Managing Agent that it is not capable of receiving payments
without any deduction or withholding of United States federal income tax.
 
(b)           Each Purchaser that is not a “United States person” for U.S.
federal income tax purposes  agrees to indemnify and hold Seller, the Managing
Agents, the Purchasers and the Agent harmless in respect of any loss, cost or
expense incurred by Seller, any Managing Agent or the Agent as a result of, and
agrees that, notwithstanding any other provision hereof, payments hereunder to
such Purchaser may be subject to deduction or withholding without
indemnification by Seller for, any United States federal income taxes,
penalties, interest and other costs and losses incurred or payable by Seller,
any Managing Agent or the Agent as a result of, (i) such Purchaser’s failure to
submit any form that is required pursuant to this Section 12.7 or (ii) Seller’s,
any Managing Agent’s, any Purchaser’s or the Agent’s reliance on any form that
such Purchaser has provided pursuant to this Section 12.7 that is determined to
be inaccurate in any material respect.
 
(c)           If a payment made to a Purchaser under this Agreement would be
subject to U.S. federal withholding tax imposed by FATCA if such Purchaser were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Purchaser shall deliver to the Seller and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Seller
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such additional
documentation reasonably requested by the Seller or the Agent as may be
necessary for the Seller or the Agent to comply with their obligations under
FATCA and to determine that such Purchaser has complied with such Purchaser’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.
 
ARTICLE XIII
 
[RESERVED]
 
ARTICLE XIV
 
MISCELLANEOUS
 
Section 14.1        Waivers and Amendments.
 
(a)           No failure or delay on the part of the Agent, any Managing Agent
or any Purchaser in exercising any power, right or remedy under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or remedy preclude any other further exercise thereof or
the exercise of any other power, right or remedy.  The rights and remedies
herein provided shall be cumulative and nonexclusive of any rights or remedies
provided by law.  Any waiver of this Agreement shall be effective only in the
specific instance and for the specific purpose for which given.
 
(b)           No provision of this Agreement may be amended, supplemented,
modified or waived except in writing in accordance with the provisions of this
Section 14.1(b).  The Conduits, Seller, the Servicer, the Managing Agents and
the Agent, at the direction of the Required PurchasersFinancial Institutions,
may enter into written modifications or waivers of any provisions of this
Agreement, provided, however, that no such modification or waiver shall:
 
(i)           without the consent of each affected Purchaser, (A) extend the
Liquidity Termination Date, the Stated Termination Date or the date of any
payment or deposit of Collections by Seller or the Servicer, (B) reduce the rate
or extend the time of payment of Yield or any CP Costs (or any component of
Yield or CP Costs), (C) reduce any fee payable to any PurchaserManaging Agent
for the benefit of the Purchasers, (D) except pursuant to Article XII hereof,
change the amount of the Capital of any Purchaser, any Purchaser’s Percentage or
itsFinancial Institution’s Percentage, any Purchaser Group’s Pro Rata Share
(except pursuant to the Liquidity Agreement) or any Financial Institution’s
Commitment, (E) change the amount of any Commitment, (F) amend, modify or waive
any provision of the definition of Required PurchasersFinancial Institutions or
this Section 14.1(b), (FG) consent to or permit the assignment or transfer by
Seller of any of its rights and obligations under this Agreement, (GH) change
the definition of “Aggregate Reserve,” “Dynamic Reserve,” “Eligible Receivable,”
“Loss Horizon Ratio,” “Loss Percentage Floor,” “Loss Ratio,” “Loss Reserve,”
“Loss Reserve Percentage,” “Dilution Horizon Ratio,” “Dilution Ratio,” “Dilution
Reserve,” “Dilution Reserve Floor,” “Dynamic Dilution Reserve RatioPercentage,”
“Dilutions,” “Delinquency Ratio,” “Default Ratio,” “Delinquent Receivable,”
“ServicerReserve” or Floor,” “Reserve Floor Percentage,” “Servicing Reserve,”
“Servicing Reserve Percentage,”  “Yield Reserve” or “Yield Reserve Percentage”
or (H) amend or modify any defined term (or any defined term used directly or
indirectly in such defined term) used in clauses (A) through (G) above in a
manner that would circumvent the intention of the restrictions set forth in such
clauses; or
 
(ii)           without the written consent of the then Agent or any Managing
Agents, amend, modify or waive any provision of this Agreement if the effect
thereof is to affect the rights or duties of the Agent or such Managing Agent,
as applicable.
 
Notwithstanding the foregoing, (i) without the consent of the
PurchasersFinancial Institutions, but with the consent of Seller, the Agent may
amend this Agreement solely to add additional Persons as PurchasersFinancial
Institutions hereunder and (ii) the Agent and, the Required PurchasersFinancial
Institutions and the Conduits may enter into amendments to modify any of the
terms or provisions of Article XI, Article XII, Section 14.13 or any other
provision of this Agreement without the consent of Seller; provided that such
amendment has no negative impact upon Seller.  Any modification or waiver made
in accordance with this Section 14.1 shall apply to each of the Purchasers
equally and shall be binding upon Seller, the Purchasers, the Managing Agents
and the Agent.
 
Section 14.2       Notices.  AllExcept as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy, or electronic facsimile transmission, electronic mail or
similar writing) and shall be given to the other parties hereto at their
respective addresses, or telecopy numbers or email addresses set forth on the
signature pages hereof or at such other address, or telecopy number or email
address as such Person may hereafter specify for the purpose of notice to each
of the other parties hereto. Each such notice or other communication shall be
effective (i) if given by telecopy or electronic mail, upon the receipt thereof,
if given by mail, three (3) Business Days after the time such communication is
deposited in the mail with first class postage prepaid or if given by any other
means, when received at the address specified in this Section 14.2. Seller
hereby authorizes the Agent and each PurchaserManaging Agent to effect purchases
and Tranche Period selections based on telephonic notices made by any Person
whom the Agent or such PurchaserManaging Agent in good faith believes to be
acting on behalf of Seller. Seller agrees to deliver promptly to the Agent and
each PurchaserManaging Agent a written confirmation of each telephonic notice
signed by an authorized officer of Seller via mail, electronic mail or telecopy;
provided, however, the absence of such confirmation shall not affect the
validity of such notice. If the written confirmation differs from the action
taken by the Agent or any PurchaserManaging Agent, the records of the Agent or
such PurchaserManaging Agent shall govern absent manifest error.
 
Section 14.3        Ratable Payments.  If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.2 or 10.3 or repayments of Capital to a Terminating
PurchaserFinancial Institution prior to an Amortization Date pursuant to Section
2.2) in a greater proportion than that received by any other Purchaser entitled
to receive a ratable share of such Aggregate Unpaids, such Purchaser agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Aggregate Unpaids held by the other Purchasers so that after
such purchase each Purchaser will hold its ratable proportion of such Aggregate
Unpaids; provided that if all or any portion of such excess amount is thereafter
recovered from such Purchaser, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
 
Section 14.4        Protection of Ownership Interests of the Purchasers.
 
(a)           Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary, or that the Agent may reasonably request, to
perfect, protect or more fully evidence the Purchaser Interests, or to enable
the Agent, any Managing Agent or the Purchasers to exercise and enforce their
rights and remedies hereunder.  At any time following the occurrence and during
the continuance of an Amortization Event or a Potential Amortization Event, the
Agent may, or the Agent may direct Seller or the Servicer to, notify the
Obligors of Receivables, at Seller’s expense, of the ownership or security
interests of the Purchasers under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to the Agent or its designee.  Seller or the Servicer (as
applicable) shall, at any Purchaser’s request, withhold the identity of such
Purchaser in any such notification.
 
(b)           If any Seller Party fails to perform any of its obligations
hereunder, the Agent, any Managing Agent or any Purchaser may (but shall not be
required to) perform, or cause the performance of, such obligations, and the
Agent’s, such Managing Agent’s or such Purchaser’s costs and expenses incurred
in connection therewith shall be payable by Seller as provided in Section
10.3.  Each Seller Party irrevocably authorizes the Agent at any time and from
time to time in the sole discretion of the Agent, and appoints the Agent as its
attorney-in-fact, to act on behalf of such Seller Party (i) to file financing
statements identifying Seller as debtor which are necessary or desirable in the
Agent’s sole discretion to perfect and to maintain the perfection and priority
of the interest of the Purchasers in the Receivables and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as the
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the interests of the Purchasers in the
Receivables.  This appointment is coupled with an interest and is irrevocable.
 
Section 14.5        Confidentiality.
 
(a)           Each Seller Party and each Purchaser shall maintain and shall
cause each of its employees and officers to maintain the confidentiality of this
Agreement and the other confidential or proprietary information with respect to
the Agent, each Managing Agent and the other Purchasers and their respective
businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
such Seller Party and such Purchaser and its officers and employees may disclose
such information to such Seller Party’s and such Purchaser’s external
accountants and attorneys and as required by any applicable law or order of any
judicial or administrative proceeding (including, without limitation, filings
with the Securities and Exchange Commission and disclosures made to regulators
and investors).
 
(b)           Anything herein to the contrary notwithstanding, each Seller Party
hereby consents to the disclosure of any nonpublic information with respect to
it (i) to the Agent and, the PurchasersManaging Agents, the Financial
Institutions or the Conduits by each other, and (ii) by the Agent and, the
Managing Agents or the Purchasers to any prospective or actual assignee or
participant of any of them and (iii) by the Agent or any Managing Agents to any
rating agency (including, without limitation, in compliance with Rule 17g-5
under the Securities Exchange Act of 1934), Commercial Paper dealer or provider
of a surety, guaranty or credit or liquidity enhancement to any Conduit or any
entity organized for the purpose of purchasing, or making loans secured by,
financial assets for which any Managing Agent acts as the administrative agent
and to any officers, directors, employees, outside accountants and attorneys of
any of the foregoing.  In addition, the Purchasers, the Managing Agents and the
Agent may disclose any such nonpublic information pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).
 
Section 14.6        Bankruptcy Petition.  Seller, the Servicer, the Agent, each
Managing Agent and each Financial Institution hereby covenants and agrees that,
prior to the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of any Conduit, it will not institute against,
or join any other Person in instituting against, such Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.
 
Section 14.614.7      Limitation of Liability.  Except with respect to any claim
arising out of the bad faith, willful misconduct or gross negligence of any
Conduit, any Managing Agent, the Agent or any PurchaserFinancial Institution, no
claim may be made by any Seller Party or any other Person against any Conduit,
any Managing Agent, the Agent or any PurchaserFinancial Institution or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
 
Section 14.714.8      CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS
(INCLUDING, BUT NOT LIMITED TO, 735 ILCS SECTION 105/5-1 ET SEQ., BUT OTHERWISE
WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS) EXCEPT TO THE EXTENT THAT THE
PERFECTION OF THE PURCHASERS’ SECURITY INTEREST IN THE PURCHASER INTERESTS IS
GOVERNED BY THE LAW OF ANOTHER STATE, AS REQUIRED BY THE LAWS OF THE STATE OF
ILLINOIS.
 
Section 14.814.9      CONSENT TO JURISDICTION.  EACH SELLER PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED
BY SUCH PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT, ANY MANAGING AGENT OR ANY
PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION TO THE EXTENT NECESSARY TO REALIZE ON THE INTERESTS OF THE
PURCHASERS AND THE AGENT IN ANY RECEIVABLES, RELATED SECURITY OR PROCEEDS
THEREOF.  ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE AGENT, ANY
MANAGING AGENT OR ANY PURCHASER OR ANY AFFILIATE OF ANY SUCH PARTIES INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A UNITED STATES FEDERAL
COURT OR AN ILLINOIS STATE COURT SETTING IN CHICAGO, ILLINOIS.
 
Section 14.914.10      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
 
Section 14.1014.11      Integration; Binding Effect; Survival of Terms.
 
(a)           This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.
 
(b)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy).  This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by any Seller
Party pursuant to Article V, (ii) the indemnification and payment provisions of
Article X, and SectionSections 14.3, and the provisions of Section14.5, 14.6,
and 14.15 shall be continuing and shall survive any termination of this
Agreement.
 
Section 14.1114.12      Counterparts; Severability; Section References.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement.  Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
 
Section 14.13      Agent Roles.
 
(a)           Wells Fargo Roles.  Each of the Financial Institutions
acknowledges that Wells Fargo acts, or may in the future act, (i) as
administrative agent for the Purchasers, and (ii) to provide other services from
time to time for any of the Purchasers or any Financial Institution
(collectively, the “Wells Fargo Roles”).  Without limiting the generality of
this Section 14.13(a), each Financial Institution hereby acknowledges and
consents to any and all Wells Fargo Roles and agrees that in connection with any
Wells Fargo Role, Wells Fargo may take, or refrain from taking, any action that
it, in its discretion, deems appropriate.
 
(b)           Managing Agent Roles.  Each of the Financial Institutions
acknowledges that each Person that serves as a Managing Agent hereunder acts, or
may in the future act, (i) as Managing Agent for one or more Conduits, (ii) as
issuing and paying agent for each such Conduit’s Commercial Paper, (iii) to
provide credit or liquidity enhancement for the timely payment for such
Conduit’s Commercial Paper and (iv) to provide other services from time to time
for some or all of the Conduits in its Purchaser Group (collectively, the
“Managing Agent Roles”).  Without limiting the generality of this Section
14.13(b), each Financial Institution hereby acknowledges and consents to any and
all Managing Agent Roles and agrees that in connection with any Managing Agent
Role, the applicable Managing Agent may take, or refrain from taking, any action
that it, in its discretion, deems appropriate, including, without limitation, in
its role as managing agent for the related Conduit, if any, and the giving of
notice to the Agent or any Managing Agent of a mandatory purchase pursuant to
its Liquidity Agreement.
 
Section 14.1214.14       Characterization.
 
(a)           Except as specifically provided in this Agreement, each sale of a
Purchaser Interest hereunder is made without recourse to Seller; provided,
however, that (i) Seller shall be liable to each Purchaser, each Managing Agent
and the Agent for all representations, warranties, covenants and indemnities
made by Seller pursuant to the terms of this Agreement, and (ii) such sale does
not constitute and is not intended to result in an assumption by any Purchaser,
any Managing Agent or the Agent or any assignee thereof of any obligation of
Seller, Insight, any Originator or any other person arising in connection with
the Receivables, the Related Security, or the related Contracts, or any other
obligations of Seller, Insight or any Originator.
 
(b)           In addition to any ownership interest which the Agent and the
Purchasers may from time to time acquire pursuant hereto, Seller hereby grants
to the Agent for the ratable benefit of the Purchasers a valid and perfected
security interest in all of Seller’s right, title and interest in, to and under
all Receivables now existing or hereafter arising, the Collections, each
Lock-Box, each Collection Account, all Related Security, all other rights and
payments relating to such Receivables and the Receivables Sale Agreement
(including, without limitation, (a) all rights to indemnification arising
thereunder, and (b) all UCC financing statements filed pursuant thereto), all
proceeds of any thereof and all other assets in which the Agent on behalf of the
Purchasers has acquired, may hereafter acquire and/or purports to have acquired
an interest under this Agreement prior to all other liens on and security
interests therein to secure the prompt and complete payment of the Aggregate
Unpaids.  The Agent and the Purchasers shall have, in addition to the rights and
remedies that they may have under this Agreement, all other rights and remedies
provided to a secured creditor under the UCC and other applicable law, which
rights and remedies shall be cumulative. Seller hereby assigns its security
interests against the Originators under the Receivables Sale Agreement to the
Agent for the benefit of the Purchasers.
 
(c)           In connection with Seller’s transfer of its right, title and
interest in, to and under the Receivables Sale Agreement, Seller agrees that the
Agent on behalf of the Purchasers shall have the right to enforce Seller’s
rights and remedies under the Receivables Sale Agreement to receive all amounts
payable thereunder or in connection therewith, to consent to amendments,
modifications or waivers thereof, and to direct, instruct or request any action
thereunder, but in each case without any obligation on the part of the Agent or
any Purchaser or any of its or their respective Affiliates to perform any of the
obligations of Seller under the Receivables Sale Agreement.  To the extent that
Seller enforces Seller’s rights and remedies under the Receivables Sale
Agreement from and after the occurrence of an Amortization Event, and during the
continuance thereof, the Agent shall have the exclusive right to direct such
enforcement by Seller.
 
Section 14.15      Excess Funds.  Notwithstanding any provisions contained in
this Agreement to the contrary, no Conduit shall be obligated to pay any amount
pursuant to this Agreement unless (i) such Conduit has received funds which may
be used to make such payment and which funds are not required to repay
Commercial Paper when due and (ii) after giving effect to such payment, either
(x) there is sufficient liquidity availability (determined in accordance with
the program documents governing such Conduit’s securitization program) under all
of such Conduit’s liquidity facilities to pay the face amount of all outstanding
Commercial Paper when due or (y) all Commercial Paper of such Conduit is paid in
full.  Any amount which any Conduit does not pay pursuant to the operation of
the preceding sentence shall not constitute a claim (as defined in Section
101(5) of the Federal Bankruptcy Code) against or corporate obligation of such
Conduit for any such insufficiency unless and until such Conduit satisfies the
provisions of clauses (i) and (ii) above.
 
Section 14.1314.16      USA PATRIOT Act.  The Agent, each Managing Agent and
each Purchaser hereby notifies the Seller that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies the Seller, which information includes the name and address of the
Seller and other information that will allow the Agent, such Managing Agent or
such Purchaser to identify the Seller in accordance with the PATRIOT Act.
 
SIGNATURE PAGES FOLLOW
 


 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
 
INSIGHT RECEIVABLES, LLC
 
By: Insight Receivables Holding, LLC, its sole member
By:__________________________________
Name:
Title:
 
Address:
444 Scott Drive

Bloomingdale, IL 60108
(Prior to 11/2014)


2250 Pinehurst Boulevard, Suite 200
Addison, IL 60101
(After 11/2014)


 
Copy to:
Insight Receivables, LLC

6820 South Harl Avenue
Tempe, AZ  85283
 
Fax:
(480) 760-7287







INSIGHT ENTERPRISES, INC.
 
By:__________________________________
Name:
Title:
 
Address:
6820 South Harl Avenue

Tempe, Arizona 85283
Attention:  General Counsel and Chief Financial Officer
Fax:           (480) 760-7162 and (480) 760-7003
 


Signature Page to Receivables Purchase Agreement
 
 

--------------------------------------------------------------------------------

 


 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Financial Institution, as a Managing Agent and as Agent
         
as Agent and as a Purchaser
           
By:
     
Name:
     
Title:
     
Address:   
Wells Fargo Bank, National Association
1100 Abernathy Rd., N.E.
Suite 1600
Atlanta, GA  30328-5657
Attn:  Ryan Tozier
Email:  Ryan.tozier@wellsfargo.com
Fax:  (866) 972-3558
 

 

 
Signature Page to Receivables Purchase Agreement
 
 

--------------------------------------------------------------------------------

 


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Financial
Institution
PNC BANK, NATIONAL ASSOCIATION
as a Purchaser






By:_________________________________
Name:
Title:


Address:


The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
1251 Avenue of the Americas
New York, New York 10020-1104  USA
Attention: Securitization Group
Email:  Securitization_reporting@us.mufg.jp; rhurst@us.mufg.jp
Telephone No.:  (212) 782-6957
Telecopier No.:  (212) 782-6448






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Managing Agent






By:_________________________________
Name:
Title:


Address:


PNC Bank, National Association
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
225 Fifth1251 Avenue, Floor 4 of the Americas
Pittsburgh, PA  15222
New York, New York 10020-1104  USA
Attention: Mark FalcioneSecuritization Group
Fax:  412-705-1225
Email:  Securitization_reporting@us.mufg.jp; rhurst@us.mufg.jp
Telephone No.:  (212) 782-6957
Telecopier No.:  (212) 782-6448






Signature Page to Receivables Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

 
GOTHAM FUNDING CORPORATION
             
By:  _________________________________
   
Name:
   
Title:
         
Address:
         
Gotham Funding Corporation
c/o Global Securitization Services, LLC
68 South Service Road, Suite 120
Melville, NY 11747
Telephone:  (631) 930-7216
Facsimile:  (212) 302-8767
Attention:  David V. DeAngelis
Email:  ddeangelis@gssnyc.com
 
with a copy to:
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
1251 Avenue of the Americas
New York, New York 10020-1104  USA
Attention: Securitization Group
Email:  Securitization_reporting@us.mufg.jp; rhurst@us.mufg.jp
 
Telephone No.:  (212) 782-6957
Telecopier No.:  (212) 782-6448
       

 
 


Signature Page to Receivables Purchase Agreement
 
 

--------------------------------------------------------------------------------

 


EXHIBIT I
 
DEFINITIONS
 
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
“Accrual Period” means each Fiscal Month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the Fiscal Month
thereafter.
 
“Acquired Entity” means the assets or Person acquired in connection with a
Permitted Acquisition or other investment permitted under Section 6.04 of the
Credit Agreement.
 
“Acquired Entity EBITDA” means, with respect to any Acquired Entity subject to a
Permitted Acquisition, for any period, the net income (or loss) of such Person
and its Subsidiaries calculated on a consolidated basis for such period plus, to
the extent deducted from revenues in determining the net income (or loss) of
such Person and its Subsidiaries as described above, (i) for any period, the
interest expense of such Person and its Subsidiaries calculated on a
consolidated basis for such period, (ii) expense for taxes paid or accrued,
(iii) depreciation, (iv) amortization and (v) any extraordinary non-cash or
nonrecurring non-cash charges or losses incurred other than in the ordinary
course of business minus to the extent added to revenues in determining the net
income (or loss) of such Person and its Subsidiaries as described above, any
extraordinary non-cash or nonrecurring non-cash gains realized other than in the
ordinary course of business.  Such amounts shall be derived by Insight from
financial statements of the Acquired Entity that, in the case of a Permitted
Acquisition with respect to which the aggregate consideration exceeds
$100,000,000, shall have been delivered to the Agent, the Purchasers and the
Administrative Agent prior to the consummation of such Permitted Acquisition,
which financial statements shall be audited through the end of the most recently
ended fiscal year ended at least 90 days prior to the consummation of such
Permitted Acquisition and, for each subsequent fiscal quarter ended at least 45
days prior to the consummation of such Permitted Acquisition, shall be prepared
by the Acquired Entity on a basis consistent with such audited financial
statements.
 
“Adjusted Consolidated EBITDA” means, as of any date of determination and
without duplication: (i) Consolidated EBITDA for Insight and its consolidated
Subsidiaries for the four fiscal quarter period then most recently ended, plus
(ii) Acquired Entity EBITDA for such period for each Permitted Acquisition
consummated on or after the Effective Date.  Effective upon the consummation of
a Permitted Acquisition, Adjusted Consolidated EBITDA shall be adjusted to
include Acquired Entity EBITDA for the applicable Acquired Entity.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent under the Credit
Agreement.
 
“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.
 
“Affected PurchaserFinancial Institution” has the meaning specified in Section
12.1(c).
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person.  A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.
 
“Aged Credit Ineligible Amount” means, for each Obligor and Former Obligor on
any day, (i) the amount of outstanding unapplied credits due to such Person from
the applicable Originator on such day multiplied by (ii) the Aged Credit
Ineligible Percentage with respect to such Person on such day.
 
“Aged Credit Ineligible Percentage” means, for each Obligor and Former Obligor,
on any day (as determined by the Purchasers, in good faith and in their sole
discretion):
 
(i)           with respect to each Obligor with respect to any outstanding
Receivable on such day, 100%;
 
(ii)           with respect to each Former Obligor which has purchased goods or
services from any Originator at any time during the two (2) year period
immediately preceding such day, 75%;
 
(iii)           with respect to each Former Obligor which has purchased goods or
services from any Originator at any time during the five (5) year period
immediately preceding such day, but not at any time during the two (2) year
period immediately preceding such day, 50%;
 
(iv)           with respect to each Former Obligor which has not purchased goods
or services from any Originator at any time during the five (5) year period
immediately preceding such day, 25%; and
 
(v)           with respect to each Former Obligor which has not purchased goods
or services from any Originator at any time during the one (1) year period
immediately preceding such day, and which is deceased, has dissolved or has
otherwise ceased business operations, 0%.
 
“Agent” has the meaning set forth in the preamble to this Agreement.
 
“Agent’s Fee Letter” means that certain Agent’s Fee Letter dated as of June __,
2016 by and between Seller and the Agent, as the same may be amended, restated
or otherwise modified or replaced from time to time.
 
“Aggregate Aged Credit Ineligible Amount” means, on any day, the aggregate of
the Aged Credit Ineligible Amounts for all Obligors and Former Obligors on such
day.
 
“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.
 
“Aggregate Reduction” has the meaning specified in Section 1.3means an Aggregate
Standard Reduction or an Aggregate Same-Day Reduction.
 
“Aggregate Reserves” means, on any date of determination, the sumhigher of (a)
the Loss Reserve, the Yield Reserve, the DilutionDynamic Reserve and (b) the
Servicer Reserve Floor.
 
“Aggregate Same-Day Reduction” has the meaning specified in Section 1.1(b).
 
“Aggregate Standard Reduction” has the meaning specified in Section 1.2(b).
 
“Aggregate Unpaids” means, at any time, an amount equal to the sum of all,
Aggregate Capital and all other unpaid Obligations (whether due or accrued) at
such time.
 
“Agreement” means this Receivables Purchase Agreement, as it may be amended,
restated, supplemented or otherwise modified and in effect from time to time.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the
greatestsum of (a) the greater of (i) the Prime Rate in effect onfor such
day plus 3.90%, and (bii) theone-half of one percent (0.50%) above the Federal
Funds Effective Rate in effect on such day, plus 4.40% and (cb) the one-month
LIBO Rate in effect on such day (or, in each case, if such day is not a Business
Day, the immediately preceding Business Day).  Any change inApplicable
Margin.  For purposes of determining the Alternate Base Rate due to a change in
the Prime Rate, the Federal Funds Effective Rate or the one-month LIBO Rate
shall be effective from and including the effective date of such changefor any
day, changes in the Prime Rate or the Federal Funds Effective Rate shall be
effective on the date of each such change.
 
“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Agent following the occurrence of any other Amortization Event
pursuant to Section 9.2 hereof, (iv) the Business Day specified in a written
notice from the Agent following the failure to obtain the Required Rating within
90 days following delivery of a Ratings Request to the Seller and the Servicer,
and (iv) the date which is 30 days after the Agent’s receipt of written notice
from Seller that it wishes to terminate the facility evidenced by this
Agreement.
 
“Amortization Event” has the meaning specified in Article IX.
 
“Asset Coverage Ratio” means, as of the last day of any Fiscal Quarter of
Insight, the ratio of (a) the aggregate total book value of Insight’s and its
Subsidiaries’ Receivables and inventory (including, without limitation,
Receivables and inventory subject to Permitted Receivables Facilities, Vendor
Trade Programs, the Floorplan Loan Documents and Contract Payment Sale
transactions) as of such date to (b) the sum of (i) the aggregate principal
amount of Indebtedness or other obligations outstanding under the Loan
Documents, all Permitted Receivables Facilities, the Floorplan Credit Agreement
and all Vendor Trade Programs as of such date and (ii) the aggregate Contract
Payment Sale Indebtedness of the Loan Parties as of such date.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Loan Parties or their respective Subsidiaries
from time to time concerning or relating to bribery or corruption, including,
without limitation, the Foreign Corrupt Practices Act of 1977, as amended, and
any applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions.
 
“Assignment Agreement” has the meaning set forth in Section 12.1(b).
 
“Attributable Debt” in respect of a Sale and Leaseback Transaction that is a
Capitalized Lease Obligation means, at any date of determination, the amount of
Indebtedness represented thereby according to the definition of “Capitalized
Lease Obligation.”
 
“Attributable Receivables Indebtedness” at any time, means the principal amount
of Indebtedness which (a) if a Permitted Receivables Facility is structured as a
secured lending agreement, constitutes the principal amount of such Indebtedness
or (b) if a Permitted Receivables Facility is structured as a purchase
agreement, would be outstanding at such time under the Permitted Receivables
Facility if the same were structured as a secured lending agreement rather than
a purchase agreement.
 
“Authorized Officer” means, with respect to any Person, its chief executive
officer, president, chief financial officer, treasurer, chief accounting officer
or senior vice president of finance.
 
“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned to a Financial
Institution pursuant to a Liquidity Agreement or terminated prior to the date on
which it was originally scheduled to end; an amount equal to the excess, if any,
of (A) the CP Costs or Yield (as applicable) that would have accrued during the
remainder of Tranche Periods or the tranche periods for Commercial Paper
determined by the applicable Managing Agent to relate to such Purchaser Interest
(as applicable) subsequent to the date of such reduction, assignment or
termination (or in respect of clause (ii) above, the date such Aggregate
Reduction was designated to occur pursuant to the Reduction Notice) of the
Capital of such Purchaser Interest if such reduction, assignment or termination
had not occurred or such Reduction Notice had not been delivered, over (B) the
sum of (x) to the extent all or a portion of such Capital is allocated to
another Purchaser Interest, the amount of CP Costs or Yield actually accrued
during the remainder of such period on such Capital for the new Purchaser
Interest, and (y) to the extent such Capital is not allocated to another
Purchaser Interest, the income, if any, actually received during the remainder
of such period by the holder of such Purchaser Interest from investing the
portion of such Capital not so allocated; as such computations in clause (B) are
set forth in reasonable detail in a certificate delivered to Seller by the
applicable PurchaserManaging Agent.  All Broken Funding Costs shall be due and
payable hereunder upon demand.
 
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois, and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.
 
“California Contingent Receivable” means a Receivable, the Obligor of which is
the State of California, during any period wherein the Obligor thereof retains
the contractual right to return the goods which are the subject of such
Receivable to the applicable Originator for credit.
 
“Canadian Receivable” means a Receivable the Obligor of which is a resident of
Canada.
 
“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the applicable PurchaserManaging
Agent which in each case are applied to reduce such Capital in accordance with
the terms and conditions of this Agreement; provided that such Capital shall be
restored (in accordance with Section 2.5) in the amount of any Collections or
other payments so received and applied if at any time the distribution of such
Collections or payments are rescinded, returned or refunded for any reason.
 
“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of Insight and its Subsidiaries
prepared in accordance with GAAP, excluding (i) expenditures of insurance
proceeds to rebuild or replace any asset after a casualty loss and (ii)
leasehold improvement expenditures for which Insight or a Subsidiary is
reimbursed promptly by the lessor.
 
“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
 
“Change of Control” means (ia) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person, or two or more Persons
acting in concert, of beneficial ownershipgroup (within the meaning of Rule
13d-3the Securities Exchange Act of 1934 and the rules of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 50% or more of
the outstanding shares of voting stock of Insight, or (ii)thereunder as in
effect on the date hereof), of Equity Interests representing more than 35% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of Insight; (b) occupation of a majority of the seats (other
than vacant seats) on the board of directors of Insight by Persons who were
neither (i) (x) nominated by the board of directors of Insight, (y) appointed by
the board of directors of Insight or (z) approved by the board of directors of
Insight for consideration by the shareholders for election, nor (ii) appointed
by directors so nominated, appointed or approved; (c) the failure of Insight to
maintain ownership (directly or indirectly) of 100% of the outstanding shares of
voting stock of each Originator; or (iiid) the failure of the Member to maintain
ownership of 100% of the membership interests of Seller.
 
“Channel Finance Collateral Agent” means Wells Fargo Capital Finance, LLC in its
capacity as collateral agent under the Channel Finance Credit Agreement.
 
“Channel Finance Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of June 23, 2016, by and among Insight Public Sector, Inc.,
Insight Direct USA, Inc., Calence, LLC, the lenders party thereto from time to
time, Castle Pines Capital, LLC, as an administrative agent, Wells Fargo Capital
Finance, LLC, as an administrative agent, and the Channel Finance Collateral
Agent, as amended, restated, supplemented or otherwise modified from time to
time.
 
“Channel Finance Loan Documents” has the meaning set forth in the Credit
Agreement.
 
“Charged-Off Receivable” means a Receivable as to which noany payment, or part
thereof, remains unpaid for more than 90 days from the original due date for
such payment: (i) as to which the Obligor thereof has taken any action, or
suffered any event to occur, of the type described in Section 9.1(d) (as if
references to Seller Party therein refer to such Obligor); (ii) as to which the
Obligor thereof, if a natural person, is deceased,; (iii) which, consistent with
the Credit and Collection Policy, would be written off Seller’s books as
uncollectible,; or (iv) which has been identified by Seller as uncollectible.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collection Account” means each concentration account, depositary account,
lock-box account or similar account maintained in the name of the Borrower in
which any Collections are collected or deposited and which is listed on Exhibit
IV.
 
“Collection Account Agreement” means an agreement substantially in the form of
Exhibit VI among the applicable Originator, Insight, Seller, the Agent and a
Collection Bank.
 
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
 
“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Agent to a Collection Bank.
 
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.
 
“Commercial Paper” means promissory notes of any Conduit issued by such Conduit
or its Related CP Issuer in the commercial paper market.
 
 “Commitment” means, for each Purchaser, the commitment of such Purchaser to
purchase Purchaser Interests from Seller, in an amount not to exceed (a) in the
aggregate, the amount set forth opposite such Purchaser’s name under the
Commitment column on Schedule A to this Agreement or for any Purchaser party
hereto pursuant to a Joinder Agreement or Assignment Agreement, the “Commitment”
set forth therein, as such amount may be modified in accordance with the terms
hereof (including, without limitation, any termination of Commitments pursuant
to Section 12.3) and (b) with respect to any individual purchase from Seller
hereunder, the lesser of (i) its Percentage of the Purchase Price therefor and
(ii) its Unused Commitment.
 
“Commitment Availability” means at any time the positive difference (if any)
between (a) an amount equal to the aggregate amount of the Commitments at such
time minus (b) the Aggregate Capital at such time.
 
“Concentration Limit” means, at any time, for any Obligor, an amount equal to
the greater of (i) the Outstanding Balance of all Eligible Receivables at such
time multiplied by 5.00% and (ii) such other amount (a “Special Concentration
Limit”), if any, for such Obligor as indicated on Exhibit XI hereto; provided,
that in the case of an Obligor and any Affiliate of such Obligor, the
Concentration Limit shall be calculated as if such Obligor and such Affiliate
are one Obligor; and provided, further, that any PurchaserManaging Agent may,
upon not less than three Business Days’ notice to Seller, cancel any Special
Concentration Limit with respect to any Obligor.
 
“Conduit” means, as to any Purchaser Group, each of the Persons listed on
Schedule A hereto as a “Conduit” for such Purchaser Group, or in any Assignment
Agreement or Joinder Agreement as a “Conduit” for the applicable Purchaser
Group, together with its respective successors and permitted assigns.
 
“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of Insight and its Subsidiaries calculated on a
consolidated basis for such period.
 
“Consolidated EBITDA” means, for any Test Period, the sum of (a) Consolidated
Net Income for such Test Period plus (b) to the extent deducted in determining
Consolidated  Net Income for such Test Period, (i) Consolidated Interest
Expense, (ii) expense for taxes paid or accrued, (iii) depreciation, (iv)
amortization, (v) any extraordinary non-cash or nonrecurring non-cash charges or
losses incurred other than in the ordinary course of business, (vi) any non-cash
compensation charge arising from any grant of stock, stock options or other
equity-based awards and, (vii) any cash expenses or charges related to any
issuance of Equity Interests, Permitted Acquisition or other acquisition,
disposition, recapitalization or the incurrence, prepayment, amendment,
modification, restructuring or refinancing of Indebtedness, in each case, (x)
solely to the extent such transaction is not prohibited by this Agreement and
(y) whether or not such transaction is consummated, in an aggregate amount not
to exceed $15,000,000 during any Test Period, (viii) cash costs, expenses and
fees incurred in connection with the Transactions (as definedand (ix) cash
restructuring charges (including in connection with headcount reductions, costs
related to the closure, consolidation and integration of facilities, IT
infrastructure and legal entities, severance costs and retention bonuses) in an
amount, when aggregated with the amount of any increase to Consolidated EBITDA
pursuant to clause (y) of the last sentence of the definition of “Pro Forma
Basis” in the Credit Agreement) consummated on the Effective Date,, not to
exceed 10% of Consolidated EBITDA for such Test Period (calculated prior to
giving effect to any increase pursuant to this clause (ix) or clause (y) of the
last sentence of the definition of “Pro Forma Basis”) minus (c)(i) to the extent
included in Consolidated Net Income for such Test Period, any extraordinary
non-cash or nonrecurring non-cash gains realized other than in the ordinary
course of business and (ii) the amount of any subsequent cash payments in
respect of any non-cash charges described in the preceding clause (b)(vi), all
calculated for Insight and its Subsidiaries on a consolidated basis.
 
“Consolidated Funded Indebtedness” means, at any time, the sum (without
duplication) of (i) the aggregate principal amount of Consolidated Indebtedness
owing by Insight and its Subsidiaries which has actually been funded and is
outstanding at such time, whether or not such amount is due or payable at such
time, plus (ii) the aggregate stated or face amount of all letters of credit at
such time for which any of Insight and its Subsidiaries is the account party
(unless cash collateralized with cash and/or cash equivalents in a manner
permitted hereunder) plus (iii) the aggregate amount of Capitalized Lease
Obligations owing by Insight and its Subsidiaries (it being understood that
Consolidated Funded Indebtedness shall not include amounts outstanding under the
FloorplanChannel Finance Credit Agreement or any Vendor Trade Program or any
Contract Payment Sale Indebtedness, in each case, so long as such amounts are
not bearing interest payable by a Loan Party).
 
“Consolidated Indebtedness” means, at any time, the Indebtedness of Insight and
its Subsidiaries calculated on a consolidated basis as of such time.
 
“Consolidated Interest Expense” means, with reference to any period, the
interest expense of Insight and its Subsidiaries calculated on a consolidated
basis for such period, including, without limitation, yield or any other
financing costs resembling interest which are payable under any Permitted
Receivables Facility.
 
“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of Insight and its Subsidiaries calculated on a consolidated basis for
such period.
 
“Consolidated Rentals” means, with reference to any period, the Rentals of
Insight and its Subsidiaries calculated on a consolidated basis for such period.
 
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract, application of a Letter of Credit or the
obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership.
 
“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.
 
“Contract Payment Purchaser” has the meaning set forth in the definition of
“Contract Payment Sale”.
 
“Contract Payment Sale” means a transaction in which a Loan Party enters into a
lease, managed services arrangement or software licensing agreement with a U.S.
state or federal Governmental Authority or other Person pursuant to which (i)
such Loan Party will lease certain equipment, provide certain managed services
or license certain software to such Governmental Authority or other Person, (ii)
such Governmental Authority or other Person is obligated to make a series of
payments to such Loan Party during the term of such lease, managed services
arrangement or software license (each such payment, a “Contract Payment”), (iii)
such Loan Party sells or assigns a portion or all of such Contract Payments
(and, in the case of a lease or managed services arrangement, the related
equipment) and related proceeds to a third-party (a “Contract Payment
Purchaser”) and (iv) such Loan Party is involved in the administration and
servicing of such Contract Payments for such Contract Payment Purchaser during
the term of such lease, managed services arrangement or software license.
 
“Contract Payment Sale Indebtedness” shall mean any remaining obligations of any
Loan Party in respect of any Contract Payment Sale transaction that are recorded
as a liability on the consolidated balance sheet of Insight and its
Subsidiaries.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“CP Costs” means, with respect to Conduits in all Purchaser Groups, for each
day, the sum of (i) discount or yield accrued on Pooled Commercial Paper on such
day, plus (ii) any and all accrued commissions in respect of placement agents
and Commercial Paper dealers, and issuing and paying agent fees incurred, in
respect of such Pooled Commercial Paper for such day, plus (iii) other costs
associated with funding small or odd-lot amounts with respect to all receivable
purchase facilities which are directly or indirectly funded by Pooled Commercial
Paper for such day, minus (iv) any accrual of income net of expenses received on
such day from investment of collections received under all receivable purchase
facilities directly or indirectly funded substantially with such Pooled
Commercial Paper, minus (v) any payment received on such day net of expenses in
respect of Broken Funding Costs related to the prepayment of any Purchaser
Interest of any Conduit pursuant to the terms of any receivable purchase
facilities directly or indirectly funded substantially with Pooled Commercial
Paper.  In addition to the foregoing costs, if Seller shall request any
Incremental Purchase during any period of time determined by the applicable
Managing Agent in its sole discretion to result in incrementally higher CP Costs
applicable to such Incremental Purchase, the Capital associated with any such
Incremental Purchase shall, during such period, be deemed to be funded by the
related Conduit in such Managing Agent’s Purchaser Group in a special pool
(which may include capital associated with other receivable purchase facilities)
for purposes of determining such additional CP Costs applicable only to such
special pool and charged each day during such period against such Capital.
 
“Credit Agreement” means that certain ThirdFourth Amended and Restated Credit
Agreement, dated as of April 26June 23, 20122016, among Insight, as borrower,
the “European Borrowers” party thereto, the “Lenders” from time to time party
thereto, Wells Fargo Bank, National Association, as Syndication Agent, and the
Administrative Agent, as amended, restated, supplemented or otherwise modified
from time to time.
 
“Credit and Collection Policy” means Seller’s credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
summarized in Exhibit VIII hereto, as modified from time to time in accordance
with this Agreement.
 
“Daily Report” means a report, in substantially the form of Exhibit XII attached
hereto (appropriately completed), furnished by the Servicer to the Agent and
each PurchaserManaging Agent pursuant to clause (iv) of Section 8.5.
 
“Deducted Receivables” means, collectively, the California Contingent
Receivables, the Software Spectrum Government Receivables, and all Receivables
the Obligor of which is Microsoft Corporation or any of its subsidiaries.
 
“Deemed Collections”  means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable.  Seller shall be deemed
to have received a Collection in full of a Receivable if at any time (i) the
Outstanding Balance of any such Receivable is either (x) reduced as a result of
any defective or rejected goods or services, any discount or any adjustment or
otherwise by Seller (other than cash Collections on account of the Receivables)
or (y) reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction) or (ii) any of the representations or warranties in
Article V are no longer true with respect to any Receivable.
 
“Default” has the meaning set forth in the Credit Agreement.
 
“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to interest on any such unpaid
Aggregate Unpaids at a rate per annum equal to 2.00% plus the Alternate Base
Rate in effect on such day (or if such day is not a Business Day, the
immediately preceding Business Day).
 
“Default Proxy Balance” means, as of the last day of any Fiscal Month, the
aggregate Outstanding Balance of all Receivables (other than Deducted
Receivables) as to which any payment, or part thereof, remains unpaid for more
than 90 days but less than 121 days after the due date thereof.
 
“Default Ratio” means, for any Fiscal Month, a percentage equal to (a) the
greater of (i) zero and (ii) the sum of (A) the Default Proxy Balance as of the
last day of such Fiscal Month plus (B) the aggregate Outstanding Balance of all
Receivables (other than Deducted Receivables) that would have been classified
during such Fiscal Month as Charged-Off Receivables, divided by (b) the
aggregate Outstanding Balance (in each case, at the time of creation) of
Receivables (other than Deducted Receivables) created during the Fiscal Month
which ended on the date four (4) Fiscal Months prior to the last day of the
current Fiscal Month.
 
“Delinquency Ratio” means, at any time, a percentage equal to (i) the sum of (a)
the aggregate Outstanding Balance of all Receivables (other than Deducted
Receivables) as to which any payment, or part thereof, remains unpaid for more
than 60 days after the due date thereof as at the last day of the most recently
ended Fiscal Month plus (b) the aggregate absolute value of the amount of
credits and credit memos with respect to any Receivable which remain unapplied
for more than 60 days after the due date of such Receivable as at the last day
of the most recently ended Fiscal Month, divided by (ii) the aggregate
Outstanding Balance of all Receivables (other than Deducted Receivables) as at
the last day of the most recently ended Fiscal Month.
 
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days after the due date therefor.
 
“Designated Obligor” means an Obligor indicated by the PurchasersManaging Agents
to Seller in writing.
 
“Dilution Horizon Ratio” means, on any date, a percentage equal to (i) the
aggregate Outstanding Balance (in each case, at the time of creation) of all
Receivables (other than Deducted Receivables) created during the two most
recently ended Fiscal Months, divided by (ii) the Net Eligible Receivables
Balance as at the last day of the most recently ended Fiscal Month.
 
“Dilution Ratio” means, for any Fiscal Month, a percentage equal to (i) the
aggregate amount of Dilutions (other than Dilutions with respect to Deducted
Receivables) which occurred during such Fiscal Month, divided by (ii) the
aggregate Outstanding Balance (in each case, at the time of creation) of all
Receivables (other than Deducted Receivables) created during the Fiscal Month
which ended on the date three (3) Fiscal Months prior to the last day of the
current Fiscal Month; provided, however, that for purposes of calculating the
Dynamic Dilution Reserve Ratio, the Dilution Ratio shall exclude Dilutions with
respect to reductions for credited sales taxes.
 
“Dilution Reserve” means, on any date, an amount equal to (i) the greaterproduct
of (a) the Dynamic Dilution Reserve Ratio or (b) the Dilution Reserve Floor,
multiplied by (ii) the Net Eligible Receivables Balance as of such date.
 
“Dilution Reserve Floor” means 11%.
 
“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.
 
“Dilution Trigger Ratio” means, for any Fiscal Month, a percentage equal to (i)
the aggregate amount of Dilutions (other than Dilutions with respect to Deducted
Receivables) which occurred during such Fiscal Month, divided by (ii) the
aggregate Outstanding Balance (in each case, at the time of creation) of all
Receivables (other than Deducted Receivables) created during the Fiscal Month
which ended on the date two (2) Fiscal Months prior to the last day of the
current Fiscal Month.
 
“Discount Rate” means, with respect to each Purchaser Interest of the Financial
Institutions and any Purchaser Interest of a Conduit, an undivided interest
which has been assigned by such Conduit to a Financial Institution pursuant to a
Liquidity Agreement, either the LIBO Rate or the Alternate Base Rate (as
determined in accordance with Sections 4.1 and 4.34.5).
 
“Disqualified Equity Interests” means Equity Interests that (a) require the
payment of any cash dividends prior to the date that is 91 days after the
Maturity Date (as defined in the Credit Agreement), (b) mature or are
mandatorily redeemable (other than solely for Qualified Equity Interests) or
subject to mandatory repurchase or redemption or repurchase at the option of the
holders thereof (other than solely for Qualified Equity Interests), in each case
in whole or in part and whether upon the occurrence of any event, pursuant to a
sinking fund obligation on a fixed date or otherwise, prior to the date that is
91 days after the Maturity Date (as defined in the Credit Agreement) (other than
(i) upon termination of the Commitments (as defined in the Credit Agreement) and
payment in full of the Obligations (as defined in the Credit Agreement) then due
and owing or (ii) upon a “change in control” or asset sale, provided, that any
payment required pursuant to this clause (ii) is subject to the prior repayment
in full of the Obligations (as defined in the Credit Agreement)  or is otherwise
contractually subordinated in right of payment to the Obligations (as defined in
the Credit Agreement) on terms reasonably satisfactory to the Administrative
Agent) or (c) are convertible or exchangeable, automatically or at the option of
any holder thereof, into any Indebtedness, Equity Interests or other assets
other than Qualified Equity Interests prior to the date that is 91 days after
the Maturity Date (as defined in the Credit Agreement); provided, however, that
if an Equity Interest in any Person is issued pursuant to any plan for the
benefit of employees of Insight or any of its Subsidiaries or by any such plan
to such employees, such Equity Interest shall not constitute a Disqualified
Equity Interest solely because it may be required to be repurchased by Insight
or any of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations of such Person.
 
“Dollar”, “dollar” and “$” means the lawful currency of the United States of
America.
 
“Domestic Foreign Holding Company” means any Subsidiary incorporated or
organized under the laws of the United States of America, any State thereof or
the District of Columbia substantially all of the assets of which consist of
Equity Interests in one or more Foreign Subsidiaries that are “controlled
foreign corporations” within the meaning of Section 957 of the Code; provided
that such Subsidiary does not conduct any material business or activities other
than the ownership of such Equity Interests in Foreign Subsidiaries.
 
“Domestic Subsidiary” means any Subsidiary of any PersonReceivable” means any
Receivable owed by an account debtor which is organized under the laws of any
state of the United States, any state thereof, or the District of Columbia.
 
“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.
 
“Dynamic Dilution Reserve RatioPercentage” means, on any date, the
amountpercentage determined pursuant to the following formula:


{(2.00 x ED) + ((DS - ED) x (DS/ED))} x DHR
 
 
where:

 


 
ED
=
on such date, the average of the Dilution Ratios for the twelve (12) Fiscal
Months then most recently ended.



 
DS
=
on such date, the highest three (3) month average Dilution Ratio for any Fiscal
Month during the twelve (12) Fiscal Months then most recently ended.



 
DHR
=
the Dilution Horizon Ratio on such date.



“Dynamic Reserve” means, on any date of determination, the sum of (a) the
Dilution Reserve, plus (b) the Loss Reserve, plus (c) the Yield Reserve, plus
(d) the Servicing Reserve.
 
“Effective Date” has the meaning set forth in the Credit Agreement.
 
“Eligible Receivable” means, at any time, a Receivable:
 
(i)           the Obligor of which (a) is (1) a resident of the United States or
Canada, or (2) a corporation or other business organization organized under the
laws of the United States or Canada or any political subdivision thereof and has
its chief executive office in the United States or Canada, or (3) is a
government of any state (or any governmental subdivision or agency thereof) of
the United States other than an Ineligible State; (b) is not an Affiliate of any
of the parties hereto; and (c) is not a Designated Obligor; and (d) is not a
Sanctioned Person; provided, however, that Receivables described in the
foregoing clause (a)(3) may be considered to be Eligible Receivables only so
long as (x) the Total Leverage Ratio as of the calendar quarter then most
recently ended is at least 0.25 less than the maximum Total Leverage Ratio
permitted for such quarter under the Credit Agreement as amended from time to
time, and (y) the aggregate Outstanding Balance of all such Receivables does not
exceed 10% of the aggregate Outstanding Balance of all Receivables;
 
(ii)           the Obligor of which is not the Obligor of any Delinquent
Receivables which in the aggregate constitute more than 35% of all Receivables
(measured by Outstanding Balance) of such Obligor;
 
(iii)           which is not a Charged-Off Receivable, a Delinquent Receivable
or a Canadian Receivable; provided, that, Canadian Receivables with Outstanding
Balances which, in the aggregate, constitute no more than 1% of the aggregate
Outstanding Balance of all Receivables, may be Eligible Receivables;
 
(iv)           which is not a WM Receivable; provided, that, WM Receivables with
Outstanding Balances which, in the aggregate, constitute no more than 5% of the
aggregate Outstanding Balance of all Receivables, may be Eligible Receivables;
 
(v)           which by its terms is due and payable within 90 days of the
original invoice date therefor and has not had its payment terms extended;
provided, however, that (i) no more than 50% of the aggregate Outstanding
Balance of all Receivables may be due and payable more than 30 days and within
60 days after the original invoice date thereof and (ii) no more than 10% of the
aggregate Outstanding Balance of all Receivables may be due and payable more
than 60 days and within 90 days after the original invoice date thereof;
 
(vi)           which is an “account” or “chattel paper” within the meaning of
Section 9-105 and Section 9-106, respectively, of the UCC of all applicable
jurisdictions and in respect of which the perfection of a security interest
therein is governed by Article 9 of the UCC of all applicable jurisdictions;
 
(vii)           which is denominated and payable only in United States dollars
in the United States;
 
(viii)           which arises under a Contract in writing, which (a) together
with such Receivable, is in full force and effect and constitutes the legal,
valid and binding obligation of the related Obligor enforceable against such
Obligor in accordance with its terms subject to no offset, counterclaim or other
defense and (b) is governed by the laws of any state of the United States;
 
(ix)           which arises under a Contract which (A) does not require the
Obligor under such Contract to consent to the transfer, sale or assignment of
the rights and duties of the applicable Originator or any of its assignees under
such Contract and (B) does not contain a confidentiality provision that purports
to restrict the ability of any Purchaser to exercise its rights under this
Agreement, including, without limitation, its right to review the Contract;
 
(x)           which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator;
 
(xi)           which, together with the Contract related thereto, does not
contravene any law, rule or regulation applicable thereto (including, without
limitation, any law, rule and regulation relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no part of the
Contract related thereto is in violation of any such law, rule or regulation;
 
(xii)           which satisfies all applicable requirements of the Credit and
Collection Policy;
 
(xiii)           which was generated in the ordinary course of the applicable
Originator’s business;
 
(xiv)           which arises solely from the sale and licensing of goods or
general intangibles (such as software) or the provision of services to the
related Obligor by the applicable Originator, and not by any other Person (in
whole or in part);
 
(xv)           as to which no PurchaserManaging Agent has notified Seller that
such PurchaserManaging Agent has determined that such Receivable or class of
Receivables is not acceptable as an Eligible Receivable, including, without
limitation, because such Receivable arises under a Contract that is not
acceptable to such PurchaserManaging Agent;
 
(xvi)           which is not subject to any right of rescission, set-off,
counterclaim, any other defense (including defenses arising out of violations of
usury laws) of the applicable Obligor against the applicable Originator or any
other Adverse Claim, and the Obligor thereon holds no right as against such
Originator to cause such Originator to repurchase the goods or merchandise the
sale of which shall have given rise to such Receivable (except with respect to
sale discounts effected pursuant to the Contract, or defective goods returned in
accordance with the terms of the Contract);
 
(xvii)           as to which the applicable Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor;
 
(xviii)           all right, title and interest to and in which has been validly
transferred by the Originators to Seller under and in accordance with the
Receivables Sale Agreement, and Seller has good and marketable title thereto
free and clear of any Adverse Claim (other than Adverse Claims created by the
Transaction Documents);
 
(xix)           no portion of which constitutes sales tax or late fees or
similar charges unless the Total Leverage Ratio as of the calendar quarter then
most recently ended is at least 0.25 less than the maximum Total Leverage Ratio
permitted for such quarter under the Credit Agreement as amended from time to
time; and
 
(xx)           which is not an FOB Destination Receivable or a Deducted
Receivable.
 
“Equity Interests” means shares of capital stock, partnership interests and
entitlements, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
 
“Excluded Receivables” means any indebtedness or obligations owed to the Insight
Global Finance division of Insight Direct USA, Inc. (formerly Insight Global
Finance, Inc., an Arizona corporation), whether constituting an account, chattel
paper, instrument or general intangible, arising in connection with the sale of
goods and the rendering of services thereby and receivables from or with
“bill-to” locations outside the United States that are remitted to a bank
account outside the United States.
 
“Facility Account” means Seller’s Account No. 0060 9027 at JPMorgan Chase Bank,
N.A.
 
“Facility Termination Date” means the earlierearliest of (i) the Stated
Termination Date, (ii) the Liquidity Termination Date, and (iii) the
Amortization Date.
 
“FATCA” means Sections 1471 through 1474 of the IRC and all regulations or
official interpretations thereof.
 
“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.
 
“Federal Funds Effective Rate” means, for any period, a fluctuating interestday,
the rate per annum for each day during such period equal to (a) the weighted
average of the rates on overnightdetermined by the Federal Reserve Bank of New
York based on federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published foron such day (or, if
such day is not a Business Day, for the immediately preceding Business Day) and
published as the federal funds effective rate by the Federal Reserve Bank of New
York inon the Composite Closing Quotations for U.S. Government Securities; or
(b)Business Day next succeeding such day, or, if such rate is not so published
for any day whichthat is a Business Day, the average of the quotations at
approximately 10:30 a.m. (Chicago time) for such day on such transactions
received by the Agent from three federal funds brokers of recognized standing
selected by it.rate otherwise established by the Lender in any reasonable manner
as the rate per annum applicable to federal funds transactions.
 
“Fee Letter” means (i) that certain Seventh Amended and Restated Fee Letter,
dated as of June 25, 2014, among Seller, the Agent and the Purchasers and (ii)
any other letter designated as a “Fee Letter” therein and entered into between
Seller and any of the parties hereto from time to time, in each case as such
letter may be amended, restated, supplemented or otherwise modified and in
effect from time to time.
 
“Fee Letters” means the Purchasers’ Fee Letter and the Agent’s Fee Letter.
 
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
 
“Financial Institutions” means, as to any Purchaser Group, each of the Persons
listed on Schedule A hereto as a “Financial Institution” for such Purchaser
Group, or in any Assignment Agreement or Joinder Agreement as a “Financial
Institution” for the applicable Purchaser Group, together with its respective
successors and permitted assigns.
 
“Fiscal Month” means each calendar month.
 
“Fiscal Quarter” means each calendar quarter.
 
“Fiscal Year” means each calendar year.
 
“Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Quarter of
Insight, the ratio of (a)(i) Consolidated EBITDA during the four Fiscal Quarter
periodTest Period then ended minus (ii) Consolidated Capital Expenditures during
such periodTest Period minus (iii) cash dividends or distributions (excluding
any repurchase of its Equity Interests made by Insight in accordance with
Section 6.06 of the Credit Agreement) paid by Insight on its Equity Interests
during such periodTest Period plus (iv) Consolidated Rentals during such
periodTest Period to (b)(i) Consolidated Interest Expense during such periodTest
Period plus (ii) Consolidated Rentals during such periodTest Period plus (iii)
expenses for taxes paid or taxes accrued during such periodTest Period
(calculated for Insight and its Subsidiaries on a consolidated basis) plus (iv)
any scheduled amortization of the principal portion of Indebtedness during such
periodTest Period (other than amounts owing in connection with Permitted
Receivables Facilities), including, without limitation, Capitalized Lease
Obligations (calculated for Insight and its Subsidiaries on a consolidated
basis).
 
“Floorplan Collateral Agent” means Wells Fargo Capital Finance, LLC (successor
to Wells Fargo Foothill, LLC), in its capacity as collateral agent under the
Floorplan Credit Agreement.
 
“Floorplan Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of April 26, 2012, by and among Insight Public Sector, Inc., Insight
Direct USA, Inc., Calence, LLC, the lenders party thereto from time to time,
Castle Pines Capital, LLC, as an administrative agent, Wells Fargo Capital
Finance, LLC (successor to Wells Fargo Foothill, LLC), as an administrative
agent, and the Floorplan Collateral Agent, as amended, restated, supplemented or
otherwise modified from time to time.
 
“Floorplan Loan Documents” has the meaning set forth in the Credit Agreement.
 
 “FOB Destination Receivable” means a Receivable as to which the goods have not
been delivered to the applicable Obligor.
 
“Foreign Receivable” means any Receivable other than a Domestic Receivable.
 
“Foreign Subsidiary” means (a) any Subsidiary that is not organized or existing
under the laws of the United States of America, any State thereof or the
District of Columbia, (b) any Domestic Foreign Holding Company or (c) any
Subsidiary the Equity Interests of which are directly or indirectly owned by any
“controlled foreign corporation” within the meaning of Section 957 of the Code
or any Domestic Foreign Holding Company.
 
“Former Obligor” means, on any day, any Person who was previously an obligor
with respect to any accounts receivable of any Originator, but who is not on
such day an Obligor with respect to any outstanding Receivables and has not
purchased any goods or services from any Originator within 12 months.
 
“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of a Conduit (including
the Liquidity Agreement) or a Related CP Issuer.
 
“Funding Source” means (i) any Financial Institution, (ii) any Related CP Issuer
or (iii) any insurance company, bank or other funding entity providing
liquidity, credit enhancement or back-up purchase support or facilities to a
Conduit.
 
“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.
 
“Gotham” means Gotham Funding Corporation.
 
“Group” means a Purchaser Group consisting of Gotham Funding Corporation and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., individually and as Gotham’s Managing Agent.
 
“Governmental Authority” means the government of the United States of America,
the Netherlands, the United Kingdom, Japan or any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including, without limitation, the
European Union.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.
 
“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price property or services (excluding current accounts
payable incurred in the ordinary course of business), (e) all Indebtedness of
others secured by any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of obligations, liabilities or indebtedness of the type described in
clauses (a) through (e) and (g) through (l) of this definition, (g) all
Capitalized Lease Obligations of such Person, (h) the principal component of all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty (unless cash collateralized
with cash and/or cash equivalents in a manner permitted hereunder), (i) the
principal component of all obligations, contingent or otherwise, of such Person
in respect of bankers’ acceptances, (j) Attributable Receivables Indebtedness,
(k) all Attributable Debt of such Person under Sale and Leaseback Transactions,
(l) with respect to any Subsidiary of Insight, any Disqualified Equity Interests
of such Person and (m) all Net Mark-to-Market Exposure of such Person under all
Swap Agreements.  The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
 
“Indebtedness” has the meaning set forth in the Credit Agreement.
 
 “Independent Director” means a natural person who (A) for the five-year period
prior to his or her appointment as Independent Director has not been, and during
the continuation of his or her service as Independent Director is not:  (i) an
employee, director, stockholder, partner or officer of Seller or any of its
Affiliates (other than his or her service as an Independent Director of Seller);
(ii) a customer or supplier of Seller or any of its Affiliates; or (iii) any
member of the immediate family of a person described in clause (i) or (ii), and
(B) has (i) prior experience as an independent director for a corporation whose
charter documents required the unanimous consent of all independent directors
thereof before such corporation could consent to the institution of bankruptcy
or insolvency proceedings against it or could file a petition seeking relief
under any applicable federal or state law relating to bankruptcy and (ii) at
least three years of employment experience with one or more entities that
provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities.
 
“Ineligible State” means, unless otherwise consented to in writing by the
Purchasers, with respect to any Receivable, (i) Delaware, (ii) the District of
Columbia, (iii) Hawaii, (iv) Kansas, (v) Maine, (vi) Maryland, (vii) Minnesota,
(viii) New York, (ix) North Carolina and (x) any state in respect of which (a)
there are restrictions on the assignment of a Receivable owing by such state (or
on the assignment of any Related Security with respect to such Receivable) or
any governmental subdivision or agency of such state pursuant to statute,
judicial precedent, the related Contract or otherwise, or (b) there are any
actions required to be taken or conditions required to be satisfied, whether
pursuant to statute, judicial precedent, the related Contract or otherwise,
before such Receivable (or any Related Security with respect to such Receivable)
may be assigned that have not yet been taken or satisfied.
 
“Information Memorandum” has the meaning set forth in the Credit Agreement.
 
“Insight” has the meaning set forth in the preamble to this Agreement.
 
“Insight Entity” has the meaning set forth in Section 7.1(i).
 
“Intercreditor Agreement” means that certain Second Amended and Restated
Intercreditor Agreement, dated as of September 17, 2008, by and among the
Administrative Agent, the Agent, IBM Credit LLC, Hewlett Packard Company and the
FloorplanChannel Finance Collateral Agent (as acknowledged by Insight and
certain of its Subsidiaries) as amended, restated, supplemented or otherwise
modified from time to time.
 
“IRC” means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.
 
“Joinder Agreement” means a joinder agreement, substantially in the form of
Exhibit XIII attached hereto, pursuant to which a new Purchaser Group becomes
party to this Agreement.
 
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
 
“LIBO Rate” means, on any day, LMIR on such day.:
 
(a) with respect to the Gotham Group the sum of the product of (A) the  greater
of 0% and London Interbank Offered Rate (“LIBOR”) or a comparable or successor
rate, which rate is reasonably approved by the Gotham Group’s Managing Agent, as
quoted on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be reasonably designated by
the Gotham Group’s Managing Agent from time to time) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, plus (ii) the
rate per annum equal to the Applicable Margin; or
 
(b) with respect to the Wells Fargo Group (other than for purposes of
calculating the Default Fee), LMIR on such day.
 
The LIBO Rate shall be rounded, if necessary, to the next higher 1/16 of 1%.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge in the nature of a security interest
or security interest in, on or of such asset and (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.
 
“Liquidity Agreement” means any agreement as may be in effect from time to time
among a Conduit and the Financial Institutions within its Purchaser Group or any
Funding Source providing for the commitment of such Financial Institution or
such Funding Source to purchase from such Conduit at any time all or any portion
of such Conduit’s Purchaser Interests.
 
“Liquidity Termination Date” means the Stated Termination Date as the same may
be extended from time to time.
 
“LMIR” means, for any day, the greater of (a) 0%, and (b) the one-month
“Eurodollar Rate” for U.S. dollar deposits as reported on the Reuters Screen
LIBOR01 Page (or such other page as may replace Reuters Screen LIBOR01 Page).
 
“Loan Documents” has the meaning set forth in the Credit Agreement.
 
“Loan Party” has the meaning set forth in the Credit Agreement.
 
“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.
 
“Loss Horizon Ratio” means, as of any date, a ratio equal to (i) the aggregate
Outstanding Balance (in each case, at the time of creation) of all Receivables
(other than Deducted Receivables) created during the three and one-half (3.5)
Fiscal Months most recently ended divided by (ii) the Net Eligible Receivables
Balance as at the last day of the most recently ended Fiscal Month.
 
“Loss Percentage Floor” means 15.0%.
 
“Loss Ratio” means, as of any date, a percentage equal to the highest average
Default Ratio for any three consecutive Fiscal Months during the twelve (12)
Fiscal Months then most recently ended.
 
“Loss Reserve” means, on any date, an amount equal to the Loss Reserve
Percentage multiplied by the Net Eligible Receivables Balance as of such date.
 
“Loss Reserve Percentage” means, as of any date, the greater of (i) the Loss
Percentage Floor and (ii) the percentage obtained by multiplying (a) 2.00 times
(b) the Loss Ratio (as determined as of the last day of the Fiscal Month then
most recently ended) times (c) the Loss Horizon Ratio (as determined as of the
last day of the Fiscal Month then most recently ended).
 
“PurchaserManaging Agent” means, as to any Purchaser Group, each of the Persons
listed on Schedule A hereto as a “Managing Agent” for such Purchaser” Group, or
in any Assignment Agreement or Joinder Agreement as a “Managing Agent” for the
applicable Purchaser” Group, together with its respective successors and
permitted assigns.
 
“Managing Agent Roles” has the meaning set forth in Section 14.13.
 
 “Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries taken as a
whole, (ii) the ability of any Seller Party to perform its obligations under
this Agreement, (iii) the legality, validity or enforceability of this Agreement
or any other Transaction Document, (iv) any Purchaser’s interest in the
Receivables generally or in any significant portion of the Receivables, the
Related Security or the Collections with respect thereto, or (v) the
collectibility of the Receivables generally or of any material portion of the
Receivables.
 
“Member” means Insight Receivables Holding, LLC, an Illinois limited liability
company and its successors.
 
“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Servicer to the Agent and the
PurchasersManaging Agents pursuant to clause (ii) of Section 8.5.
 
“Monthly Settlement Date” means (A) the sixteenth (16thtwenty-first (21st) day
of each month (or if such day is not a Business Day, the next succeeding
Business Day), and (B) other than with respect to the Wells Fargo Purchaser
Group, the last day of the relevant Tranche Period in respect of each Purchaser
Interest of the Financial Institutions.
 
“Moody’s” means Moody’s Investors Service and its successors.
 
“Net Eligible Receivables Balance” means, at any time, (i) the aggregate
Outstanding Balance of all Eligible Receivables at such time minus (ii) the
Aggregate Aged Credit Ineligible Amount at such time minus (iii) the aggregate
amount by which the Outstanding Balance of all Eligible Receivables of each
Obligor and its Affiliates exceeds the Concentration Limit for such Obligor at
such time minus (iv) the aggregate amount by which the Outstanding Balance of
all Eligible Receivables originated by the Top Four Obligors exceeds the Top
Four Concentration Limit at such time.
 
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Agreements.  “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Swap
Agreement as of the date of determination (assuming such Swap Agreement were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Agreement as of the date
of determination (assuming such Swap Agreement were to be terminated as of that
date).
 
“Non-Investment Grade Obligor” means any Obligor, the long-term senior unsecured
debt of which is unrated by either S&P or Moody’s, or rated BB+ or less by S&P
or Ba1 or less by Moody’s.
 
“Non-Renewing PurchaserFinancial Institution” has the meaning set forth in
Section 12.3(a).
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Obligor” means a Person obligated to make payments pursuant to a Contract.
 
“Operating Lease” of a Person means any lease of an asset (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.
 
“Originator” means each of Insight Direct USA, Inc., an Illinois corporation,
and Insight Public Sector, Inc., an Illinois corporation, or any other
Subsidiary or Affiliate of Insight approved in writing by the Agent from time to
time.
 
“Outstanding Balance” means, with respect to any Receivable at any time, the
then outstanding principal balance thereof; provided, that with respect to a WM
Receivable, “Outstanding Balance” means an amount equal to the product of 1.07
and the actual cost to the applicable Originator of providing warranty or
maintenance services to an Obligor.
 
“Participant” has the meaning set forth in Section 12.2.
 
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.
 
“Percentage” means, with respect to any Financial Institution in any Purchaser,
a percentage Group, a Percentage equal to the Standard Commitment of such
PurchaserFinancial Institution divided by the aggregate of the Standard
Commitments of all PurchasersFinancial Institutions in such Purchaser Group;
provided, however, that from and after the date of termination of the Standard
Commitments, “Percentage” for each Purchaser shall mean a percentage equal to
(x) the Capital of such Purchaser divided by (y) Aggregate Capitalshall be based
on the Standard Commitments of such Financial Institutions immediately prior to
such termination.
 
“Performance Undertaking” means that certain Amended and Restated Performance
Undertaking dated as of September 3, 2003 by Insight in favor of the Agent for
the benefit of the Purchasers, as amended, restated, supplemented or otherwise
modified from time to time.
 
“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by Insight or any Subsidiary of all or
substantially all the assets of, or more than fifty percent (50%) of the Equity
Interests in, a Person or division or line of business of a Person if, at the
time of and immediately after giving effect thereto, (i) no Default has occurred
and is continuing or would arise after giving effect thereto, (ii) such Person
or division or line of business is engaged in a type of business that complies
with the requirements of the last sentence of Section 6.03 of the Credit
Agreement, (iii) the Total Leverage Ratio shall not exceed 2.50 to 1.00, the
Fixed Charge Coverage Ratio shall not be less than 1.25 to 1.00 and the Asset
Coverage Ratio shall be not less than 1.75 to 1.00, in each case determined on a
pro forma basis (excluding any synergies or cost savings contemplated to occur
pursuant to such Permitted Acquisition) after giving effect to such acquisition,
recomputed as of the last day of the most recently ended Fiscal Quarter of
Insight for which financial statements are available, as if such acquisition
(and any related incurrence or repayment of Indebtedness, with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) had occurred on the first day of each relevant period
for testing such compliance and (iv) in the case of any acquisition with respect
to which the aggregate consideration exceeds $100,000,000, Insight shall have
delivered a Compliance Certificate (as defined in the Credit Agreement) not less
than five (5) days (or such shorter period as the Administrative Agent shall
agree) prior to the consummation of such acquisition demonstrating compliance
with the foregoing clause (iii).
 
“Permitted Acquisition” has the meaning set forth in the Credit Agreement.
 
“Permitted Receivables Facilities” has the meaning set forth in the Credit
Agreement.
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Pooled Commercial Paper” means Commercial Paper notes of any Conduit or Related
CP Issuer subject to any particular pooling arrangement by such Conduit or
Related CP Issuer, but excluding Commercial Paper issued by such Conduit or
Related CP Issuer for a tenor and in an amount specifically requested by any
Person in connection with any agreement effected by such Conduit or Related CP
Issuer (or any other Person that funds a purchase of assets or the making of any
loan or other financial accommodation directly or indirectly with the proceeds
of Commercial Paper issued by such Conduit or Related CP Issuer).
 
“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.
 
“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Wells Fargo or its parent (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes.
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
“Proposed Same-Day Reduction Date” has the meaning set forth in Section
1.31.1(b).
 
“Purchase Limit” means $200,000,000.
 
“Purchase NoticeProposed Standard Reduction Date” has the meaning set forth in
Section 1.2(b).
 
“Pro Rata Share” means:
 
(a)           For purposes of determining each Purchaser Group’s share of the
Purchase Price for a Standard Purchaser Interest, a percentage equal to the
ratio, expressed as a percentage, of the Standard Commitment of the Financial
Institution in such Purchaser Group to the total of all Standard Commitments;
 
(b)           For purposes of determining each Purchaser Group’s share of any
ongoing fees payable pursuant to the Purchasers’ Fee Letter, a percentage equal
to the ratio, expressed as a percentage, of the Total Commitment of the
Financial Institution in such Purchaser Group, to the aggregate of the Total
Commitments of all Financial Institutions;
 
(c)           For purposes of determining each Purchaser Group’s share of any
payment specifically identified to the Same-Day Purchaser Interests prior to the
Facility Termination Date, 100% for the Wells Fargo Group and 0% for the Gotham
Group;
 
(d)            For purposes of determining each Purchaser Group’s share of any
payment specifically identified to the Standard Purchaser Interests prior to the
Facility Termination Date, a percentage equal to the ratio, expressed as a
percentage, of the Standard Commitment of the Financial Institution in such
Purchaser Group, to the total of the Standard Commitments of all Financial
Institutions; and
 
(e)           For purposes of determining each Purchaser’s Group’s share of any
payment after the Facility Termination Date, a percentage equal to the ratio of
such Purchaser Group’s outstanding Capital on the day prior to the Facility
Termination Date, to the Aggregate Capital outstanding on such date.
 
“Purchase Limit” means, on any date of determination, the aggregate amount of
the Standard Commitments plus the amount of the Same-Day Commitment.
 
“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of the Net Eligible Receivables
Balance (less the Aggregate Reserves) on the applicable purchase date over the
aggregate outstanding amount of Aggregate Capital determined as of the date of
the most recent Report, taking into account such proposed Incremental Purchase.
 
“Purchaser” has the meaning set forth in the preamble to this Agreement.
 
“Purchaser Group” means the Gotham Group or the Wells Fargo Group.
 
“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable.  Each such undivided percentage interest
shall equal:
 

 
C
   
NRB-AR
 

where:
 
 
C
=
the Capital of such Purchaser Interest.

 
 
AR
=
the Aggregate Reserves.

 
 
NRB
=
the Net Eligible Receivables Balance.

 
Such undivided percentage ownership interest shall be initially computed on its
date of purchase.  Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date.  The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.  Each Purchaser Interest is either a Same-Day Purchaser
Interest or a Standard Purchaser Interest.
 
“Purchasers’ Fee Letter” means that certain Eighth Amended and Restated Fee
Letter, dated as of June 23, 2016, among Seller, the Agent and the Purchasers as
such letter may be amended, restated, supplemented or otherwise modified and in
effect from time to time.
 
“Purchasing PurchaserFinancial Institution” has the meaning set forth in Section
12.1(b).
 
“Qualified Acquisition” has the meaning set forth in the Credit Agreement.
 
“Qualified Equity Interests” means any Equity Interests that do not constitute
Disqualified Equity Interests.
 
“Ratings Request” has the meaning set forth in Section 10.2(c).
 
“Receivable” means all indebtedness and other obligations (other than
indebtedness or obligations constituting Excluded Receivables) owed to Seller or
any Originator (at the time it arises, and before giving effect to any transfer
or conveyance under the  Receivables Sale Agreement or hereunder) or in which
Seller or such Originator has a security interest or other interest, including,
without limitation, any indebtedness, obligation or interest constituting an
account, chattel paper, instrument or general intangible, arising in connection
with the sale or licensing of goods or general intangibles (such as software),
or the rendering of services by the applicable Originator, and further includes,
without limitation, the obligation to pay any Finance Charges with respect
thereto.  Indebtedness and other rights and obligations arising from any one
transaction, including, without limitation, indebtedness and other rights and
obligations represented by an individual invoice, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided, that any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
a Receivable regardless of whether the account debtor or Seller treats such
indebtedness, rights or obligations as a separate payment obligation.
 
“Receivables Amount” means, as of the last day of any Fiscal Quarter of Insight,
on a consolidated basis and without duplication, an amount equal to (a) 80%
multiplied by the aggregate total book value of Insight’s and its Domestic
Subsidiaries’ Domestic Receivables on such date, plus (b) 60% multiplied by the
sum of the aggregate total book value of (i) Insight’s and its Domestic
Subsidiaries’ Foreign Receivables and (ii) Insight’s Foreign Subsidiaries’
Receivables on such date.
 
“Receivables Sale Agreement” means that certain Amended and Restated Receivables
Sale Agreement dated as of September 3, 2003, among Insight Direct USA, Inc.,
Insight Public Sector, Inc. and Seller, as the same may be amended , restated or
otherwise modified from time to time.
 
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
 
“Reduction Notice” has the meaning set forth in Section 1.3.
 
“Regulatory Change” has the meaning set forth in Section 10.2(a)Reduction
Notice” means a Same-Day Reduction Notice or a Standard Reduction Notice.
 
“Reinvestment” has the meaning set forth in Section 2.2.
 
“Regulatory Change” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation (including
Regulation D) or treaty or in the administration, interpretation, implementation
or application thereof by any Governmental Authority or (c) the making or
issuance of any request, rule, guideline or directive (whether or not having the
force of law) by any Governmental Authority; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, including without limitation, any publications addressing
the liquidity coverage ratio (“LCR”) or the supplementary leverage ratio
(“SLR”),  shall in each case be deemed to be a “Regulatory Change”, regardless
of the date enacted, adopted or issued.
 
“Related CP Issuer” means, with respect to any Conduit, an Affiliate of such
Conduit that issues Commercial Paper to fund advances made to such Conduit, the
proceeds of which are used by such Conduit to fund or maintain Purchaser
Interests hereunder.
 
“Related Security” means, with respect to any Receivable:
 
(i)           all of the applicable Originator’s interest in the inventory and
goods (including returned or repossessed inventory or goods), if any, the sale,
financing or lease of which by the applicable Originator gave rise to such
Receivable, and all insurance contracts with respect thereto,
 
(ii)           all other security interests or liens and property subject
thereto from time to time, if any, purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable,
 
(iii)           all guaranties, letters of credit, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the Contract related to
such Receivable or otherwise,
 
(iv)           all service contracts and other contracts and agreements
associated with such Receivable,
 
(v)           all Records related to such Receivable,
 
(vi)           all of Seller’s right, title and interest in, to and under the
Receivables Sale Agreement in respect of such Receivable , and
 
(vii)           all proceeds of any of the foregoing.
 
“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.
 
“Report” means each Monthly Report, Weekly Report and Daily Report.
 
“Required PurchasersFinancial Institutions” means (a) at any time there are two
or fewer Purchasers, all PurchasersFinancial Institutions, all of the Financial
Institutions, and (b) at all other times, the PurchasersFinancial Institutions
with Commitments in excess of 66-2/3% of the aggregate of all Commitments.
 
“Required Rating” has the meaning set forth in Section 10.2(c).
 
“Reserve Floor” means, for any Fiscal Month, the product of the Reserve Floor
Percentage for such Fiscal Month multiplied by the Net Eligible Receivables
Balance as of the last day of the Fiscal Month then most recently ended.
 
“Reserve Floor Percentage” means, for Fiscal Month, the sum (expressed as a
percentage) of (a) 20% plus (b) the product of the average of the Dilution
Ratios for the twelve (12) Fiscal Months then most recently ended and the
Dilution Horizon Ratio, in each case, as of the last day of the Fiscal Month
then most recently ended, plus (c) the Yield Reserve, plus (d) the Servicing
Reserve.
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its successors.
 
“Sale and Leaseback Transaction” means any sale or other transfer of any asset
by a Person with the intent to lease such asset as lessee.
 
“Same-Day Commitment” means the amount set forth on Schedule A hereto opposite
Wells Fargo’s name under the column entitled “Same-Day Commitment.”
 
“Same-Day Purchase Notice” has the meaning set forth in Section 1.1(a).
 
“Same-Day Purchaser Interest” means a Purchaser Interest sold to Wells Fargo
pursuant to ­Section 1.1(a)(i).
 
“Same-Day Reduction Notice” has the meaning set forth in Section 1.1(b).
 
“Sanctioned Country” means, at any time, a country subject to a sanctions
program identified on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.or territory which is the subject or
target of any Sanctions, including, without limitation, as of the date hereof,
Cuba, Crimea (Ukraine), Iran, Sudan, Syria and North Korea.
 
“Sanctioned Person” means, at any time, (a) aany Person named on the list of
“Specially Designated Nationals and Blocked Persons”currently the subject or the
target of any Sanctions, including any Person listed in any Sanctions-related
list of designated Persons maintained by OFAC or the U.S. Department of State,
available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets ControlOFAC.
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time (a) by the US government, including
those administered by OFAC, the US State Department, the US Department of
Commerce or the US Department of the Treasury, (b) by the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom, or (c) by other relevant sanctions authorities to the extent compliance
with the sanctions imposed by such other authorities would not entail a
violation of applicable law.
 
“Seller” has the meaning set forth in the preamble to this Agreement.
 
“Seller Parties” has the meaning set forth in the preamble to this Agreement.
 
“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.
 
“ServicerServicing Reserve” means, on any date, an amount equal to 0.75%for any
Fiscal Month, the product of the Servicing Reserve Percentage for such Fiscal
Month multiplied by the Net Eligible Receivables Balance as of the close of
business of the Servicer on such datelast day of the Fiscal Month then most
recently ended.
 
“Servicing Reserve Percentage” means, on any date, the product (expressed as a
percentage) of (a) 1% multiplied by (b) a fraction, the numerator of which is
the highest Days Sales Outstanding for the most recent 12 months and denominator
of which is 360.
 
“Servicing Fee” has the meaning set forth in Section 8.6.
 
“Settlement Date” means (A) the Business Day following receipt of each Daily
Report or Weekly Report (as applicable) and (B) each Monthly Settlement Date.
 
“Settlement Period” means, (A) in respect of each Purchaser Interest of (i) the
Conduits and (ii) the Financial Institutions in the Wells Fargo Purchaser Group,
the immediately preceding Accrual Period, and (B) in respect of each Purchaser
Interest of the Financial Institutions (other than the Financial Institutions in
the Wells Fargo Purchaser Group), the entire Tranche Period of such Purchaser
Interest.
 
“Software Spectrum Government Receivable” means any indebtedness or obligations
owed by the federal government of the United States (or any governmental
subdivision or agency thereof) to the Software Spectrum division of Insight
Direct USA, Inc. (formerly Software Spectrum, Inc., a Delaware corporation).
 
“Specified Indebtedness” has the meaning set forth in Section 9.1(c).
 
“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of the Credit Agreement.
 
“Standard Commitment” means the amount set forth on Schedule A hereto opposite
each Financial Institution’s name under the column entitled “Standard
Commitment.”
 
“Standard Purchase Notice” has the meaning set forth in Section 1.2(a).
 
“Standard Purchaser Interest” means a Purchaser Interest sold to the Agent for
the benefit of both Purchaser Groups pursuant to Section 1.2(a)(i).
 
“Standard Reduction Notice” has the meaning set forth in Section 1.2(b).
 
“Stated Termination Date” means June 23[__], 20172019 or such later date to
which the Stated Termination Date may be extended in accordance with Section
12.3.
 
“Subsidiary” means any subsidiary of Insight; provided, that Persons that would
be required in accordance with GAAP to be consolidated with Insight, but which
are not otherwise controlled by Insight shall be “Subsidiaries” hereunder solely
for the purpose of making calculations under Section 9.1(l) and (m) hereof, but
shall not be “Subsidiaries” hereunder for purposes of any representation,
warranty or other covenant hereunder.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Insight or the
Subsidiaries shall be a Swap Agreement.
 
“Termination Date” has the meaning set forth in Section 2.2.
 
“Termination Percentage” has the meaning set forth in Section 2.2.
 
“Terminating PurchaserFinancial Institution” has the meaning set forth in
Section 12.3(a).
 
 “Top Four Concentration Limit” means, at any time, for the Top Four Obligors,
an amount equal to the aggregate Outstanding Balance of all Eligible Receivables
at such time multiplied by 15.0%.
 
“Top Four Obligors” means the four Non-Investment Grade Obligors which, among
all other Non-Investment Grade Obligors, have originated the highest Outstanding
Balance of Receivables at such time.
 
“Terminating Tranche” has the meaning set forth in Section 4.3(b).
 
“Test Period” means each period of four consecutive Fiscal Quarters of Insight
then most recently ended.
 
“Total Commitment” means (a) for Wells Fargo, an amount equal to the sum of its
Standard Commitment plus its Same-Day Commitment, and (b) for any other
Financial Institution, an amount equal to such other Financial Institution’s
Standard Commitment.
 
“Total Leverage Ratio” means, as of the last day of any Fiscal Quarter of
Insight, the ratio of Consolidated Funded Indebtedness at such time to Adjusted
Consolidated EBITDA for the four Fiscal Quarter period then most recentlyTest
Period ended on such day.
 
“Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution (other than a Financial Institution in the Wells Fargo
Purchaser Group), including any Purchaser Interest or undivided interest therein
which has been assigned to a Financial Institution pursuant to the Liquidity
Agreement:
 
(a)           if Yield for such Purchaser Interest is calculated on a basis of
the “LIBO Rate”, a period of one month or such other period as may be mutually
agreeable to the applicable Managing Agent and Seller, commencing on a Business
Day selected by Seller or the applicable Managing Agent pursuant to this
Agreement.  Regardless of duration, each Tranche Period shall end on the day in
the applicable succeeding month which corresponds numerically to the beginning
day of such Tranche Period, provided, however, that if there is no such
numerically corresponding day in such succeeding month, such Tranche Period
shall end on the last Business Day of such succeeding month.
 
(b)           if Yield for such Purchaser Interest is calculated on a basis of
the Alternate Base Rate, a period commencing on a Business Day selected by the
applicable Managing Agent; provided no such period shall exceed one month.
 
If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
in the case of Tranche Periods corresponding to the LIBO Rate, that if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day.  In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date.  The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the applicable Managing Agent.
 
“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, the Collection Account Agreement, the
Intercreditor Agreement, anythe Fee LetterLetters, the Performance Undertaking,
the Subordinated Note (as defined in the Receivables Sale Agreement) and all
other instruments, documents and agreements executed and delivered in connection
herewith.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
 
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 
“Unused Commitment” means, with respect to any PurchaserFinancial Institution at
any time, such Purchaser’sFinancial Institution’s Total Commitment at such time
minus such Purchaser’sFinancial Institution’s Purchaser Group’s aggregate
Capital outstanding at such time.
 
“Vendor Trade Programs” means those certain inventory finance transactions from
time to time entered into by Insight or its Affiliates with IBM Credit
Corporation or its Affiliates, Hewlett Packard Corporation or its Affiliates or
any other Person reasonably acceptable to the Agent.
 
“Weekly Report” means a report, in substantially the form of Exhibit IX hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
clause (i) of Section 8.5.
 
“Wells Fargo” means Wells Fargo Bank, National Association.
 
“Wells Fargo Group” means a Purchaser Group consisting of Wells Fargo,
individually and as its own Managing Agent.
 
“WM Receivable” means a Receivable which arises under a Contract relating to the
provision by an Originator of warranty or maintenance services to an Obligor.
 
“Yield” means, for each Purchaser Interest for each day elapsed during such
Accrual Periodof a Financial Institution, an amount equal to the product of the
Discount Rate multiplied by the Capital of such Purchaser Interest for each day
elapsed during such Tranche Period (or, in the case of the Financial
Institutions in the Wells Fargo Purchaser Group, such Accrual Period),
annualized on a 360- day basis.
 
“Yield Reserve” means, on any date, an amount equal to 0.75%for any Fiscal
Month, the product of the Yield Reserve Percentage for such Fiscal Month
multiplied by the Net Eligible Receivables Balance as of the close of business
of the Servicer on such datelast day of the Fiscal Month then most recently
ended.
 
“Yield Reserve Percentage” means, for any Fiscal Month, the product (expressed
as a percentage) of (i) 1.5, times (ii) the Alternate Base Rate as of the last
day of the Fiscal Month then most recently ended times a fraction, the numerator
of which is the highest Days Sales Outstanding for the most recent 12 months and
denominator of which is 360.
 
All terms used in Article 9 of the UCC in the State of Illinois, and not
specifically defined herein, are used herein as defined in such Article
9.  Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if Insight notifies the Agent that Insight and
Seller request an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Agent notifies Insight and Seller
that the Required PurchasersFinancial Institutions request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
 


 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT IIII-A
 
FORM OF SAME-DAY PURCHASE NOTICE
 
[Date]
 
Wells Fargo Bank, National Association, individually and as Agent
1100 Abernathy Rd., N.E.
Suite 15001600
Atlanta, GA  30328-5657
Attn:  Ryan Tozier
Email:  ryan.tozier@wellsfargo.com




Re:  SAME-DAY PURCHASE NOTICE
Ladies and Gentlemen:
 
Reference is hereby made to the Receivables Purchase Agreement, dated as of
December 31, 2002 by and among Insight Receivables, LLC, an Illinois limited
liability company (the “Seller”), Insight Enterprises, Inc., as Servicer, the
Purchasers and Managing Agents from time to time party thereto and Wells Fargo
Bank, National Association, as successor Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”).  Capitalized terms used herein shall have the meanings assigned to
such terms in the Receivables Purchase Agreement.
 
Wells Fargo is hereby notified of the following Incremental Purchase:
 
Type of Purchase:
Same-Day Purchaser Interest
Purchase Price:
$                                                                 
Date of Purchase:
Today
Requested Rate:
LMIR



 
Please wire-transfer the Purchase Price in immediately available funds to the
Facility Account:
 
[Account Name]
[Account No.]
[Bank Name & Address]
[ABA #]
Reference: Insight Receivables, LLC
Telephone advice to: [Name] @ tel. no. ( )
 
In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), Seller hereby certifies that the following
statements are true on the date hereof, and will be true on the Purchase Date
(before and after giving effect to the proposed Incremental Purchase):
 
1.
The representations and warranties of Seller set forth in Section 5.1 of the
Receivables Purchase Agreement are true and correct on and as of the Purchase
Date as though made on and as of such date;

 
2.
No event has occurred and is continuing, or would result from the proposed
Incremental Purchase, that will constitute an Amortization Event or a Potential
Amortization Event;

 
3.
The Facility Termination Date has not occurred;

 
4.
The aggregate of all Purchaser Interests does not exceed in the aggregate 100%,
the aggregate Capital of all Same-Day Purchaser Interests does not exceed the
Same-Day Commitment, and the aggregate Capital of all Standard Purchaser
Interests does not exceed the sum of the Standard Commitments; and

 
5.
The amount of aggregate Capital under the Standard Commitment is $_________ and,
after giving effect to the Incremental Purchase to be made on the Purchase Date,
the aggregate Capital under the Same-Day Commitment will be $______________.

 
Very truly yours,
 


 
INSIGHT RECEIVABLES, LLC
 
By:_____________________________
Name:
Title:
 


 


 


 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT II-B
 
FORM OF STANDARD PURCHASE NOTICE
 
[Date]
 
PNCWells Fargo Bank, National Association, individually and as Agent
1100 Abernathy Rd., N.E.
Suite 1600
Atlanta, GA  30328
Attention:  Ryan Tozier
Email:  ryan.tozier@wellsfargo.com




The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, individually and as a
Managing Agent for Gotham
225 Fifth1251 Avenue, Floor 4 of the Americas
Pittsburgh, PA  15222
Attn:  Michael Ferragonio
New York, New York 10020-1104  USA
Attention: Securitization Group,
Email:  Securitization_reporting@us.mufg.jp; rhurst@us.mufg.jp




 
Re:    STANDARD PURCHASE NOTICE

Ladies and Gentlemen:
 
Reference is hereby made to the Receivables Purchase Agreement, dated as of
December 31, 2002 by and among Insight Receivables, LLC, an Illinois limited
liability company (the “Seller”), Insight Enterprises, Inc., as Servicer, the
Purchasers and Managing Agents from time to time party thereto and Wells Fargo
Bank, National Association, as successor Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”).  Capitalized terms used herein shall have the meanings assigned to
such terms in the Receivables Purchase Agreement.
 
The Agent is hereby notified of the following Incremental Purchase:
 
Type of Purchase:
Standard Purchaser Interest
Purchase Price:
$____________________________________
Date of Purchase:
____________________________________
Requested Rate:
LIBO Rate [CP/LMIR]



 
Please wire-transfer your respective Purchaser Group’s Standard Pro Rata Share
of the Purchase Price in immediately available funds to the Facility Account:
 
[Account Name]
[Account No.]
[Bank Name & Address]
[ABA #]
Reference: Insight Receivables, LLC
Telephone advice to: [Name] @ tel. no. ( )
 
Please advise [Name] and telephone no. (   ) _________________ if your related
Conduit will not be making this purchase].
 
In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), Seller hereby certifies that the following
statements are true on the date hereof, and will be true on the Purchase Date
(before and after giving effect to the proposed Incremental Purchase):
 
1.
theThe representations and warranties of Seller set forth in Section 5.1 of the
Receivables Purchase Agreement are true and correct on and as of the Purchase
Date as though made on and as of such date;

 
2.
noNo event has occurred and is continuing, or would result from the proposed
Incremental Purchase, that will constitute an Amortization Event or a Potential
Amortization Event;

 
3.
theThe Facility Termination Date has not occurred, the Aggregate Capital does
not exceed the Purchase Limit and the aggregate Purchaser Interests do not
exceed 100%; and

 
4.
The aggregate of all Purchaser Interests does not exceed in the aggregate 100%,
the aggregate Capital of all Same-Day Purchaser Interests does not exceed the
Same-Day Commitment, and the aggregate Capital of all Standard Purchaser
Interests does not exceed the sum of the Standard Commitments; and

 
45.
theThe amount of Aggregateaggregate Capital under the Same-Day Commitment is
$_________ and, after giving effect to the Incremental Purchase to be made on
the Purchase Date, the aggregate Capital under the Standard Commitment will be
$______________.

 
Very truly yours,
 


 
INSIGHT RECEIVABLES, LLC
 
By:________________________________
Name:
Title:


 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT II-C
 
FORM OF SAME-DAY REDUCTION NOTICE
 
[Date]
 
Wells Fargo Bank, National Association, individually and as Agent
1100 Abernathy Rd., N.E.
Suite 1600
Atlanta, GA  30328
Attn:  Ryan Tozier
Email:  ryan.tozier@wellsfargo.com


Re:  SAME-DAY REDUCTION NOTICE
Ladies and Gentlemen:
 
Reference is hereby made to the Receivables Purchase Agreement, dated as of
December 31, 2002 by and among Insight Receivables, LLC, an Illinois limited
liability company (the “Seller”), Insight Enterprises, Inc., as Servicer, the
Purchasers and Managing Agents from time to time party thereto and Wells Fargo
Bank, National Association, as successor Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”).  Capitalized terms used herein shall have the meanings assigned to
such terms in the Receivables Purchase Agreement.
 
Wells Fargo is hereby notified of the following Same-Day Reduction:
 
Type of Reduction:
Same-Day Reduction
Amount:
$_______________________________
Proposed Same-Day Reduction Date:
Today



 
In connection with the Same-Day Reduction to be made on the above listed
“Proposed Same-Day Reduction Date, Seller hereby certifies that the following
statements are true on the date hereof:
 
1.
The aggregate of all Purchaser Interests does not exceed 100%, the aggregate
Capital of all Same-Day Purchaser Interests does not exceed the Same-Day
Commitment, and the aggregate Capital of all Standard Purchaser Interests does
not exceed the sum of the Standard Commitments; and

 
2.
The amount of aggregate Capital under the Standard Commitment is $_________ and,
after giving effect to the Same-Day Reduction to be made on the Same-Day
Reduction Date, the aggregate Capital under the Same-Day Commitment will be
$______________.

 
Very truly yours,
 


 


 
INSIGHT RECEIVABLES, LLC
 
By:           
Name:
Title:By:_____________________________
Name:
Title:
 


 


 


 


 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT II-D
 
FORM OF STANDARD REDUCTION NOTICE
 
[Date]
 
Wells Fargo Bank, National Association, individually and as Agent
1100 Abernathy Rd., N.E.
Suite 1600
Atlanta, GA  30328
Attention:  Ryan Tozier
Email:  ryan.tozier@wellsfargo.com




The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, individually and as a
Managing Agent for Gotham
1251 Avenue of the Americas
New York, New York 10020-1104  USA
Attention: Securitization Group,
Email:  Securitization_reporting@us.mufg.jp; rhurst@us.mufg.jp




 
Re:  STANDARD REDUCTION NOTICE

Ladies and Gentlemen:
 
Reference is hereby made to the Receivables Purchase Agreement, dated as of
December 31, 2002 by and among Insight Receivables, LLC, an Illinois limited
liability company (the “Seller”), Insight Enterprises, Inc., as Servicer, the
Purchasers and Managing Agents from time to time party thereto and Wells Fargo
Bank, National Association, as successor Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”).  Capitalized terms used herein shall have the meanings assigned to
such terms in the Receivables Purchase Agreement.
 
The Agent is hereby notified of the following Standard Reduction:
 
Type of Reduction:
Standard Reduction
Aggregate Standard Reduction Amount:
$___________________________________
Wells’ Pro Rata Share
$___________________________________
BTMU/Gotham Pro Rata Share:
$___________________________________
Proposed Date of Standard Reduction:
___________________________________



 
In connection with the Standard Reduction to be made on the above listed
Proposed Date of Standard Reduction, Seller hereby certifies that the following
statements are true on the date hereof, and will be true on the Proposed Date of
Standard Reduction (before and after giving effect to the proposed Standard
Reduction:
 
1.
The aggregate of all Purchaser Interests does not exceed in the aggregate 100%,
the aggregate Capital of all Same-Day Purchaser Interests does not exceed the
Same-Day Commitment, and the aggregate Capital of all Standard Purchaser
Interests does not exceed the sum of the Standard Commitments; and

 
2.
The amount of aggregate Capital under the Same-Day Commitment is $_________ and,
after giving effect to the Standard Reduction to be made on the Proposed
Standard Reduction Date the aggregate Capital under the Standard Commitment will
be $______________, of which $___________ will be outstanding from Wells and
$_______________ will be outstanding from [Gotham/the Gotham Group].

 
Very truly yours,
 


 
INSIGHT RECEIVABLES, LLC
 
By:__________________________________
Name:
Title:


 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT III
 
PLACES OF BUSINESS OF THE SELLER PARTIES;
LOCATIONS OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)
ORGANIZATIONAL IDENTIFICATION NUMBER(S)
 


 
Places of Business and Location of Records:


Insight Receivables, LLC
444 Scott Drive
Bloomingdale, IL 60108
(Prior to 11/2014)
2250 Pinehurst Boulevard, Suite 200
Addison, IL 60101
(After 11/2014)




Illinois Organizational Number: 0082933-1


FEIN: 43-1988544


Places of Business and Location of Records:


Insight Enterprises, Inc.
6820 South Harl Avenue
Tempe, Arizona 85283


Delaware Organizational Number:  2264818


FEIN:  86-0766246






 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT IV
 
NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS
 




 
Collection Bank
Lock-Box
Related Collection Account
JPMorgan Chase Bank, N.A.
731071
816378541
JPMorgan Chase Bank, N.A.
731069
816338339
JPMorgan Chase Bank, N.A.
731072
816365761
JPMorgan Chase Bank, N.A.
N/A
640088456



 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT V-A
 
FORM OF MONTHLY COMPLIANCE CERTIFICATE
To:
Wells Fargo Bank, National Association, individually and as Agent
1100 Abernathy Rd., N.E.
Suite 15001600
Atlanta, GA  30328-5657
Attn:  Ryan Tozier


PNC Bank, National Association
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
225 Fifth1251 Avenue, Floor 4 of the Americas
Pittsburgh, PA  15222
 Attn:  Michael Ferragonio
New York, New York 10020-1104  USA
Attention: Securitization Group,
Email:  Securitization_reporting@us.mufg.jp


This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement dated as of December 31, 2002 among Insight Receivables, LLC
(the “Seller”), Insight Enterprises, Inc. (the “Servicer”), the Purchasers and
Managing Agents from time to time party thereto and Wells Fargo Bank, National
Association, as successor Agent for such Purchasers (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”).
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.           I am the duly elected [______________] of Seller.
 
2.           I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Seller and its Subsidiaries during the accounting period
covered by the attached financial statements.
 
3.           The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Amortization Event or Potential Amortization Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in paragraph 5 below.
 
4.           Schedule I attached hereto sets forth financial data and
computations evidencing the compliance with Section 9.1(g) of the Agreement, all
of which data and computations are true, complete and correct.
 
5.           Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Seller has taken, is taking, or
proposes to take with respect to each such condition or event:
 

     



 


 
 
 

--------------------------------------------------------------------------------

 


The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this
____________________Certificate in support hereof, are made and deliverd this
____________________ day of ____. _____.
 


 
INSIGHT RECEIVABLES, LLC
 
___________________________________
Name:
Title:
 


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE I TO COMPLIANCE CERTIFICATE
 
Schedule of Compliance as of __________, ____ with Section ___ of the
Agreement.  Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.
 
This schedule relates to the month ended:  ________
 


 


 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT V-B
FORM OF QUARTERLY COMPLIANCE CERTIFICATE
To:
Wells Fargo Bank, National Association, individually and as Agent
1100 Abernathy Rd., N.E.
Suite 1500
Atlanta, GA  30328-5657
Attn:  Ryan Tozier


PNC Bank, National Association
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
225 Fifth1251 Avenue, Floor 4 of the Americas
Pittsburgh, PA  15222
 Attn:  Michael Ferragonio
New York, New York 10020-1104  USA
Attention: Securitization Group,
Email:  Securitization_reporting@us.mufg.jp




This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement dated as of December 31, 2002 among Insight Receivables, LLC
(the “Seller”), Insight Enterprises, Inc. (the “Servicer”), the Purchasers from
time to time party thereto and Wells Fargo Bank, National Association, as
successor agent for such Purchasers (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”).
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
6.           I am the duly elected [______________] of Seller.
 
7.           I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Seller and its Subsidiaries during the accounting period
covered by the attached financial statements.
 
8.           The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Amortization Event or Potential Amortization Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in paragraph 5 below.
 
9.           Schedule I attached hereto sets forth financial data and
computations evidencing the compliance with Sections 9.1(l), (m) and (n) of the
Agreement, all of which data and computations are true, complete and correct.
 
10.           Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which Seller has taken, is taking, or
proposes to take with respect to each such condition or event:
 

     



 


 


 
 
 

--------------------------------------------------------------------------------

 


The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this        day of
                 ,         .
 


 
INSIGHT RECEIVABLES, LLC
 
___________________________________
Name:
Title:
 


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE I TO COMPLIANCE CERTIFICATE
 
Schedule of Compliance as of __________, ____ with Sections _________________ of
the Agreement.  Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.
 


 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT VI
FORM OF COLLECTION ACCOUNT AGREEMENT1
[On letterhead of Originator]
______, ______
 
[Lock-Box Bank/Concentration Bank/Depositary Bank]
 
 
Re:
[Name of Originator]

Ladies and Gentlemen:
 
 
Reference is hereby made to each of the departmental post office boxes listed on
Schedule I hereto (each a, “Lock-Box”) of which you have exclusive control for
the purpose of receiving mail and processing payments therefrom pursuant to that
certain [name of lock-box agreement) between you and the undersigned (the
“Company”) dated  (the “Agreement”).  You hereby confirm your agreement to
perform the services described therein.  Among the services you have agreed to
perform therein, is to endorse all checks and other evidences of payment
received in each of the Lock-Boxes, and credit such payments to the Company’s
checking account no. __________________________________ maintained with you in
the name of the Company (the “Lock-Box Account”).
 
The Company hereby informs you that pursuant to that certain Receivables Sale
Agreement, dated as of ______ __, ___ between the Company and [Seller] (the
“Seller”), the Company has transferred all of its right, title and interest in
and to, and exclusive ownership and control of, the Lock-Box and the Lock-Box
Account to Seller.  The Company and Seller hereby request that the name of the
Lock-Box Account be changed to “Insight Receivables, LLC”
 
The Company and Seller hereby irrevocably instruct you, and you hereby agree,
that upon receiving notice from Wells Fargo Bank, National Association (“Wells
Fargo”) in the form attached hereto as Annex A: (i) the name of the Lock-Box
Account will be changed to Wells Fargo for itself and as agent (or any designee
of Wells Fargo) and Wells Fargo will have exclusive ownership of and access to
the Lock-Box and the Lock-Box Account, and neither the Company, Seller, nor any
of their respective affiliates will have any control of the Lock-Box or the
Lock-Box Account or any access thereto, (ii) you will either continue to send
the funds from the Lock-Box to the Lock-Box Account, or will redirect the funds
as Wells Fargo may otherwise request, (iii) you will transfer monies on deposit
in the Lock-Box Account, at any time, as directed by Wells Fargo, (iv) all
services to be performed by you under the Agreement will be performed on behalf
of Wells Fargo, and (v) all correspondence or other mail which you have agreed
to send to the Company or Seller will be sent to Wells Fargo at the following
address:
 
Wells Fargo Bank, National Association
1100 Abernathy Rd., N.E.
Suite 15001600
Atlanta, GA  30328-5657
Attn:  Ryan Tozier




Moreover, upon such notice, Wells Fargo for itself and as agent will have all
rights and remedies given to the Company (and Seller, as the Company’s assignee)
under the Agreement.  Seller agrees, however, to continue to pay all fees and
other assessments due thereunder at any time.
 
You hereby acknowledge that monies deposited in the Lock-Box Account or any
other account established with you by Wells Fargo for the purpose of receiving
funds from the Lock-Box are subject to the liens of Wells Fargo for itself and
as agent, and will not be subject to deduction, set-off, banker’s lien or any
other right you or any other party may have against the Company or Seller,
except that you may debit the Lock-Box Account for any items deposited therein
that are returned or otherwise not collected and for all charges, fees,
commissions and expenses incurred by you in providing services hereunder, all in
accordance with your customary practices for the charge back of returned items
and expenses.
 
THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.  This letter agreement may be executed in any number of
counterparts and all of such counterparts taken together will be deemed to
constitute one and the same instrument.
 
This letter agreement contains the entire agreement between the parties, and may
not be altered, modified, terminated or amended in any respect, nor may any
right, power or privilege of any party hereunder be waived or released or
discharged, except upon execution by all parties hereto of a written instrument
so providing.  In the event that any provision in this letter agreement is in
conflict with, or inconsistent with, any provision of the Agreement, this letter
agreement will exclusively govern and control.  Each party agrees to take all
actions reasonably requested by any other party to carry out the purposes of
this letter agreement or to preserve and protect the rights of each party
hereunder.

_____________________________
 
1           Before using this form, check with the Law Department to determine
whether the applicable Purchaser has agreed to an alternative form.
 
 
 
 
 

--------------------------------------------------------------------------------

 


Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below.  This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.
 
Very truly yours,
 
[ORIGINATOR]
 
By:_________________________________
Name:
Title:
 
INSIGHT RECEIVABLES, LLC
 
By:_________________________________
Name:
Title:
 
Acknowledged and agreed to
this ___ day of ____
 
[COLLECTION BANK]
 
By:____________________________________
Name:
Title:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent
 
By:____________________________________
Name:
Title:
 


 
 
 

--------------------------------------------------------------------------------

 


ANNEX A
FORM OF NOTICE
 
[On letterhead of Wells Fargo]
 
_______, _____
 
[Collection Bank/Depositary Bank/Concentration Bank]
 
 
Re:
[Originator/Insight Receivables, LLC]

 
Ladies and Gentlemen:
 
We hereby notify you that we are exercising our rights pursuant to that certain
letter agreement among [Originator], Insight Receivables, LLC, you and us, to
have the name of, and to have exclusive ownership and control of, account number
________________ (the “Lock-Box Account”) maintained with you, transferred to
us.  [Lock-Box Account will henceforth be a zero-balance account, and funds
deposited in the Lock-Box Account should be sent at the end of each day to
_____________.]  You have further agreed to perform all other services you are
performing under that certain agreement dated ________________ between you and
[Originator] on our behalf.
 
We appreciate your cooperation in this matter.
 
Very truly yours,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, (for itself and as Agent)
 
By:  ______________________________
Title:
 


 


 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT VII
 
FORM OF ASSIGNMENT AGREEMENT
 
THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the ___ day of ____________, ____, by and between _____________________
(“Assignor”) and __________________ (“Assignee”).
 
PRELIMINARY STATEMENTS
 
A.           This Assignment Agreement is being executed and delivered in
accordance with Section 12.1(b) of that certain Receivables Purchase Agreement
dated as of December 31, 2002 by and among Insight Receivables, LLC, as Seller,
Insight Enterprises, Inc., as Servicer, the Purchasers from time to time party
thereto and Wells Fargo Bank, National Association, as successor Agent (as
amended, modified or restated from time to time, the “Purchase
Agreement”).  Capitalized terms used and not otherwise defined herein are used
with the meanings set forth or incorporated by reference in the Purchase
Agreement.
 
B.           Assignor is a Purchaser[Conduit/Financial Institution] party to the
Purchase Agreement, and Assignee wishes to become a Purchaser[Conduit/Financial
Institution] thereunder; and
 
C.           Assignor is selling and assigning to Assignee an undivided
____________% (the “Transferred Percentage”) interest in all of Assignor’s
rights and obligations under the Purchase Agreement and the Transaction
Documents, including, without limitation, Assignor’s [Same-Day and Standard]
Commitment[s] and (if applicable) the Capital of Assignor’s Purchaser Interests
as set forth herein.
 
AGREEMENT
 
The parties hereto hereby agree as follows:
 
1.           The sale, transfer and assignment effected by this Assignment
Agreement shall become effective (the “Effective Date”) two (2) Business Days
(or such other date selected by the Agent in its sole discretion) following the
date on which a notice substantially in the form of Schedule II to this
Assignment Agreement (“Effective Notice”) is delivered by the Agent to the
PurchasersManaging Agents, Assignor and Assignee.  From and after the Effective
Date, Assignee shall be a Purchaser party to the Purchase Agreement for all
purposes thereof as if Assignee were an original party thereto and Assignee
agrees to be bound by all of the terms and provisions contained therein.
 
2.           If Assignor has no outstanding Capital under the Purchase
Agreement, on the Effective Date, Assignor shall be deemed to have hereby
transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and the Assignee shall be
deemed to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s [Same Day and Standard] Commitment[s] and
all rights and obligations associated therewith under the terms of the Purchase
Agreement, including, without limitation, the Transferred Percentage of
Assignor’s future funding obligations under Section 4.1 of the Purchase
Agreement.
 
3.           If Assignor has any outstanding Capital under the Purchase
Agreement, at or before 12:00 noon, local time of Assignor, on the Effective
Date Assignee shall pay to Assignor, in immediately available funds, an amount
equal to the sum of (i) the Transferred Percentage of the outstanding Capital of
Assignor’s Purchaser Interests (such amount, being hereinafter referred to as
the “Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s [Same-Day
and Standard] Commitment[s]and the Capital of Assignor’s Purchaser Interests (if
applicable) and all related rights and obligations under the Purchase Agreement
and the Transaction Documents, including, without limitation, the Transferred
Percentage of Assignor’s future funding obligations under Section 4.1 of the
Purchase Agreement.
 
4.           Concurrently with the execution and delivery hereof, Assignor will
provide to Assignee copies of all documents requested by Assignee which were
delivered to Assignor pursuant to the Purchase Agreement.
 
5.           Each of the parties to this Assignment Agreement agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Assignment Agreement.
 
6.           By executing and delivering this Assignment Agreement, Assignor and
Assignee confirm to and agree with each other, the Agent and the Purchasers as
follows:  (a) other than the representation and warranty that it has not created
any Adverse Claim upon any interest being transferred hereunder, Assignor makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by any other Person in or in
connection with the Purchase Agreement or the Transaction Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of Assignee, the Purchase Agreement or any other instrument or document
furnished pursuant thereto or the perfection, priority, condition, value or
sufficiency of any collateral; (b) Assignor makes no representation or warranty
and assumes no responsibility with respect to the financial condition of Seller,
any Obligor, any Seller Affiliate or the performance or observance by Seller,
any Obligor, any Seller Affiliate of any of their respective obligations under
the Transaction Documents or any other instrument or document furnished pursuant
thereto or in connection therewith; (c) Assignee confirms that it has received a
copy of the Purchase Agreement and copies of such other Transaction Documents,
and other documents and information as it has requested and deemed appropriate
to make its own credit analysis and decision to enter into this Assignment
Agreement; (d) Assignee will, independently and without reliance upon the Agent,
Seller or any other Purchaser and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Purchase Agreement and the Transaction
Documents; (e) Assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers under the Transaction Documents
as are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto; and (f) Assignee agrees that it will perform
in accordance with their terms all of the obligations which, by the terms of the
Purchase Agreement and the other Transaction Documents, are required to be
performed by it as a Purchaser.
 
7.           Each party hereto represents and warrants to and agrees with the
Agent that it is aware of and will comply with the provisions of the Purchase
Agreement, including, without limitation, Sections 4.1 and 13.1 thereof.
 
8.           Schedule I hereto sets forth the revised [Same-Day and Standard]
Commitment[s] of Assignor and the Commitment of Assignee, as well as
administrative information with respect to Assignee.
 
9.           THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 


 


 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.
 
[ASSIGNOR]
 
By:____________________________
Title:
 
[ASSIGNEE]
 
By:____________________________
Title:


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE I TO ASSIGNMENT AGREEMENT
 
LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS
 
Date: _______________, ____
 
Transferred Percentage:                                           ________%
 

 
A-1
A-2
A-3
A-4
B-1
B-2
Assignor
Standard Commitment (prior to giving effect to the Assignment Agreement)
Standard Commitment (after giving effect to the Assignment Agreement)
Same-Day Commitment (prior to giving effect to the Assignment Agreement)
Same-Day Commitment (after giving effect to the Assignment Agreement)
Outstanding Capital
(if any)
Ratable Share of Outstanding Capital
                 
A-2
A-3
A-4
B-1
B-2
Assignee
 
Standard Commitment (after giving effect to the Assignment Agreement)
 
Same-Day Commitment (after giving effect to the Assignment Agreement)
Outstanding Capital
(if any)
Ratable Share of Outstanding Capital
             

 
Address for Notices
________________
________________
Attention:
Phone:
Fax:
 


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE II TO ASSIGNMENT AGREEMENT


EFFECTIVE NOTICE
 
TO:
________________________, Assignor

________________________
________________________
________________________
 
TO:
________________________, Assignee

________________________
________________________
________________________
 
The undersigned, as Agent under the Receivables Purchase Agreement dated as of
December 31, 2002 by and among Insight Receivables, LLC, an Illinois limited
liability company, Insight Enterprises, Inc., as Servicer, the Purchasers and
Managing Agents from time to time party thereto and Wells Fargo Bank, National
Association, as successor Agent hereby acknowledges receipt of executed
counterparts of a completed Assignment Agreement dated as of ____________, ____
between __________________, as Assignor, and __________________, as
Assignee.  Terms defined in such Assignment Agreement are used herein as therein
defined.
 
Pursuant to such Assignment Agreement, you are advised that the Effective Date
will be ______________, ____.
 


 


 
 
 

--------------------------------------------------------------------------------

 


[3.           Pursuant to such Assignment Agreement, the Assignee is required to
pay $____________ to Assignor at or before 12:00 noon (local time of Assignor)
on the Effective Date in immediately available funds.]
 
Very truly yours,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Agent
 
By:___________________________
Title:__________________________
 

 
[PURCHASER], as a Purchaser

 
By:__________________________

Title:_________________________




 
 
 

--------------------------------------------------------------------------------

 




EXHIBIT VIII
 
CREDIT AND COLLECTION POLICY
 
 
Attached.
 
 

 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT IX
 
FORM OF WEEKLY REPORT
 
 
Attached
 
 
 


 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT X
 
FORM OF MONTHLY REPORT
 
 
Attached
 


 


 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT XI
SPECIAL CONCENTRATION LIMITS
 
For any Obligor, at any time, an amount equal to (i) the Outstanding Balance of
Eligible Receivables at such time multiplied by (ii) the highest applicable
“Special Concentration Percentage” determined by reference to such Obligor’s
long-term, senior unsecured rating at such time as set forth below:
 
At any time the long-term, senior unsecured debt of such Obligor is rated:
 
Special Concentration Percentage:
AA- or higher by S&P and Aa3 or higher by Moody’s
15%
 
A+ or higher by S&P and A12 or higher by Moody’s
 
11.2512%
BBB-BBB+ or higher by S&P and
Baa31 or higher by Moody’s
 
7.5010%
BBB- or higher by S&P and Baa3 or higher by Moody’s
8%
 
Less than BBB- or unrated by S&P or S&P has withdrawn its rating on such debt or
less than Baa3 or unrated by Moody’s or Moody’s has withdrawn its rating on such
debt
 
5.005%

 

 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT XII
 
FORM OF DAILY REPORT
 
(Attached)
 




 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT XIII
 
FORM OF JOINDER AGREEMENT
 
Reference is hereby made to the Receivables Purchase Agreement, dated as of
December 31, 2002 by and among Insight Receivables, LLC, an Illinois limited
liability company (the “Seller”), Insight Enterprises, Inc., as Servicer, the
Purchasers and Managing Agents from time to time party thereto, and Wells Fargo
Bank, National Association, as successor Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Receivables Purchase
Agreement”).  To the extent not defined herein, capitalized terms used herein
have the meanings assigned to such terms in the Receivables Purchase Agreement.
 
__________________ (the “New Purchaser”), Seller, the Servicer and the Agent
agree as follows:
 
1.           Pursuant to Section 12.6 of the Agreement, Seller has requested
that the New Purchaser agree to become a “Purchaser” under the Agreement.
 
2.           The effective date (the “Effective Date”) of this Joinder Agreement
shall be the later of (i) the date on which a fully executed copy of this
Joinder Agreement is delivered to the Agent and (ii) the date of this Joinder
Agreement.
 
3.           By executing and delivering this Joinder Agreement, the New
Purchaser confirms to and agrees with each other party to the Agreement that
(i) it has received a copy of the Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Joinder Agreement; (ii) it will, independently and
without reliance upon the Agent, the other Purchasers or any of their respective
Affiliates, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Agreement or any Transaction Document; (iii) it
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under the Agreement, the Transaction Documents and any
other instrument or document pursuant thereto as are delegated to the Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto and to enforce its respective rights and interests in and under the
Agreement, the Transaction Documents, the Receivables, the Related Security and
the Collections; (iv) it will perform all of the obligations which by the terms
of the Agreement and the Transaction Documents are required to be performed by
it as a Purchaser; (v) its address for notices shall be the office set forth
beneath its name on the signature pages of this Joinder Agreement; and (vi) it
is duly authorized to enter into this Joinder Agreement .
 
4.           On the Effective Date of this Joinder Agreement, the New Purchaser
shall join in and be a party to the Agreement and, to the extent provided in
this Joinder Agreement, shall have the rights and obligations of a Purchaser the
Receivables Purchase Agreement.
 
5.           This Joinder Agreement may be executed by one or more of the
parties on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
 
6.           This Joinder Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois.
 
IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written, such execution being made on Schedule I hereto.
 


 
[Remainder of page left intentionally blank]
 


 
 
 

--------------------------------------------------------------------------------

 


Schedule I
to
Joinder Agreement
 
Dated ______ __, 20__
 


 
The “Commitment” with respect to the New Purchaser is:
 
[New Purchaser]                             $[______________]
 




 
NEW PURCHASER:
[NEW PURCHASER]





By:_______________________
Name:
Title:
 
Address for notices:
[Address]
 
 


 
 
 

--------------------------------------------------------------------------------

 


Consented to this ___ day of ___________, 20__ by:
 
INSIGHT RECEIVABLES, LLC, as Seller
 


By:_______________________
     Name:
     Title:
 


 
INSIGHT ENTERPRISES, INC., as Servicer
 


By:_______________________
     Name:
     Title:
 


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent


By:_______________________
     Name:
     Title:
 


 
[SIGNATURE BLOCK FOR EACH PURCHASER]
 
   as a Purchaser
 


By:_______________________
Name:
Title:


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
 
SAME-DAY AND STANDARD COMMITMENTS
 
Purchaser Group
Conduit(s)
Financial Institution(s)
PurchaserManaging Agent
Same-Day Commitment
Standard Commitment
Group Total Commitment Limit
Gotham Purchaser Group
Gotham Funding Corporation
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
 
PNCThe Bank, National Association of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
n/a
$100,000,000
$90,000,000100,000,000
Wells Fargo Purchaser Group
N/A
Wells Fargo Bank, National Association
 
Wells Fargo Bank, National Association
$25,000,000
$125,000,000
$110,000,000150,000,000
TOTAL
$25,000,000
$225,000,000
$200,000,000250,000,000







 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE B
 
DOCUMENTS TO BE DELIVERED TO THE AGENT AND THE PURCHASERSMANAGING AGENTS
ON OR PRIOR TO THE INITIAL PURCHASE


Attached
 

 
 
 
 

--------------------------------------------------------------------------------

 




TABLE OF CONTENTS
 
Page
ARTICLE I PURCHASE ARRANGEMENTS
 
1
Section 1.1
 
Same-Day Purchase Facility.
 
1
Section 1.2
 
IncreasesStandard Purchase Facility.
 
2
Section 1.3
 
Payment Requirements
 
3
ARTICLE II PAYMENTS AND COLLECTIONS
 
23
Section 2.1
 
Payments.
 
23
Section 2.2
 
Collections Prior to Amortization.
 
34
Section 2.3
 
Collections Following Amortization
 
35
Section 2.4
 
Application of Collections.
 
45
Section 2.5
 
Payment Rescission..
 
46
Section 2.6
 
Maximum Purchaser Interests and Aggregate Capital.
 
46
Section 2.7
 
Clean UpClean-Up Call.
 
56
ARTICLE III [RESERVED]CP FUNDING
 
57
Section 3.1
 
CP Costs
 
7
Section 3.2
 
CP Costs Payments
 
7
Section 3.3
 
Calculation of CP Costs.
 
7
ARTICLE IV FINANCIAL INSTITUTION FUNDING
 
57
Section 4.1
 
Financial Institution Funding..
 
57
Section 4.2
 
Yield Payments.
 
58
Section 4.3
 
Selection and Continuation of Tranche Periods.
 
8
Section 4.4
 
[Reserved]
 
8
Section 4.34.5
 
Suspension of the LIBO Rate.
 
58
Section 4.6
 
Liquidity Agreement Fundings
 
9
ARTICLE V REPRESENTATIONS AND WARRANTIES
 
69
Section 5.1
 
Representations and Warranties of the Seller Parties
 
69
Section 5.2
 
Financial Institution Representations and Warranties
 
14
ARTICLE VI CONDITIONS OF PURCHASES
 
1014
Section 6.1
 
Conditions Precedent to Initial Incremental Purchase.
 
1014
Section 6.2
 
Conditions Precedent to All Purchases and Reinvestments
 
1015
ARTICLE VII COVENANTS
 
1116
Section 7.1
 
Affirmative Covenants of The Seller Parties.
 
1116
Section 7.2
 
Negative Covenants of The Seller Parties.
 
1924
ARTICLE VIII ADMINISTRATION AND COLLECTION
 
2126
Section 8.1
 
Designation of Servicer.
 
2126
Section 8.2
 
Duties of Servicer.
 
2127
Section 8.3
 
Collection Notices..
 
2328
Section 8.4
 
Responsibilities of Seller.
 
2328
Section 8.5
 
Reports..
 
2328
Section 8.6
 
Servicing Fees
 
2328
ARTICLE IX AMORTIZATION EVENTS
 
2329
Section 9.1
 
Amortization Events.
 
2329
Section 9.2
 
Remedies.
 
2631
ARTICLE X INDEMNIFICATION
 
2631
Section 10.1
 
Indemnities by The Seller Parties.
 
2631
Section 10.2
 
Increased Cost and Reduced Return.
 
2834
Section 10.3
 
Other Costs and Expenses.
 
3035
ARTICLE XI THE AGENT
 
3035
Section 11.1
 
Authorization and Action.
 
3035
Section 11.2
 
Delegation of Duties..
 
3036
Section 11.3
 
Exculpatory Provisions.
 
3136
Section 11.4
 
Reliance by Agent and the Managing Agents.
 
3136
Section 11.5
 
Non-Reliance on Agent and Other Purchasers..
 
3137
Section 11.6
 
Reimbursement and Indemnification..
 
3237
Section 11.7
 
Agent in itsand the Managing Agents in their Individual Capacity.Capacities.
 
3238
Section 11.8
 
Successor Agent..
 
3238
Section 11.9
 
Successor Managing Agent.
 
38
ARTICLE XII ASSIGNMENTS; PARTICIPATIONS
 
3239
Section 12.1
 
Assignments.
 
3239
Section 12.2
 
Participations
 
3340
Section 12.3
 
Extension of Stated Termination Date
 
3340
Section 12.4
 
Terminating PurchasersFinancial Institutions.
 
3340
Section 12.5
 
Federal Reserve
 
3441
Section 12.6
 
Additional Purchasers Purchaser Groups
 
3441
Section 12.7
 
Withholding Tax Exemption.
 
3441
ARTICLE XIII [RESERVED]
 
3542
ARTICLE XIV MISCELLANEOUS
 
3542
Section 14.1
 
Waivers and Amendments.
 
3542
Section 14.2
 
Notices
 
3643
Section 14.3
 
Ratable Payments
 
3744
Section 14.4
 
Protection of Ownership Interests of the Purchasers.
 
3744
Section 14.5
 
Confidentiality.
 
3745
Section 14.6
 
Bankruptcy Petition
 
45
Section 14.614.7
 
Limitation of Liability
 
3845
Section 14.714.8
 
CHOICE OF LAW.
 
3846
Section 14.814.9
 
CONSENT TO JURISDICTION.
 
3846
Section 14.914.10
 
WAIVER OF JURY TRIAL.
 
3946
Section 14.1014.11
 
Integration; Binding Effect; Survival of Terms.
 
3946
Section 14.1114.12
 
Counterparts; Severability; Section References.
 
3947
Section 14.13
 
Agent Roles.
 
47
Section 14.1214.14
 
Characterization.
 
3947
Section 14.15
 
Excess Funds
 
48
Section 14.1314.16
 
USA PATRIOT Act
 
4022





Exhibits and Schedules


Exhibit I
Definitions

Exhibit IIII-A
Form of Same-Day Purchase Notice

Exhibit II-B
Form of Standard Purchase Notice

Exhibit II-C
Form of Same-Day Reduction Notice

Exhibit II-D
Form of Standard Reduction Notice



Exhibit III
Places of Business of the Seller Parties; Locations of Records; Federal Employer
Identification Number(s), Organizational Identification Number(s)

Exhibit IV
Names of Collection Banks; Collection Accounts

Exhibit V-A
Form of Monthly Compliance Certificate

Exhibit V-B
Form of Quarterly Compliance Certificate

Exhibit VI
Form of Collection Account Agreement

Exhibit VII
Form of Assignment Agreement

Exhibit VIII
Credit and Collection Policy

Exhibit IX
Form of Weekly Report

Exhibit X
Form of Monthly Report

Exhibit XI
Special Concentration Limits

Exhibit XII
Form of Daily Report

Exhibit XIII
Form of Joinder Agreement



Schedule A
Same Day Commitments and Standard Commitments

Schedule B
Closing Documents

Schedule 9.1(n)        Methodology of Calculating Consolidated Tangible Net
Worth
 